EXHIBIT 10.1

EXECUTION COPY




Amendment and Restatement Agreement dated as of May 6, 2015 (this “Agreement”),
among KAMAN CORPORATION, a Connecticut corporation (the “Company”), KAMAN
COMPOSITES - UK HOLDINGS LIMITED, a company organized under the laws of England
and Wales (“Kaman UK”), RWG GERMANY GMBH, a company organized under the laws of
Germany (“RWG Germany”), the other Subsidiary Borrowers party hereto (the
“Subsidiary Borrowers” and, together with the Company, Kaman UK and RWG Germany,
the “Borrowers”), the Lenders listed on the signature pages hereto, JPMORGAN
CHASE BANK, N.A. (“JPMCB”), as Administrative Agent to the Credit Agreement
dated as of November 20, 2012 (the “Existing Credit Agreement”), among the
Company, RWG Germany, Kaman UK, the Lenders party thereto, JPMCB, as
Administrative Agent, and Bank of America, N.A., and Citizens Bank, N.A., as
co-syndication agents.


PRELIMINARY STATEMENT


The Borrowers have requested that the Existing Credit Agreement be amended and
restated in the form attached hereto as Exhibit A (as so amended and restated,
the “Amended and Restated Credit Agreement”), to provide for, among other
things:
(a) the making of Additional Term Loans (as defined below) to the Company on the
Amendment and Restatement Effective Date (as defined below), on the terms and
subject to the conditions set forth herein and in the Amended and Restated
Credit Agreement, in an aggregate principal amount of $22,500,000, which
Additional Term Loans shall, on and after the Amendment and Restatement
Effective Date, be part of the same Class of Terms Loans as the Term Loans (as
defined in the Existing Credit Agreement) outstanding under the Existing Credit
Agreement immediately prior to the Amendment and Restatement Effective Date (the
“Existing Term Loans”);
(b) the extension of the maturity date of the Existing Term Loans to the date
that is five years after the Amendment and Restatement Effective Date;
(c) the extension of the scheduled date of expiration of the Revolving
Commitments (as defined in the Existing Credit Agreement) outstanding
immediately prior to the Amendment and Restatement Effective Date (the “Existing
Revolving Commitments”), the extension of the maturity date of the Revolving
Loans (as defined in the Existing Credit Agreement) outstanding immediately
prior to the Amendment and Restatement Effective Date (the “Existing Revolving
Loans”) to the date that is five years after the Amendment and Restatement
Effective Date and the making of the Revolving Commitment Increase (as defined
below) on the Amendment and Restatement Effective Date, on the terms and subject
to the conditions set forth herein and in the Amended and Restated Credit
Agreement, in an aggregate principal amount of $200,000,000; and
(d) the modification of certain covenants and other provisions, as reflected in
the Amended and Restated Credit Agreement.
The Company has requested that the financial institutions set forth on Schedule
I hereto (the “Additional Term Loan Lenders”) commit to make term loans to the
Company on the Amendment and Restatement Effective Date in an aggregate
principal amount of $22,500,000 (the “Additional Term Loans”; the commitment of
each Additional Term Loan Lender to provide its applicable portion of the
Additional



--------------------------------------------------------------------------------

EXHIBIT 10.1

Term Loans, as set forth opposite such Additional Term Loan Lender’s name on
Schedule I hereto, is such Additional Term Loan Lender’s “Additional Term Loan
Commitment”). The Additional Term Loan Lenders are willing to make the
Additional Term Loans to the Company on the Amendment and Restatement Effective
Date on the terms set forth herein and in the Amended and Restated Credit
Agreement and subject to the conditions set forth herein.
Each Lender (as defined in the Existing Credit Agreement) holding Existing Term
Loans (each, an “Existing Term Lender”) and each Lender (as defined in the
Existing Credit Agreement) holding Existing Revolving Commitments and/or
Existing Revolving Loans (each, an “Existing Revolving Lender” and, together
with each Existing Term Lender, collectively, the “Existing Lenders”) that
executes and delivers a signature page to this Agreement (each, a “Consenting
Term Lender” or a “Consenting Revolving Lender”, as applicable, and
collectively, the “Consenting Lenders”) at or prior to 5:00 p.m., New York City
time, on May 6, 2015 (the “Delivery Time”), will have agreed to the terms of
this Agreement upon the effectiveness of this Agreement on the Amendment and
Restatement Effective Date. Each Existing Lender that does not execute and
deliver a signature page to this Agreement at or prior to the Delivery Time
(each, a “Non‑Consenting Term Lender” or a “Non-Consenting Revolving Lender”, as
applicable, and collectively, the “Non-Consenting Lenders”) will be deemed not
to have agreed to this Agreement and will be subject to the mandatory assignment
provisions of Section 9.02(e) of the Existing Credit Agreement upon the
effectiveness of this Agreement on the Amendment and Restatement Effective Date
(it being understood that the interests, rights and obligations of the
Non-Consenting Lenders under the Loan Documents will be assumed by (a) certain
Consenting Lenders and (b) certain financial institutions that are not Existing
Lenders and that are party hereto (each, a “New Term Lender” or “New Revolving
Lender”, as applicable, and collectively, the “New Lenders”), in each case in
accordance with Section 9.02(e) of the Existing Credit Agreement and Sections
3(b) and 3(c) hereof).
Accordingly, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
SECTION 1.Defined Terms. Capitalized terms used but not otherwise defined herein
(including the Preliminary Statement hereto) shall have the meanings assigned
thereto in the Amended and Restated Credit Agreement.
  
SECTION 2.Amendment and Restatement of the Existing Credit Agreement. Effective
as of the Amendment and Restatement Effective Date (but after giving effect to
the transactions contemplated by Sections 3(b) and 3(c) hereof), the Existing
Credit Agreement is hereby amended and restated in the form attached hereto as
Exhibit A. Each Schedule and Exhibit to the Existing Credit Agreement is
replaced by the Schedule and Exhibit having the same designation attached to the
Amended and Restated Credit Agreement. The Administrative Agent hereby consents
to this Agreement and confirms that each New Term Loan Lender and each New
Revolving Lender is acceptable to it.


SECTION 3.Transactions on the Amendment and Restatement Effective Date. (a)
Additional Term Loans. On the terms and subject to the conditions set forth
herein, each Additional Term Loan Lender agrees, severally and not jointly, to
make, on the Amendment and Restatement Effective Date, an Additional Term Loan
to the Company in an aggregate principal amount equal to its Additional Term
Loan Commitment. The Additional Term Loan Commitment of each Additional Term
Loan Lender shall automatically terminate upon the making of the Additional Term
Loans on the Amendment and Restatement Effective Date. The proceeds of the
Additional Term Loans are to be used by the Company for working capital, Capital
Expenditures and other general corporate purposes (including, without
limitation, acquisitions (including Permitted Acquisitions) permitted under the
Amended and Restated Credit Agreement).



--------------------------------------------------------------------------------

EXHIBIT 10.1

(b)     Concerning the Existing Term Loans and the Existing Term Lenders. (i)
Subject to the terms and conditions set forth herein, on the Amendment and
Restatement Effective Date, (A) each New Term Lender shall become, and each
Consenting Term Lender shall continue to be, a “Term Lender” and a “Lender”
under the Amended and Restated Credit Agreement and (B) each New Term Lender
shall have, and each Consenting Term Lender shall continue to have, all the
rights and obligations of a “Term Lender” and a “Lender” holding a Term Loan
under the Amended and Restated Credit Agreement.


(ii) Pursuant to Section 9.02(e) of the Existing Credit Agreement, on the
Amendment and Restatement Effective Date, (A) each Non-Consenting Term Lender
shall be deemed to have assigned and delegated its Existing Term Loans, and (B)
each Consenting Term Lender that will be allocated an aggregate principal amount
of the Term Loans as of the Amendment and Restatement Effective Date that is
less than the aggregate principal amount of Existing Term Loans of such
Consenting Term Lender immediately prior to the Amendment and Restatement
Effective Date (as disclosed to such Consenting Term Lender by the
Administrative Agent prior to the date hereof) shall be deemed to have assigned
and delegated the portion of its Existing Term Loans in excess of such allocated
amount, in each case together with all its interests, rights (other than its
existing rights to payments pursuant to Section 2.15 or 2.17 of the Existing
Credit Agreement) and obligations under the Loan Documents in respect thereof,
to JPMCB, as assignee, at a purchase price equal to par (the “Term Loan Purchase
Price”). Upon (1) payment to a Non-Consenting Term Lender of (x) the Term Loan
Purchase Price with respect to its Existing Term Loans so assigned and delegated
pursuant to this paragraph (ii) and (y) accrued and unpaid interest and fees
through but excluding the Amendment and Restatement Effective Date, which
interest and fees shall be paid by the Company, and (2) the satisfaction of the
conditions set forth in Section 9.02(e) of the Existing Credit Agreement (but
without the requirement of any further action on the part of such Non-Consenting
Term Lender, the Company or the Administrative Agent), such Non-Consenting Term
Lender shall cease to be a party to the Existing Credit Agreement (and shall not
become a party to the Amended and Restated Credit Agreement).
(iii) Subject to the terms and conditions set forth herein, on the Amendment and
Restatement Effective Date, each Consenting Term Lender set forth on Schedule II
hereto and each New Term Lender, if any, set forth on Schedule II hereto agrees
to assume from JPMCB, for a purchase price equal to par, Existing Term Loans
having an aggregate principal amount equal to the amount disclosed to such
Consenting Term Lender or such New Term Lender by the Administrative Agent prior
to the date hereof.
(iv) Each New Term Lender, if any, by delivering its signature page to this
Agreement and assuming Existing Term Loans in accordance with Section 3(b)(iii)
hereof, shall be deemed to have acknowledged receipt of, and consented to and
approved, each Loan Document and each other document required to be approved by
the Administrative Agent, the Required Lenders or any other Lenders, as
applicable, on the Amendment and Restatement Effective Date (and after giving
effect to the amendment and restatement of the Existing Credit Agreement and the
amendment and restatement of the Existing Subsidiary Guaranty (as defined
below), in each case as contemplated hereby).
(v) For purposes of clarity, all Existing Term Loans outstanding immediately
prior to the Amendment and Restatement Effective Date shall continue to be
outstanding as Term Loans under the Amended and Restated Credit Agreement on and
after the Amendment and Restatement Effective Date, subject to the terms of the
Amended and Restated Credit Agreement. On and after the Amendment and
Restatement Effective Date, all Existing Term Loans and all Additional Term
Loans shall constitute the same Class of Loans for all purposes of the Amended
and Restated Credit Agreement, which Class of Loans is designated “Term Loans”
in the Amended and Restated Credit Agreement. The initial



--------------------------------------------------------------------------------

EXHIBIT 10.1

Interest Period for all Term Loans (including, for purposes of clarity, the
Existing Term Loans), commencing on the Amendment and Restatement Effective
Date, shall be the Interest Period specified in the Borrowing Request submitted
by the Company with respect to the Borrowing comprised of the Additional Term
Loans to be made on the Amendment and Restatement Effective Date.
(c)     Concerning the Revolving Lenders, the Revolving Commitments and the
Revolving Loans. (i) Subject to the terms and conditions set forth herein, on
the Amendment and Restatement Effective Date, (A) each New Revolving Lender
shall become, and each Consenting Revolving Lender shall continue to be, a
“Revolving Lender” under the Amended and Restated Credit Agreement and (B) each
New Revolving Lender shall have, and each Consenting Revolving Lender shall
continue to have, all the rights and obligations of a “Revolving Lender” and a
“Lender” holding a Revolving Commitment or a Revolving Loan under the Amended
and Restated Credit Agreement.


(ii) Pursuant to Section 9.02(e) of the Existing Credit Agreement, on the
Amendment and Restatement Effective Date, (A) each Non-Consenting Revolving
Lender shall be deemed to have assigned and delegated its Existing Revolving
Commitments and/or its Existing Revolving Loans, as applicable, including,
without limitation, any participations in LC Disbursements and Swingline Loans
(in each case, as defined in the Existing Credit Agreement), and (B) each
Consenting Revolving Lender that will be allocated an aggregate amount of the
Revolving Commitments as of the Amendment and Restatement Effective Date that is
less than the aggregate principal amount of Existing Revolving Commitments of
such Consenting Revolving Lender immediately prior to the Amendment and
Restatement Effective Date (as disclosed to such Consenting Revolving Lender by
the Administrative Agent prior to the date hereof) shall be deemed to have
assigned and delegated the portion of its Existing Revolving Commitments in
excess of such allocated amount (together with a proportionate amount of the
Existing Revolving Loans of such Consenting Revolving Lender and participations
in LC Disbursements and Swingline Loans), in each case together with all its
interests, rights (other than its existing rights to payments pursuant to
Section 2.15 or 2.17 of the Existing Credit Agreement) and obligations under the
Loan Documents in respect thereof, to JPMCB, as assignee, and, in the case of
its Existing Revolving Loans and participations in LC Disbursements and
Swingline Loans, at a purchase price equal to par (the “Revolving Loan Purchase
Price”). Upon (1) payment to a Non-Consenting Revolving Lender of (x) the
Revolving Loan Purchase Price with respect to its Existing Revolving Loans and
participations in LC Disbursements and Swingline Loans and (y) accrued and
unpaid interest and fees through but excluding the Amendment and Restatement
Effective Date, which interest and fees shall be paid by the Company, and (2)
the satisfaction of the conditions set forth in Section 9.02(e) of the Existing
Credit Agreement (but without the requirement of any further action on the part
of such Non-Consenting Revolving Lender, the Company or the Administrative
Agent), such Non-Consenting Revolving Lender shall cease to be a party to the
Existing Credit Agreement (and shall not become a party to the Amended and
Restated Credit Agreement).
(iii) Subject to the terms and conditions set forth herein, on the Amendment and
Restatement Effective Date, each Consenting Revolving Lender set forth on
Schedule III hereto and each New Revolving Lender, if any, set forth on Schedule
III hereto agrees to assume from JPMCB, (A) Existing Revolving Commitments in an
aggregate amount equal to the amount disclosed to such Consenting Revolving
Lender or such New Revolving Lender by the Administrative Agent prior to the
date hereof and/or (B) for a purchase price equal to par, Existing Revolving
Loans having an aggregate principal amount equal to the amount disclosed to such
Consenting Revolving Lender or such New Revolving Lender by the Administrative
Agent prior to the date hereof.



--------------------------------------------------------------------------------

EXHIBIT 10.1

(iv) Each New Revolving Lender, if any, by delivering its signature page to this
Agreement and assuming Existing Revolving Commitments and/or Existing Revolving
Loans in accordance with Section 3(c)(iii) hereof, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be approved by the Administrative Agent, the
Required Lenders or any other Lenders, as applicable, on the Amendment and
Restatement Effective Date (and after giving effect to the amendment and
restatement of the Existing Credit Agreement and the amendment and restatement
of the Existing Subsidiary Guaranty, in each case as contemplated hereby).
(v) On the Amendment and Restatement Effective Date, and after giving effect to
the transactions set forth in clauses (c)(ii) and (c)(iii) above, (i) the
aggregate amount of Revolving Commitments shall increase by $200,000,000 (the
“Revolving Commitment Increase”) so that the aggregate amount of Revolving
Commitments shall be $600,000,000 and each Consenting Revolving Lender and New
Revolving Lender, if any, set forth on Schedule III hereto shall have the
Revolving Commitment set forth on Schedule III hereto, (ii) solely for the
purpose of reallocating the Revolving Loans pursuant to this clause (v), the
aggregate principal amount of Existing Revolving Loans shall be deemed to be
repaid (it is understood and agreed that the provisions of this subclause (ii)
are intended solely to effect the reallocations of the Revolving Loans among the
Lenders, and are not intended to, and do not, require any Borrower to make any
payment), (iii) each Consenting Revolving Lender and each New Revolving Lender,
if any, that assumed Existing Revolving Commitments and Existing Revolving Loans
pursuant to clause (c)(iii) above shall pay to the Administrative Agent in same
day funds an amount equal to the amount, if any, by which (A) (1) such
Consenting Revolving Lender’s or such New Revolving Lender’s, as applicable,
Applicable Percentage (calculated after giving effect to the effectiveness of
the Revolving Commitment Increase and the transactions set forth in clauses
(c)(ii) and (c)(iii) above) multiplied by (2) the aggregate principal amount of
the Resulting Revolving Loans (as hereinafter defined) exceeds (B) (1) such
Consenting Revolving Lender’s or such New Revolving Lender’s, as applicable,
Applicable Percentage (calculated without giving effect to the effectiveness of
the Revolving Commitment Increase but after giving effect to the transactions
set forth in clauses (c)(ii) and (c)(iii) above) multiplied by (2) the aggregate
principal amount of the Existing Revolving Loans, (iv) each New Revolving
Lender, if any, that did not assume Existing Revolving Commitments and Existing
Revolving Loans pursuant to clause (c)(iii) above shall pay to Administrative
Agent in same day funds an amount equal to (1) such New Revolving Lender’s
Applicable Percentage (calculated after giving effect to the effectiveness of
the Revolving Commitment Increase) multiplied by (2) the aggregate principal
amount of the Resulting Revolving Loans, (v) after the Administrative Agent
receives the funds specified in clauses (iii) and (iv) above, the Administrative
Agent shall pay to each Revolving Lender the portion of such funds that is equal
to the amount, if any, by which (A) (1) such Revolving Lender’s Applicable
Percentage (calculated without giving effect to the effectiveness of the
Revolving Commitment Increase but after giving effect to the transactions set
forth in clauses (c)(ii) and (c)(iii) above) multiplied by (2) the aggregate
principal amount of the Existing Revolving Loans, exceeds (B) (1) such Revolving
Lender’s Applicable Percentage (calculated after giving effect to the
effectiveness of the Revolving Commitment Increase and the transactions set for
in clauses (c)(ii) and (c)(iii) above) multiplied by (2) the aggregate principal
amount of the Resulting Revolving Loans, (vi) after the effectiveness of the
Revolving Commitment Increase, the Revolving Lenders shall be deemed to have
made new Revolving Loans (the “Resulting Revolving Loans”) in an aggregate
principal amount equal to the aggregate principal amount of the Existing
Revolving Loans and of the Types and for the Interest Periods specified in a
Borrowing Request delivered to the Administrative Agent in accordance with
Section 2.03 (and the Borrower shall deliver such Borrowing Request) and
(vii) each Revolving Lender shall be deemed to hold its Applicable Percentage of
each Resulting Revolving Loan (calculated after giving effect to the
effectiveness of the Revolving



--------------------------------------------------------------------------------

EXHIBIT 10.1

Commitment Increase). Each Revolving Lender immediately prior to the Revolving
Commitment Increase (but after giving effect to the transactions set forth in
clauses (c)(ii) and (c)(iii) above) will automatically and without further act
be deemed to have assigned to each New Revolving Lender and Consenting Revolving
Lender, and each such Consenting Revolving Lender and New Revolving Lender will
automatically and without further act be deemed to have assumed, a portion of
such Revolving Lender’s participations hereunder in outstanding Letters of
Credit and Swingline Loans such that, after giving effect to the Revolving
Commitment Increase and each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding participations
hereunder in Letters of Credit and participations hereunder in Swingline Loans,
in each case held by each Revolving Lender (including each such Consenting
Revolving Lender and New Revolving Lender) will equal such Revolving Lender’s
Applicable Percentage.
(vi) For purposes of clarity, all Existing Revolving Loans, Existing Revolving
Commitments and Letters of Credit (as defined in the Existing Credit Agreement)
outstanding immediately prior to the Amendment and Restatement Effective Date
shall continue to be outstanding as Revolving Loans, Revolving Commitments and
Letters of Credit, respectively, under the Amended and Restated Credit Agreement
on and after the Amendment and Restatement Effective Date, subject to the terms
of the Amended and Restated Credit Agreement.
SECTION 4.Representations and Warranties. Each of the Borrowers hereby
represents and warrants as to itself and each other Loan Party, on and as of the
date hereof, that (a) the execution, delivery and performance by such party of
this Agreement and the transactions contemplated hereby have been duly
authorized by all necessary corporate or other action and, if required, action
by the holders of such Loan Party’s Equity Interests, and (b) this Agreement has
been duly executed and delivered by such party and constitutes a legal, valid
and binding obligation of such party, enforceable against such party in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law and principles of good faith and fair dealing.


SECTION 5.Effectiveness. The amendment and restatement of the Existing Credit
Agreement and associated provisions set forth herein shall become effective as
of the first date upon which each of the conditions precedent set forth in this
Section 5 shall be satisfied or waived in accordance with Section 9.02 of the
Existing Credit Agreement (such date, the “Amendment and Restatement Effective
Date”):


(a)The Administrative Agent shall have received (i) from each of the Borrowers,
each of the Additional Term Loan Lenders, each of the New Lenders, if any, and
Consenting Lenders constituting the Required Lenders (as defined in the Existing
Credit Agreement) either (A) a counterpart of this Agreement signed on behalf of
such party or (B) written evidence satisfactory to the Administrative Agent
(which may include facsimile transmission or other electronic imaging of a
signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement and (ii) duly executed copies of the Loan
Documents and such other legal opinions, certificates, documents, instruments
and agreements as the Administrative Agent shall reasonably request in
connection with the Transactions, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel and as further
described in the list of closing documents attached as Exhibit E to the Amended
and Restated Credit Agreement.


(b)The Administrative Agent shall have received written opinions (addressed to
the Administrative Agent and the Lenders and dated the Amendment and Restatement
Effective Date) of (i) Crowell & Moring LLP, U.S. counsel for the Loan Parties,
(ii) Murtha Cullina LLP, Connecticut counsel for the Company, Kaman Aerospace
Group, Inc., Kaman Industrial Technologies Corporation, Kamatics



--------------------------------------------------------------------------------

EXHIBIT 10.1

Corporation, Kaman X Corporation and K-MAX Corporation, (iii) K&L Gates LLP,
German counsel for RWG Germany GmbH, and (iv) Crowell & Moring, English counsel
for Kaman UK, each in form and substance reasonably acceptable to the
Administrative Agent and its counsel and, in each case, covering such matters
relating to the Loan Parties, this Agreement, the Loan Documents or the
Transactions as the Administrative Agent shall reasonably request. The Company
hereby requests such counsels to deliver such opinions.


(c)The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing in the jurisdiction of
incorporation or formation of each Loan Party, the authorization of the
Transactions and any other legal matters relating to the Loan Parties, this
Agreement, the Loan Documents or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel and as
further described in the list of closing documents attached as Exhibit E to the
Amended and Restated Credit Agreement.


(d)The Administrative Agent shall have received a certificate, dated the
Amendment and Restatement Effective Date and signed by the President, a Vice
President or a Responsible Officer of the Company, confirming compliance as of
the Amendment and Restatement Effective Date with the conditions set forth in
paragraphs (a) and (b) of Section 4.02 of the Amended and Restated Credit
Agreement.


(e)The Administrative Agent, each of J.P. Morgan Securities LLC, Merrill Lynch,
Pierce, Fenner & Smith Incorporated and Citizens Bank, N.A., in their capacities
as arrangers of the Amended and Restated Credit Agreement (in such capacity, the
“Arrangers”) and each Lender shall have received all fees and other amounts due
and payable on or prior to the Amendment and Restatement Effective Date,
including, to the extent invoiced prior to the Amendment and Restatement
Effective Date, reimbursement or payment of all reasonable out-of-pocket
expenses (including reasonable fees, charges and disbursements of counsel)
required to be reimbursed or paid by the Company hereunder.


(f)The Borrowers shall have delivered to the Administrative Agent the notices
required by Section 2.03 of the Amended and Restated Credit Agreement.


(g)The Borrowers shall have prepaid all accrued and unpaid interest and fees in
respect of the Existing Term Loans, the Existing Revolving Loans, the Existing
Revolving Commitments and the Letters of Credit to but excluding the Amendment
and Restatement Effective Date.


(h)The Administrative Agent and the Arrangers shall have received at least five
Business Days prior to the Amendment and Restatement Effective Date all
documentation and other information about the Borrower and the Guarantors that
shall have been reasonably requested in writing at least 10 days prior to the
Amendment and Restatement Effective Date and that the Administrative Agent and
the Arrangers determine is required by bank regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the USA PATRIOT Act.


The Administrative Agent shall notify the Borrowers and the Lenders of the
Amendment and Restatement Effective Date, and such notice shall be conclusive
and binding. Notwithstanding the foregoing, the obligations of the Lenders to
make Loans and of the Issuing Banks to issue Letters of Credit hereunder and
under the Amended and Restated Credit Agreement shall not become effective
unless each of the foregoing conditions is satisfied (or waived pursuant to
Section 9.02 of the Existing Credit Agreement) at or prior to 5:00 p.m., New
York City time, on May 6, 2015.



--------------------------------------------------------------------------------

EXHIBIT 10.1

For purposes of determining compliance with the conditions specified above, each
Lender party to this Agreement shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
such Persons unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Person prior to the Amendment and Restatement Effective Date specifying its
objection thereto.
SECTION 6.Amendment and Restatement of Subsidiary Guaranty. Effective as of the
Amended and Restatement Effective Date, the Subsidiary Guaranty as in effect
immediately prior to the Amendment and Restatement Effective Date (the “Existing
Subsidiary Guaranty”) is hereby amended and restated in the form attached hereto
as Exhibit B (the Existing Subsidiary Guaranty as so amended and restated, the
“Amended and Restated Subsidiary Guaranty”). Each Exhibit to the Existing
Subsidiary Guaranty is replaced by the Exhibit having the same designation
attached to the Amended and Restated Subsidiary Guaranty.


SECTION 7.Effect of this Agreement. (a) Except as expressly set forth herein,
this Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Administrative
Agent, the Lenders or any other Secured Party under the Existing Credit
Agreement, the Amended and Restated Credit Agreement or any other Loan Document,
and shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Existing
Credit Agreement, the Amended and Restated Credit Agreement or any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to entitle any
Loan Party to a consent to, or a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Amended and Restated Credit Agreement or any other Loan Document in
similar or different circumstances.


(b)     On and after the Amendment and Restatement Effective Date, (i) each
reference in the Amended and Restated Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import, and each reference to
the “Credit Agreement” in any other Loan Document, shall be deemed a reference
to the Amended and Restated Credit Agreement and (ii) each reference in the
Amended and Restated Subsidiary Guaranty to “this Domestic Subsidiary
Guarantee”, “hereunder”, “hereof”, “herein” or words of like import, and each
reference to the “Subsidiary Guaranty” in any other Loan Document, shall be
deemed a reference to the Amended and Restated Subsidiary Guaranty.


(c)    This Agreement shall constitute a “Loan Document” for all purposes of the
Existing Credit Agreement, the Amended and Restated Credit Agreement and the
other Loan Documents.


SECTION 8.Reaffirmation Each Borrower and each Subsidiary party hereto, by its
signature below, hereby (i) affirms and confirms its respective guarantees,
pledges and grants of security interests and other commitments and obligations,
as applicable, under the Collateral Documents to which it is a party and
(ii) confirms and agrees that the Security Agreement, the Existing Subsidiary
Guaranty (as amended and restated hereby) and each of the other Collateral
Documents to which it is a party and all its guarantees and other commitments
and obligations, as applicable, under any Loan Document or Collateral Document
shall continue to be in full force and effect following the effectiveness of
this Agreement


SECTION 9.Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image



--------------------------------------------------------------------------------

EXHIBIT 10.1

of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement.


SECTION 10.No Novation. Neither this Agreement nor the effectiveness of the
Amended and Restated Credit Agreement shall extinguish the obligations for the
payment of money outstanding under the Existing Credit Agreement or discharge or
release the Lien or priority of any Loan Document or any other security therefor
or any guarantee thereof. Nothing herein contained shall be construed as a
substitution or novation of the Obligations outstanding under the Existing
Credit Agreement or instruments guaranteeing or securing the same, which shall
remain in full force and effect, except as modified hereby or by instruments
executed concurrently herewith. Nothing expressed or implied in this Agreement,
the Amended and Restated Credit Agreement or any other document contemplated
hereby or thereby shall be construed as a release or other discharge of the
Borrowers under the Existing Credit Agreement or any Loan Party under any other
Loan Document from any of its obligations and liabilities thereunder. The
Existing Credit Agreement and each of the other Loan Documents shall remain in
full force and effect, until and except as modified hereby or thereby in
connection herewith or therewith.


SECTION 11.Governing Law; Jurisdiction; Waiver of Jury Trial. The provisions of
Sections 9.09 and 9.10 of the Existing Credit Agreement are hereby incorporated
by reference herein, mutatis mutandis.


SECTION 12.Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.
[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

EXHIBIT 10.1



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.


KAMAN CORPORATION,
as the Company
 
 
 
 
by
 
 
 
 
 
/s/ Robert D. Starr
 
Robert D. Starr
 
Senior Vice President and Chief
 
Financial Officer
 
 





RWG GERMANY GMBH,
as a Subsidiary Borrower
 
 
 
 
by
 
 
 
 
 
/s/ Robert D. Starr
 
Robert D. Starr
 
Senior Vice President and Chief
 
Financial Officer
 
 





KAMAN COMPOSITES - UK HOLDINGS LIMITED,
as a Subsidiary Borrower
 
 
 
 
by
 
 
 
 
 
/s/ Robert D. Starr
 
Robert D. Starr
 
Senior Vice President and Chief
 
Financial Officer
 
 















[Signature Page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

EXHIBIT 10.1

KAMAN AEROSPACE GROUP, INC.
KAMAN AEROSPACE CORPORATION
K-MAX CORPORATION
KAMAN X CORPORATION
KAMATICS CORPORATION
KAMAN COMPOSITES - WICHITA, INC.
KAMAN PRECISION PRODUCTS, INC.
KAMAN ENGINEERING SERVICES, INC.
KAMAN COMPOSITES - VERMONT, INC.
KAMAN INDUSTRIAL TECHNOLOGIES
CORPORATION
MINARIK CORPORATION
CATCHING FLUIDPOWER, INC
KIT ZELLER, INC.
KAMAN FLUID POWER, LLC,
each as a Guarantor
 
 
 
 
by
 
 
 
 
 
/s/ Robert D. Starr
 
Robert D. Starr
 
Senior Vice President and Chief
 
Financial Officer
 
 



















































[Signature Page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

EXHIBIT 10.1

JPMORGAN CHASE BANK, N.A., individually as a
Lender, as an Issuing Bank and as Administrative Agent
 
 
 
 
by
 
 
 
 
 
/s/ Peter M. Killea
 
Peter M. Killea
 
Credit Executive
 
 
 
 
Jurisdiction of tax residence: USA
 
DTTP Scheme Number: 013/M/0268710/DTTP

















































































[Signature Page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

EXHIBIT 10.1

BANK OF AMERICA, N.A., individually as a Lender, as the
Swingline Lender, as an Issuing Bank and as a Co-
Syndication Agent
 
 
 
 
by
 
 
 
 
 
/s/ Ashish Arora
 
Ashish Arora
 
Senior Vice President
 
 
 
 
Jurisdiction of tax residence: USA
 
DTTP Scheme Number: 13/B/7418/DTTP













































































[Signature Page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

EXHIBIT 10.1

CITIZENS BANK, N.A., individually as a Lender, as an Issuing Bank and as a
Co-Syndication Agent
 
 
 
 
by
 
 
 
 
 
/s/ Donald A. Wright
 
Donald A. Wright
 
Senior Vice President
 
 
 
 
Jurisdiction of tax residence: United States
 
DTTP Scheme Number: 131R1356159/DTTP















































































[Signature Page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

EXHIBIT 10.1

Branch Banking and Trust Company,
individually as a Lender and as a Co-
Documentation Agent
 
 
 
 
by
 
 
 
 
 
/s/ Matthew J. Davis
 
Matthew J. Davis
 
Vice President
 
 
 
 
Jurisdiction of tax residence: United States
 
DTTP Scheme Number: 13/B/357522/DTTP




















--------------------------------------------------------------------------------

EXHIBIT 10.1

Fifth Third Bank individually as a Lender
and as a Co-Documentation Agent
 
 
 
 
by
 
 
 
 
 
/s/ Valerie Schanzer
 
Valerie Schanzer
 
Managing Director
 
 
 
 
Jurisdiction of tax residence: USA
 
DTTP Scheme Number: 13/F/24267/DTTP




--------------------------------------------------------------------------------

EXHIBIT 10.1

HSBC Bank USA, NA, as a Lender
 
 
 
 
by
 
 
 
 
 
/s/ Aidan R. Spoto
 
Aidan R. Spoto
 
Vice President
 
 
 
 
Jurisdiction of tax residence: United States
 
DTTP Scheme Number: 13/H/314375/DTTP




--------------------------------------------------------------------------------

EXHIBIT 10.1

KEYBANK NATIONAL ASSOCIATION,
individually as a Lender and as a Co-Documentation
Agent
 
by
 
 
 
 
 
/s/ Suzannah Valdivia
 
Suzannah Valdivia
 
Senior Vice President
 
 
 
 
Jurisdiction of tax residence: United States
 
 




--------------------------------------------------------------------------------

EXHIBIT 10.1

The Northern Trust Company, as a Lender
 
 
by
 
 
 
 
 
/s/ Eric Siebert
 
Eric Siebert
 
Vice President
 
 
 
 
Jurisdiction of tax residence: USA
 
DTTP Scheme Number: 13/N/60122/DTTP




--------------------------------------------------------------------------------

EXHIBIT 10.1

PNC Bank, National Association, as a Lender
 
 
by
 
 
 
 
 
/s/ Robert M. Martin
 
Robert M. Martin
 
Senior Vice President
 
 
 
 
Jurisdiction of tax residence: USA
 
DTTP Scheme Number: 13/P/63904/DTTP




--------------------------------------------------------------------------------

EXHIBIT 10.1

SunTrust Bank, individually as a Lender and as a
Co-Documentation Agent
 
 
 
 
by
 
 
 
 
 
/s/ David Simpson
 
David Simpson
 
Director
 
 
 
 
Jurisdiction of tax residence: USA
 
DTTP Scheme Number: 13/S/67712/DTTP




--------------------------------------------------------------------------------

EXHIBIT 10.1

T.D. BANK, N.A., individually as a Lender and as
a Co-Documentation Agent
 
 
 
 
by
 
 
 
 
 
/s/ Todd Antico
 
Todd Antico
 
Senior Vice President
 
 
 
 
Jurisdiction of tax residence: United States
 
DTTP Scheme Number: 13/T/358618/DTTP




--------------------------------------------------------------------------------

EXHIBIT 10.1

UBS AG, STAMFORD BRANCH, as a Lender
 
 
 
 
by
 
 
 
 
 
/s/ Darlene Arias
 
Darlene Arias
 
Director
 
 
 
 
by
 
 
 
 
 
/s/ Craig Pearson
 
Craig Pearson
 
Associate Director
 
 
 
 
Jurisdiction of tax residence: Switzerland
 
DTTP Scheme Number: 06/U/00582/DTTP




--------------------------------------------------------------------------------

EXHIBIT 10.1

U.S. BANK NATIONAL ASSOCIATION,
as a Lender
 
 
 
 
by
 
 
 
 
 
/s/ Michael Temnick
 
Michael Temnick
 
Vice President
 
 
 
 
UK HMRC DT Treaty Passport Scheme:
 
Reference Number: 13/U/62184/DTTP
 
Jurisdiction of tax residence: United States




--------------------------------------------------------------------------------

EXHIBIT 10.1

Webster Bank, N.A. as a Lender
 
 
 
 
 
by
 
 
 
 
 
/s/ Adam McLaughlin
 
Adam McLaughlin
 
Senior Vice President
 
 
 
 
Jurisdiction of tax residence: USA
 
DTTP Scheme Number:






--------------------------------------------------------------------------------

EXHIBIT 10.1



Exhibit A


J.P. Morgan




CREDIT AGREEMENT




dated as of


November 20, 2012,


as amended and restated as of May 6, 2015,




among


KAMAN CORPORATION


RWG GERMANY GmbH,
KAMAN COMPOSITES - UK HOLDINGS LIMITED
and the other Subsidiary Borrowers Party Hereto


The Lenders Party Hereto


JPMORGAN CHASE BANK, N.A.
as Administrative Agent


BANK OF AMERICA, N.A. and CITIZENS BANK, N.A.
as Co-Syndication Agents


and


SUNTRUST BANK, KEYBANK NATIONAL ASSOCIATION, TD BANK, N.A., BRANCH BANKING &
TRUST COMPANY AND FIFTH THIRD BANK
as Co-Documentation Agents


 
J.P. MORGAN SECURITIES LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and CITIZENS BANK, N.A.
as Joint Bookrunners and Joint Lead Arrangers






--------------------------------------------------------------------------------

EXHIBIT 10.1

TABLE OF CONTENTS
 
 
Page
ARTICLE I
Definitions
1
 
 
 
SECTION 1.01.
Defined Terms
1
SECTION 1.02.
Classification of Loans and Borrowings
25
SECTION 1.03.
Terms Generally
25
SECTION 1.04.
Accounting Terms; GAAP
26
SECTION 1.05.
Status of Obligations
26
 
 
 
ARTICLE II
The Credits
26
 
 
 
SECTION 2.01.
Commitments
27
SECTION 2.02.
Loans and Borrowings
27
SECTION 2.03.
Requests for Borrowings
27
SECTION 2.04.
Determination of Dollar Amounts
28
SECTION 2.05.
Swingline Loans
28
SECTION 2.06.
Letters of Credit
29
SECTION 2.07.
Funding of Borrowings
33
SECTION 2.08.
Interest Elections
34
SECTION 2.09.
Termination and Reduction of Commitments
35
SECTION 2.10.
Repayment and Amortization of Loans; Evidence of Debt
35
SECTION 2.11.
Prepayment of Loans
36
SECTION 2.12.
Fees
37
SECTION 2.13.
Interest
38
SECTION 2.14.
Alternate Rate of Interest
39
SECTION 2.15.
Increased Costs
39
SECTION 2.16.
Break Funding Payments
40
SECTION 2.17.
Taxes
40
SECTION 2.18.
Payments Generally; Allocations of Proceeds; Pro Rata Treatment; Sharing of
Set-offs
46
SECTION 2.19.
Mitigation Obligations; Replacement of Lenders
48
SECTION 2.20.
Expansion Option
49
SECTION 2.21.
Judgment Currency
50
SECTION 2.22.
Defaulting Lenders
50
SECTION 2.23.
Designation of Subsidiary Borrowers
51
 
 
 
ARTICLE III
Representations and Warranties
52
 
 
 
SECTION 3.01.
Due Organization; Good Standing; Qualifications
52
SECTION 3.02.
Due Authorization; No Conflicts
52
SECTION 3.03.
Binding Agreements
52
SECTION 3.04.
Subsidiaries; Maintenance of Subsidiary Guaranty
52
SECTION 3.05.
No Default
53
SECTION 3.06.
Financial Statements
53






i

--------------------------------------------------------------------------------

EXHIBIT 10.1

TABLE OF CONTENTS
(continued)
 
 
Page
SECTION 3.07.
No Material Adverse Changes
53
SECTION 3.08.
No Material Litigation
53
SECTION 3.09.
Environmental Compliance
53
SECTION 3.10.
Liens
53
SECTION 3.11.
ERISA Compliance
53
SECTION 3.12.
Ownership of Properties
54
SECTION 3.13.
Taxes
54
SECTION 3.14.
Regulations U and X
54
SECTION 3.15.
Investment Company Act
54
SECTION 3.16.
Accuracy of Information
54
SECTION 3.17.
Use of Proceeds
55
SECTION 3.18.
Compliance with Laws
55
SECTION 3.19.
Representations as to Foreign Subsidiaries
55
SECTION 3.20.
Governmental Authorization; Other Consents
56
SECTION 3.21.
Insurance
56
SECTION 3.22.
Intellectual Property; Licenses, Etc.
56
SECTION 3.23.
Solvency
56
SECTION 3.24.
Collateral Documents
56
SECTION 3.25.
Anti-Corruption Laws and Sanctions
56
 
 
 
ARTICLE IV
Conditions
57
 
 
 
SECTION 4.01.
Amendment and Restatement Effective Date
57
SECTION 4.02.
Each Credit Event
57
SECTION 4.03.
Designation of a Subsidiary Borrower
57
 
 
 
ARTICLE V
Affirmative Covenants
57
 
 
 
SECTION 5.01.
Financial Statements
58
SECTION 5.02.
Securities Regulation Compliance Reports
58
SECTION 5.03
Insurance
59
SECTION 5.04.
Conduct of Business
59
SECTION 5.05.
Records and Accounts
59
SECTION 5.06.
Inspection
60
SECTION 5.07.
Subsidiary Guaranty
60
SECTION 5.08.
Further Assurances
60
SECTION 5.09.
Payment of Obligations
60
SECTION 5.10.
Compliance with Laws
60
SECTION 5.11.
Notices
60
SECTION 5.12.
Use of Proceeds
61
SECTION 5.13.
Covenant to Guarantee Obligations and Give Security
61
SECTION 5.14.
Compliance with Environmental Laws
62
SECTION 5.15.
Approvals and Authorizations
62
SECTION 5.16
Permitted Supplier Financing Arrangements
62


ii

--------------------------------------------------------------------------------

EXHIBIT 10.1

TABLE OF CONTENTS
(continued)
 
 
Page
ARTICLE VI
Negative Covenants
62
 
 
 
SECTION 6.01.
Liens
63
SECTION 6.02.
Limitation on Indebtedness
64
SECTION 6.03.
Contingent Liabilities
64
SECTION 6.04.
Consolidation or Merger
64
SECTION 6.05.
Limitation on Certain Other Fundamental Changes; Amendment to Organization
Documents
65
SECTION 6.06.
Sale of Assets
65
SECTION 6.07.
Affiliate Transactions
65
SECTION 6.08.
Certain Restrictive Agreements
66
SECTION 6.09.
Compliance With Environmental Laws
66
SECTION 6.10.
Limitation on Investments
66
SECTION 6.11.
Limitations on Acquisitions
66
SECTION 6.12.
Fiscal Year; Accounting Changes
66
SECTION 6.13.
Limitations on Transfers to Foreign Subsidiaries
67
SECTION 6.14.
Change in Nature of Business
67
SECTION 6.15.
Use of Proceeds
67
SECTION 6.16.
Prepayments, Etc. of Subordinated Indebtedness
67
SECTION 6.17.
Financial Covenants
67
SECTION 6.18.
[Intentionally Omitted]
68
SECTION 6.19.
Limitations on Swap Agreements
68
 
 
 
ARTICLE VII
Events of Defaults
68
 
 
 
SECTION 7.01.
Events of Default
68
SECTION 7.02
Remedies Upon Event of Default
69
 
 
 
ARTICLE VIII
The Administrative Agent
70
 
 
 
ARTICLE IX
Miscellaneous
73
 
 
 
SECTION 9.01.
Notices
73
SECTION 9.02.
Waivers; Amendments
73
SECTION 9.03.
Expenses; Indemnity; Damage Waiver
75
SECTION 9.04.
Successors and Assigns
76
SECTION 9.05.
Survival
79
SECTION 9.06.
Counterparts; Integration; Effectiveness
79
SECTION 9.07.
Severability
79
SECTION 9.08.
Right of Setoff
79
SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process
79
SECTION 9.10.
WAIVER OF JURY TRIAL
80
SECTION 9.11.
Headings
80
SECTION 9.12.
Confidentiality
80
SECTION 9.13.
USA PATRIOT Act
81




iii

--------------------------------------------------------------------------------

EXHIBIT 10.1

TABLE OF CONTENTS
(continued)
 
 
Page
SECTION 9.14.
Releases of Subsidiary Guarantors
81
SECTION 9.15.
Appointment for Perfection
82
SECTION 9.16.
Interest Rate Limitation
82
SECTION 9.17.
No Advisory or Fiduciary Responsibility
82
SECTION 9.18
Material Non-Public Information
82
 
 
 
ARTICLE X
Company Guarantee
83



SCHEDULES:
 
Schedule 2.06 - Existing Letters of Credit
Schedule 3.04 - Subsidiaries; Other Equity Investments
Schedule 3.12(b) -Liens
Schedule 3.12(c) - Existing Investments
Schedule 3.22 - Intellectual Property Matters
 
EXHIBITS:
Exhibit A - Form of Assignment and Assumption
Exhibit B-1 - Form of Opinion of Loan Parties’ U.S. Counsel
Exhibit B-2 - Form of Opinion of Loan Parties’ Connecticut Counsel
Exhibit B-3 - Form of Opinion of Loan Parties’ German Counsel
Exhibit B-4 - Form of Opinion of Loan Parties’ English Counsel
Exhibit C - Form of Increasing Lender Supplement
Exhibit D - Form of Augmenting Lender Supplement
Exhibit E - List of Closing Documents
Exhibit F-1 - Form of Borrowing Subsidiary Agreement
Exhibit F-2 - Form of Borrowing Subsidiary Termination
Exhibit G-1 - Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships)
Exhibit G-2 - Form of U.S. Tax Certificate (Foreign Participants That Are Not
Partnerships)
Exhibit G-3 - Form of U.S. Tax Certificate (Foreign Participants That Are
Partnerships)
Exhibit G-4 - Form of U.S. Tax Certificate (Foreign Lenders That Are
Partnerships)
Exhibit H-1- Form of Borrowing Request
Exhibit H-2- Form of Interest Election Request
Exhibit I - Form of Compliance Certificate
Exhibit J - Form of Permitted Supplier Financing Arrangements Documentation




iv

--------------------------------------------------------------------------------

EXHIBIT 10.1



CREDIT AGREEMENT (this “Agreement”) dated as of November 20, 2012, as amended
and restated as of May 6, 2015, among KAMAN CORPORATION, RWG GERMANY GmbH, KAMAN
COMPOSITES - UK HOLDINGS LIMITED and the other SUBSIDIARY BORROWERS from time to
time party hereto, the LENDERS from time to time party hereto, JPMORGAN CHASE
BANK, N.A., as Administrative Agent, BANK OF AMERICA, N.A. and CITIZENS BANK,
N.A., as Co-Syndication Agents, and SUNTRUST BANK, KEYBANK NATIONAL ASSOCIATION,
TD BANK, N.A., BRANCH BANKING & TRUST COMPANY AND FIFTH THIRD BANK, as
Co-Documentation Agents.
The parties hereto agree as follows:
ARTICLE I





Definitions
SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.
“Acquisition” means any transaction or series of related transactions
consummated on or after the Original Effective Date, by which the Company or any
of its Subsidiaries (a) acquires any ongoing business or all or substantially
all of the assets of any Person or division thereof, whether through purchase of
assets, merger or otherwise, or (b) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) a
majority of the securities of a corporation, which securities have ordinary
voting power for the election of directors (other than securities having such
power only by reason of the happening of a contingency) or a majority (by
percentage and voting power) of the outstanding partnership interests of a
partnership or membership interests of a limited liability company.
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Aggregate Available Commitment” shall mean, at any time of determination, an
amount equal to the amount by which (a) the aggregate Revolving Commitments at
such time exceed (b) the aggregate Revolving Credit Exposures at such time.
“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Pounds Sterling, (iv)
Japanese Yen, (v) Swiss Francs and (vi) any other currency that is agreed to by
the Administrative Agent and each of the Revolving Lenders; provided that at all
times each of the foregoing currencies (other than Dollars) is (x) a lawful
currency that is readily available and freely transferable and convertible into
Dollars, (y) available in the London interbank deposit market and (z) a currency
for which a LIBOR Screen Rate is available in the Administrative Agent’s
reasonable determination.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period in Dollars on such day (or if such day is not a Business
Day, the immediately

1

--------------------------------------------------------------------------------

EXHIBIT 10.1

preceding Business Day) plus 1%, provided that the Adjusted LIBO Rate for any
day shall be based on the LIBO Rate at approximately 11:00 a.m. London time on
such day, subject to the interest rate floors set forth therein. Any change in
the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.
“Alternative Rate” has the meaning assigned to such term in Section 2.14(a).
“Amendment and Restatement Agreement” means the Amendment and Restatement
Agreement dated as of May 6, 2015, among the Company, the Subsidiary Borrowers
party thereto, the Lenders party thereto and the Administrative Agent.
“Amendment and Restatement Effective Date” means May 6, 2015.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Affiliates from time to time
concerning or relating to bribery or corruption.
“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure or Swingline Loans, the percentage equal to a
fraction the numerator of which is such Lender’s Revolving Commitment and the
denominator of which is the aggregate Revolving Commitments of all Revolving
Lenders (if the Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Revolving Commitments most
recently in effect, giving effect to any assignments); provided that in the case
of Section 2.22 when a Defaulting Lender shall exist, any such Defaulting
Lender’s Revolving Commitment shall be disregarded in the calculation and
(b) with respect to the Term Loans, a percentage equal to a fraction the
numerator of which is such Lender’s outstanding principal amount of the Term
Loans and the denominator of which is the aggregate outstanding principal amount
of the Term Loans of all Term Lenders.
“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan, any
ABR Loan or with respect to the commitment fees payable hereunder, as the case
may be, the applicable rate per annum set forth below under the caption
“Eurocurrency Spread”, “ABR Spread” or “Commitment Fee Rate”, as the case may
be, based upon the Senior Secured Leverage Ratio applicable on such date:
 
Consolidated Senior Secured Leverage Ratio:
Eurocurrency Spread


ABR
Spread
Commitment Fee Rate
Category 1:
< 1.00 to 1.00
1.25%
0.25%
0.175%
Category 2:
> 1.00 to 1.00 but < 1.50 to 1.00
1.375%
0.375%
0.20%
Category 3:
> 1.50 to 1.00 but < 2.00 to 1.00
1.50%
0.50%
0.225%
Category 4:
> 2.00 to 1.00 but < 2.50 to 1.00
1.625%
0.625%
0.25%
Category 5:
> 2.50 to 1.00 but < 3.00 to 1.00
1.75%
0.75%
0.275%
Category 6:
> 3.00 to 1.00
2.00%
1.00%
0.30%



For purposes of the foregoing,
(i) if at any time the Company fails to deliver the Financials on or before the
date the Financials are due pursuant to Section 5.01, Category 6 shall be deemed
applicable for the period commencing three (3) Business Days after the required
date of delivery and ending on the date which is three (3) Business Days

2

--------------------------------------------------------------------------------

EXHIBIT 10.1

after the Financials are actually delivered, after which the Category shall be
determined in accordance with the table above as applicable;
(ii) adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and
(iii) notwithstanding the foregoing, Category 2 shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for the
Company’s first fiscal quarter ending after the Amendment and Restatement
Effective Date (unless such Financials demonstrate that Category 3, 4, 5 or 6
should have been applicable during such period, in which case such other
Category shall be deemed to be applicable during such period) and adjustments to
the Category then in effect shall thereafter be effected in accordance with the
preceding paragraphs.
“Approved Fund” has the meaning assigned to such term in Section 9.04.
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2014,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.
“Augmenting Lender” has the meaning assigned to such term in Section 2.20.
“Availability Period” means the period from and including the Amendment and
Restatement Effective Date to but excluding the earlier of the Maturity Date and
the date of termination of the Revolving Commitments.
“Available Revolving Commitment” means, at any time with respect to any Lender,
the Revolving Commitment of such Lender then in effect minus the Revolving
Credit Exposure of such Lender at such time; it being understood and agreed that
any Lender’s Swingline Exposure shall not be deemed to be a component of the
Revolving Credit Exposure for purposes of calculating the commitment fee under
Section 2.12(a).
“Banking Services” means each and any of the following bank services provided to
the Company or any Subsidiary by a Person that, on the Amendment and Restatement
Effective Date or at the time of making such Banking Services, was a Lender, the
Administrative Agent or any of their respective Affiliates: (a) credit cards for
commercial customers (including, without limitation, commercial credit cards and
purchasing cards), (b) stored value cards and (c) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).
“Banking Services Agreement” means any agreement entered into by the Company or
any Subsidiary in connection with Banking Services.
“Banking Services Obligations” means any and all obligations of the Company or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating

3

--------------------------------------------------------------------------------

EXHIBIT 10.1

its consent to, approval of, or acquiescence in, any such proceeding or
appointment, provided that a Bankruptcy Event shall not result solely by virtue
of any ownership interest, or the acquisition of any ownership interest, in such
Person by a Governmental Authority or instrumentality thereof, provided,
further, that such ownership interest does not result in or provide such Person
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means the Company or any Subsidiary Borrower.
“Borrower Materials” has the meaning specified in Section 5.02.
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, (b) a Term Loan of the same Type made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect or (c) a Swingline Loan.
“Borrowing Request” means a request by any Borrower for a Borrowing in
accordance with Section 2.03 in the form attached hereto as Exhibit H-1.
“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit F-1.
“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit F-2.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in the relevant Agreed Currency in the London interbank market or
the principal financial center of such Agreed Currency (and, if the Borrowings
or LC Disbursements which are the subject of a borrowing, drawing, payment,
reimbursement or rate selection are denominated in euro, the term “Business Day”
shall also exclude any day on which the TARGET2 payment system is not open for
the settlement of payments in euro).
“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by any Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents and other Liens
permitted hereunder):
(a)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States is pledged
in support thereof;
(b)    time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States, any state thereof or the District of
Columbia or is the principal banking Subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition and (iii) has combined capital and surplus of at least
$500,000,000, in each case with maturities of not more than 270 days from the
date of acquisition thereof;

4

--------------------------------------------------------------------------------

EXHIBIT 10.1

(c)    commercial paper issued by any Person organized under the laws of any
state of the United States and rated at least “Prime-1” (or the then equivalent
grade) by Moody’s or at least “A‑1” (or the then equivalent grade) by S&P, in
each case with maturities of not more than 270 days from the date of acquisition
thereof; and
(d)    Investments, classified in accordance with GAAP as current assets of any
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.
“Change in Law” means the occurrence, after the Original Effective Date (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act, but excluding any employee benefit plan of
such person or its Subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan) becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire,
whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)), directly or indirectly, of 40% or more of the
equity securities of the Company entitled to vote for members of the board of
directors or equivalent governing body of the Company on a fully-diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right); or
(b)    during any period of 24 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Company cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans or
Swingline Loans.
“Code” means the Internal Revenue Code of 1986, as amended.
“Co-Documentation Agent” means each of SunTrust Bank, KeyBank National
Association, TD Bank, N.A., Branch Banking & Trust Company and Fifth Third Bank
in its capacity as co-documentation agent for the credit facilities evidenced by
this Agreement.
“Co-Syndication Agent” means each of Merrill Lynch, Pierce, Fenner & Smith
Incorporated and Citizens Bank, N.A. in its capacity as co-syndication agent for
the credit facilities evidenced by this Agreement.

5

--------------------------------------------------------------------------------

EXHIBIT 10.1

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties to secure the
Secured Obligations.
“Collateral Documents” means, collectively, the Security Agreement, the
Securities Pledge Agreement, the Share Mortgage, the Intellectual Property
Security Agreements, each of the security agreements, pledge agreements or other
similar agreements or supplements delivered to the Administrative Agent pursuant
to any Loan Document, and each of the other agreements, instruments, supplements
or documents, whether heretofore, now, or hereafter executed by the Company or
any of its Subsidiaries and delivered to the Administrative Agent, that creates
or purports to create a Lien in favor of the Administrative Agent for the
benefit of the Secured Parties to secure the Secured Obligations.
“Commitment” means, with respect to each Lender, such Lender’s Revolving
Commitment. The initial amount of each Lender’s Commitment is set forth on
Schedule III to the Amendment and Restatement Agreement, or in the Assignment
and Assumption or other documentation contemplated hereby pursuant to which such
Lender shall have assumed its Commitment, as applicable.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Company” means Kaman Corporation, a Connecticut corporation.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit I.
“Computation Date” is defined in Section 2.04.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBITDA” means, for any period, calculated for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for federal, state, local and foreign income tax expense by
the Company and its Subsidiaries for such period, (iii) depreciation and
amortization expense, (iv) non-cash expenses related to stock based
compensation, (v) other non-recurring or extraordinary expenses of the Company
and its Subsidiaries reducing such Consolidated Net Income which do not
represent a cash item in such period or any future period and (vi) cash
restructuring charges and cash non-recurring charges incurred by the Company and
its Subsidiaries in an aggregate amount not to exceed $15,000,000 during the
period commencing on the Amendment and Restatement Effective Date through the
term of this Agreement and minus (b) the following to the extent included in
calculating such Consolidated Net Income: (i) federal, state, local and foreign
income tax benefits of the Company and its Subsidiaries for such period and
(ii) all non-recurring or extraordinary gains of the Company and its
Subsidiaries increasing such Consolidated Net Income which do not represent a
cash item in such period or any future period. For purposes of calculating
Consolidated EBITDA for any period in which a Permitted Acquisition has been
consummated, Consolidated EBITDA shall be adjusted in a manner which is
reasonably acceptable to the Administrative Agent in all respects to give effect
to the consummation of such Permitted Acquisition on a Pro Forma Basis as if
such Permitted Acquisition had been consummated on the first day of the
applicable Measurement Period.
“Consolidated Interest Charges” means, for any period, calculated for the
Company and its Subsidiaries on a consolidated basis in accordance with GAAP,
the sum of (a) all interest, premium payments, debt discount, fees, charges and
related expenses of the Company and its Subsidiaries in connection with borrowed
money (including capitalized interest) or in connection with the deferred
purchase price of assets, in each case solely to the extent treated as interest
in accordance with GAAP, and (b) the portion of rent expense of the Company and
its Subsidiaries with respect to such period under capital leases that is
treated as interest in accordance with GAAP.

6

--------------------------------------------------------------------------------

EXHIBIT 10.1

“Consolidated Interest Coverage Ratio” means, for any period, the ratio of
(a) Consolidated EBITDA to (b) Consolidated Interest Charges payable in cash, in
each case, of or by the Company and its Subsidiaries on a consolidated basis for
the most recently completed Measurement Period.
“Consolidated Net Income” means, for any period, calculated for the Company and
its Subsidiaries on a consolidated basis in accordance with GAAP, the net income
of the Company and its Subsidiaries for that period.
“Consolidated Senior Secured Indebtedness” means Consolidated Total Indebtedness
of the Company and its Subsidiaries to the extent such Indebtedness is secured
by a Lien (including, without limitation, the Obligations).
“Consolidated Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Senior Secured Indebtedness as of
the last day of the most recently ended Measurement Period to (b) Consolidated
EBITDA for such Measurement Period.
“Consolidated Total Assets” means, as of any date of determination, total assets
of the Company and its Subsidiaries calculated in accordance with GAAP on a
consolidated basis as of such date.
“Consolidated Total Indebtedness” means, as of any date of determination,
consolidated Indebtedness (which amount, for the avoidance of doubt, shall
include all types of Indebtedness listed in the definition of such term
contained herein other than undrawn letters of credit in respect of which the
Company or any Subsidiary is an account party or applicant unless such letter of
credit supports an obligation that constitutes Indebtedness) of the Company and
its Subsidiaries in accordance with GAAP.
“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Total Indebtedness as of the last day of the most
recently ended Measurement Period to (b) Consolidated EBITDA for such
Measurement Period.
“Contingent Liability” means any liability, indebtedness or obligation of the
type described in Section 6.03.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.
“Copyright Security Agreement” means that certain Memorandum of Grant of
Security Interest in Copyrights, executed and delivered on the Original
Effective Date, among the Loan Parties and the Administrative Agent, in form and
substance reasonably satisfactory to the Administrative Agent, and any other
Copyright Security Agreement or joinder or supplement thereto that may be
entered into after the Original Effective Date, each as amended, supplemented or
otherwise modified from time to time.
“Corporation Tax Act 2009” means the Corporation Tax Act 2009 of the United
Kingdom.
“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.
“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time, plus (b) an amount equal to the
aggregate principal amount of its Term Loans outstanding at such time.
“Credit Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender or any other Lender.

7

--------------------------------------------------------------------------------

EXHIBIT 10.1

“Current Assets” has the meaning ascribed to such term as provided for and
reflected on the balance sheet included in the Company’s Financials.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Company or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.
“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent amount thereof in
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.04.
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, a state thereof or the District of Columbia; provided,
however, that any Subsidiary of a Foreign Subsidiary shall not be considered a
Domestic Subsidiary for any purpose under this Agreement, including Section
5.13.
“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.
“Eligible Subsidiary” means any Subsidiary that is approved from time to time by
the Administrative Agent and each of the Lenders.
“Environmental Laws” means any and all Requirements of Law regulating, relating
to or imposing liability or standards or conduct concerning, any Hazardous
Materials or environmental protection.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract,

8

--------------------------------------------------------------------------------

EXHIBIT 10.1

agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.
“Environmental Permits” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the Exchange Rate for such other currency at
11:00 a.m., London time, on the date on or as of which such amount is to be
determined.
“ERISA” means the Employee Retirement Income Security Act of 1974 and all rules
and regulations promulgated pursuant thereto, as the same may from time to time
be supplemented or amended.
“ERISA Affiliate” means, with respect to any Borrower, any trade or business
(whether or not incorporated) under common control with such Borrower within the
meaning of Section 414(b), (c), (m) or (o) of the Code.
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company, any Borrower or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company, any Borrower or any
ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization; (d) the filing of a notice of intent to terminate,
the treatment of a Plan amendment as a termination under Section 4041 or 4041A
of ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Company,
any Borrower or any ERISA Affiliate.
“Establishment” means, in respect of any Person, any place of operations where
such Person carries out a non-transitory economic activity with human means and
goods, assets or services.
“euro” and “€” means the single currency of the Participating Member States.
“Eurocurrency”, when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate.
“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Company and each Lender.
“Event of Default” has the meaning assigned to such term in Section 7.01.

9

--------------------------------------------------------------------------------

EXHIBIT 10.1

“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of Dollars with such Foreign Currency, for delivery two
Business Days later; provided, that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Company, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the Guarantee of such Loan Party or the
grant of such security interest becomes effective with respect to such Specified
Swap Obligation. If a Specified Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Specified Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by any
Borrower under Section 2.19(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f) and (d)
any U.S. Federal withholding Taxes imposed under FATCA.
“Existing Credit Agreement” has the meaning assigned to such term in the
Amendment and Restatement Agreement.
“Existing Letter of Credit” means the Letters of Credit heretofore issued
pursuant to the Existing Credit Agreement and described on Schedule 2.06.
“FASB Standards” means the standards established by the Financial Accounting
Standards Board, in effect from time to time.
“FATCA” means Sections 1471 through 1474 of the Code, as of the Original
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreement entered
into pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal

10

--------------------------------------------------------------------------------

EXHIBIT 10.1

Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average (rounded upwards, if necessary, to the next 1/100
of 1%) of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it; provided that, if the Federal Funds Effective Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Company and its
Subsidiaries required to be delivered pursuant to Section 5.01(a)(i) or
5.01(a)(ii).
“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Company and its Domestic Subsidiaries directly owns
or Controls more than 50% of such Foreign Subsidiary’s issued and outstanding
Equity Interests.
“Foreign Currencies” means Agreed Currencies other than Dollars.
“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.
“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.
“Foreign Currency Sublimit” means $200,000,000.
“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a
Lender, with respect to such Borrower, that is not a U.S. Person, and (b) if the
applicable Borrower is not a U.S. Person, a Lender, with respect to such
Borrower, that is resident or organized under the laws of a jurisdiction other
than that in which such Borrower is resident for tax purposes.
“Foreign Plan” has the meaning assigned to such term in Section 3.11(d).
“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a state thereof or the District of
Columbia.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, in relation to any Person, any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any liabilities of any other Person in any manner, whether directly
or indirectly. The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

11

--------------------------------------------------------------------------------

EXHIBIT 10.1

“Increasing Lender” has the meaning assigned to such term in Section 2.20.
“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.
“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.
“Indebtedness” means, in relation to any Person, without duplication: (a) all
obligations of such Person for borrowed money; (b) all obligations of such
Person evidenced by bonds, debentures or notes or similar instruments which (in
the case of such similar instruments only) are held by financial institutions;
(c) all obligations, contingent or otherwise, relative to the Stated Amount of
(i) all Letters of Credit, and (ii) any other letters of credit, whether or not
drawn, issued for the account of such Person; (d) all obligations of such Person
upon which interest charges are customarily paid, excluding trade indebtedness
incurred in the ordinary course of business; (e) all obligations of such Person
issued or assumed as the deferred purchase price of property (other than trade
indebtedness incurred in the ordinary course of business); (f) all capitalized
lease obligations of such Person; (g) all obligations of such Person as an
account party in respect of bankers’ acceptances; and (h) all Guarantees of such
Person in respect of any of the foregoing. For the avoidance of doubt,
Indebtedness does not include obligations under Banking Services Agreements or
Swap Agreements. For all purposes hereof, the Indebtedness of any Person shall
include the Indebtedness of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which such
Person is a general partner or a joint venturer, unless such Indebtedness is
expressly made non-recourse to such Person. The amount of any capitalized lease
as of any date shall be deemed to be the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender,
(c) the Company, any of its Subsidiaries or any of its Affiliates, or (d) a
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof.
“Information” has the meaning specified in Section 9.12.
“Intellectual Property Security Agreements” means the Trademark Security
Agreement, the Patent Security Agreement and the Copyright Security Agreement.
“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Borrowing in accordance with Section 2.08 in the form
attached hereto as Exhibit H-2.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and the Maturity Date, (b) with respect
to any Eurocurrency Loan (other than a Swingline Loan), the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurocurrency Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.
“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the applicable Borrower (or the Company on behalf of the
applicable Borrower) may elect; provided that (i) if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless, in the case of a Eurocurrency
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurocurrency
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last

12

--------------------------------------------------------------------------------

EXHIBIT 10.1

calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBOR Screen Rate for the longest period (for
which the LIBOR Screen Rate is available for the applicable currency) that is
shorter than the Impacted Interest Period and (b) the LIBOR Screen Rate for the
shortest period (for which the LIBOR Screen Rate is available for the applicable
currency) that exceeds the Impacted Interest Period, in each case, at such time.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
“IP Rights” has the meaning specified in Section 3.22.
“IRS” means the United States Internal Revenue Service.
“Issuing Bank” means JPMorgan Chase Bank, N.A., Bank of America, N.A. and
Citizens Bank, N.A. and each other Lender designated by the Company as an
“Issuing Bank” hereunder that has agreed to such designation (and is reasonably
acceptable to the Administrative Agent), each in its capacity as an issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). Each Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.
“ITA” means the Income Tax Act of 2007 of the United Kingdom.
“Japanese Yen” or “¥” means the lawful currency of Japan.
“Joint Lead Arrangers” means each of J.P. Morgan Securities LLC, Merrill Lynch,
Pierce, Fenner & Smith Incorporated and Citizens Bank, N.A. in its capacity as
joint bookrunner and joint lead arranger for the credit facilities evidenced by
this Agreement.
“Kaman UK” means Kaman Composites - UK Holdings Limited, a company organized
under the laws of England and Wales.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

13

--------------------------------------------------------------------------------

EXHIBIT 10.1

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Company at such time. The LC Exposure of any Revolving Lender at
any time shall be its Applicable Percentage of the total LC Exposure at such
time.
“Lenders” means the Persons listed on Schedule I, Schedule II or Schedule III to
the Amendment and Restatement Agreement and any other Person that shall have
become a Lender hereunder pursuant to Section 2.20, pursuant to the Amendment
and Restatement Agreement or pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender and each Issuing Bank.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement,
including the Existing Letters of Credit.
“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in any
Agreed Currency and for any applicable Interest Period, the London interbank
offered rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for such Agreed Currency
for a period equal in length to such Interest Period as displayed on pages
LIBOR01 or LIBOR02 of the Reuters screen or, in the event such rate does not
appear on either of such Reuters pages, on any successor or substitute page on
such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion (in each
case the “LIBOR Screen Rate”) at approximately 11:00 a.m., London time, on the
Quotation Day for such Agreed Currency and Interest Period; provided that, if
the LIBOR Screen Rate shall be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement; provided, further, that if a LIBOR
Screen Rate shall not be available at such time for such Interest Period (the
“Impacted Interest Period”), then the LIBO Rate for such Agreed Currency and
such Interest Period shall be the Interpolated Rate; provided, that, if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement. It is understood and agreed that all of the
terms and conditions of this definition of “LIBO Rate” shall be subject to
Section 2.14.
“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Liquidity” means, at any time, the sum of (i) the aggregate amount of
unrestricted and unencumbered (other than pursuant to this Agreement) cash
balances and Cash Equivalents maintained by the Company and its Subsidiaries at
such time, plus (ii) the amount of the Aggregate Available Commitment at such
time that could be borrowed by the Borrowers at such time so long as, after
giving effect (including giving effect on a Pro Forma Basis) to such borrowing,
(x) the Consolidated Senior Secured Leverage Ratio would not exceed the maximum
Consolidated Senior Secured Leverage Ratio permitted under Section 6.17(a) at
such time and (y) the Consolidated Total Leverage Ratio would not exceed the
maximum Consolidated Total Leverage Ratio permitted under Section 6.17(b) at
such time.
“Loan Documents” means this Agreement, the Amendment and Restatement Agreement,
each Borrowing Subsidiary Agreement, each Borrowing Subsidiary Termination, any
promissory notes issued pursuant to Section 2.10(e) of this Agreement, any
Letter of Credit applications, the Collateral Documents, the Subsidiary
Guaranty, and all other agreements, instruments, documents and certificates
identified in the Amendment and Restatement Agreement executed and delivered to,
or in favor of, the Administrative Agent or any Lenders and including all other
pledges, powers of attorney, consents, assignments, contracts, notices, letter
of credit agreements and all other written matter whether heretofore, now or
hereafter executed by or on behalf of any Loan Party, or any employee of any
Loan Party, and delivered to the Administrative Agent or any Lender in
connection with this Agreement or the transactions

14

--------------------------------------------------------------------------------

EXHIBIT 10.1

contemplated hereby. Any reference in this Agreement or any other Loan Document
to a Loan Document shall include all appendices, exhibits or schedules thereto,
and all amendments, restatements, supplements or other modifications thereto,
and shall refer to this Agreement or such Loan Document as the same may be in
effect at any and all times such reference becomes operative.
“Loan Parties” means, collectively, the Borrowers and the Subsidiary Guarantors.
“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.
“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (ii) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that such local time shall mean London, England time unless otherwise
notified by the Administrative Agent).
“Material Adverse Effect” means any of the following: (a) any materially adverse
effect on the business, assets, properties, operations, liabilities (actual or
contingent) or condition, financial or otherwise, of the Company and its
Subsidiaries taken as a whole; (b) any material impairment of the ability of the
Borrowers, when taken together as a whole, to perform any of their respective
obligations under this Agreement or any other Loan Document; (c) any impairment
of the ability of any Subsidiary Guarantor to perform any of its obligations
under any Subsidiary Guaranty or other Loan Documents which impairment would
either (i) have a material adverse effect on the obligations of all the
Subsidiary Guarantors under the Subsidiary Guaranty or such other Loan Document,
when taken together as a whole, or (ii) result in non-compliance with
Section 5.07; or (d) any impairment of the validity or enforceability of this
Agreement or any other Loan Documents or any of the rights, remedies or benefits
to the Administrative Agent or the Lenders under this Agreement, the Subsidiary
Guaranty, any Collateral Document or any other Loan Document.
“Material Domestic Subsidiary” means each Domestic Subsidiary (i) which, as of
the last day of the most recent fiscal quarter of the Company, contributed
greater than $15,000,000 of the Consolidated Total Assets as of such date;
provided that, if at any time the aggregate amount of Consolidated Total Assets
attributable to all Domestic Subsidiaries that are not Material Domestic
Subsidiaries exceeds fifteen percent (15%) of Consolidated Total Assets as of
the last day of any such fiscal quarter, the Company (or, in the event the
Company has failed to do so within ten (10) days, the Administrative Agent)
shall designate sufficient Domestic Subsidiaries as “Material Domestic
Subsidiaries” to eliminate such excess, and such designated Subsidiaries shall
for all purposes of this Agreement constitute Material Domestic Subsidiaries.
“Material Foreign Subsidiary” means (i) each of RWG Germany and Kaman UK
Holdings Limited and (ii) any other Foreign Subsidiary, or group of Foreign
Subsidiaries organized in any single foreign jurisdiction, that generates
revenues and/or owns assets, for the fiscal year most recently ended, for which
financial statements have been delivered pursuant to Section 5.01(a)(ii) (or, if
prior to the date of the delivery of the first financial statements to be
delivered pursuant to Section 5.01(a)(ii), the most recent financial statements
referred to in Section 3.06), equal to more than 10% of the consolidated
aggregate revenues of the Company and its Subsidiaries and/or 10% of the
consolidated assets of the Company and its Subsidiaries for such period.
“Material Subsidiary” means any Subsidiary that is not a Non-Material
Subsidiary.
“Maturity Date” means May 6, 2020.
“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Company.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

15

--------------------------------------------------------------------------------

EXHIBIT 10.1

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company, any Borrower or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
six plan years, has made or been obligated to make contributions.
“Non-Material Subsidiary” means any Subsidiary from time to time identified as a
Non‑Material Subsidiary by the Company in writing to the Administrative Agent;
provided that the revenues of all such Subsidiaries (on a consolidated basis)
for the fiscal year most recently ended shall not exceed 10% of the consolidated
revenues generated by the Company and its Subsidiaries for such fiscal year.
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations, liabilities and indebtedness
(including interest and fees accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) of any of the Loan Parties to the
Lenders, or to any Lender, the Administrative Agent, any Issuing Bank or any
indemnified party arising under the Loan Documents.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Original Effective Date” means November 20, 2012.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).
“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a Subsidiary.
“Participant” has the meaning assigned to such term in Section 9.04.

16

--------------------------------------------------------------------------------

EXHIBIT 10.1

“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.
“Patent Security Agreement” means that certain Patent Collateral Assignment and
Security Agreement, executed and delivered on the Original Effective Date, among
the Loan Parties and the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent and any other Patent Security Agreement
or joinder or supplement thereto that may be entered into after the Original
Effective Date, each as amended, supplemented or otherwise modified from time to
time.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date as to such Pension Plan of the Pension Protection Act of 2006, Section 412
of the Code and Section 302 of ERISA each as in effect prior to the Pension
Protection Act of 2006 and, thereafter, Sections 412 and 430 of the Code and
Sections 302 and 303 of ERISA.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company, any
Borrower or any ERISA Affiliate or to which the Company, any Borrower or any
ERISA Affiliate contributes or has an obligation to contribute, or in the case
of a multiple employer or other plan described in Section 4064(a) of ERISA, has
made contributions at any time during the immediately preceding six plan years.
“Pensions Act 1995” means the Pensions Act 1995 of the United Kingdom.
“Pensions Act 2004” means the Pensions Act 2004 of the United Kingdom.
“Permitted Acquisition” means any Acquisition permitted pursuant to
Section 6.11(b).
“Permitted Supplier Financing Arrangement” means a transaction or transactions
whereby the Company or any of its Subsidiaries sells a portion of its accounts
receivable at the request of a customer of the Company or such Subsidiary (and,
for the avoidance of doubt, not with respect to accounts receivable of the
Company or any of its Subsidiaries generally) and:
(a) the Company or such Subsidiary, prior to entering into such transaction,
shall have provided the Administrative Agent with copies of all documentation
regarding such Permitted Supplier Financing Arrangements and, to the extent such
documentation is not in form and substance substantially similar to the
documentation attached hereto as Exhibit J, such documentation shall otherwise
be in form and substance satisfactory to the Administrative Agent;
(b) all or substantially all of the proceeds of such transaction are received in
cash;
(c) the aggregate amount of the accounts receivable sold pursuant to all such
transactions shall not exceed $62,500,000 during any fiscal quarter and
$250,000,000 during any fiscal year;
(d) such transaction shall be without recourse to the Company and its
Subsidiaries other than customary recourse terms provided for in the applicable
documentation (in connection with customary representations made with respect to
the applicable receivables);
(e) any discount rate applicable to such transaction shall be reasonable and
customary based on market terms at such time; and

17

--------------------------------------------------------------------------------

EXHIBIT 10.1

(f) prior to and after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established, maintained or contributed to by the Company
or any Borrower or, with respect to any such plan that is subject to the Pension
Funding Rules, any ERISA Affiliate.
“Platform” has the meaning specified in Section 5.02.
“Pledged Stock Collateral” means “Pledged Collateral” as defined in Section 1 of
the Securities Pledge Agreement.
“Pledged Debt” has the meaning specified in Section 4.1 of the Security
Agreement.
“Pounds Sterling” or “£” means the lawful currency of the United Kingdom.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“Pro Forma Basis” means, in connection with any acquisition of any Person,
business or assets proposed to be made by any Loan Party hereunder, (a) the pro
forma calculation of compliance with the financial covenants set forth in
Section 6.17 made as if the assets, business or Person acquired was acquired on
the first day of the Measurement Period tested by such financial covenant and
all Indebtedness created, incurred, issued, assumed or repaid during the
relevant Measurement Period in connection with any such acquisition had been
created, incurred, issued, assumed or repaid on the first day of such
Measurement Period and (b) following any such acquisition, the pro forma
calculation of compliance with the financial covenants set forth in Section 6.17
for the fiscal quarter in which such acquisition was consummated and each of the
three fiscal quarters immediately following the consummation of such acquisition
with reference to the historical financial results of such Person, business or
assets after giving effect on a pro forma basis to such acquisition as if such
Person, business or assets was acquired on the first day of the Measurement
Period tested. In making such pro forma calculations, interest on any such
Indebtedness at a variable rate shall be calculated using the rate in effect at
the time the calculation is made.
“Protected Party” means any Credit Party that is or will be subject to any
liability or required to make any payment for or on account of UK Tax, in
relation to a sum received or receivable (or any sum deemed for the purposes of
UK Tax to be received or receivable) under any Loan Document.
“Public Lender” has the meaning specified in Section 5.02.
“Qualifying Lender” means:
(i) a Lender (other than a Lender within clause (ii) below) that is beneficially
entitled to interest payable to that Lender in respect of an advance under a
Loan Document and is:
(a)    a Lender:
(1)
in respect of an advance made under a Loan Document by a person that was a bank
(as defined for the purpose of section 879 of the ITA) at the time that that
advance was made and which is a bank (as defined for the purpose of section 879
of the ITA) and would be within the charge to United Kingdom corporation tax as
respects any payments of interest made in respect of that advance apart from
section 18A of the Corporation Tax Act 2009; or


18

--------------------------------------------------------------------------------

EXHIBIT 10.1

(2)
in respect of an advance made under a Loan Document by a person that was a bank
(as defined for the purpose of section 879 of the ITA) at the time that that
advance was made and which is within the charge to United Kingdom corporation
tax as respects any payments of interest made in respect of that advance; or

(b)    a Lender which is:
(1)    a company resident in the United Kingdom for United Kingdom tax purposes;
or
(2)    a partnership each member of which is:
(x)
a company so resident in the United Kingdom; or

(y)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (for the purposes of section 19 of the
Corporation Tax Act 2009) the whole of any share of interest payable in respect
of that advance that falls to it by reason of Part 17 of the Corporation Tax Act
2009; or

(3)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing its chargeable profits
(within the meaning given by section 19 of the Corporation Tax Act 2009); or

(c)    a Treaty Lender; or
(ii) a building society (as defined for the purpose of section 880 of the ITA)
making an advance under a Loan Document.
“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Pounds Sterling, the first day of such
Interest Period, (ii) if the currency is euro, the day that is two (2) TARGET2
Days before the first day of such Interest Period, and (iii) for any other
currency, two (2) Business Days prior to the commencement of such Interest
Period (unless, in each case, market practice differs in the relevant market
where the LIBO Rate for such currency is to be determined, in which case the
Quotation Day will be determined by the Administrative Agent in accordance with
market practice in such market (and if quotations would normally be given on
more than one day, then the Quotation Day will be the last of those days)).
“Real Estate” means any real estate owned or operated by the Company or any of
its Subsidiaries.
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.
“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the applicable time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period as
the rate at which the relevant Reference Bank could borrow funds in the London
(or other applicable) interbank market in the relevant currency and for the
relevant period, were it to do so by asking for and then accepting interbank
offers in reasonable market size in that currency and for that period.
“Reference Banks” means the principal London (or other applicable) offices of
JPMorgan Chase Bank, N.A. and such other banks as may be appointed by the
Administrative Agent in consultation with the Company. No Lender shall be
obligated to be a Reference Bank without its consent.
“Register” has the meaning assigned to such term in Section 9.04.

19

--------------------------------------------------------------------------------

EXHIBIT 10.1

“Regulation” means the Council of the European Union Regulations No. 1346/2000
on Insolvency Proceedings.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time.
“Requirement of Law” means, as to any Person, the certificate of incorporation
and bylaws or other organizational or governing documents of such Person, and
any Law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
“Responsible Officer” means the chief executive officer, president, vice
president-finance, chief financial officer, treasurer, assistant treasurer,
controller or general counsel of a Loan Party. Any document delivered hereunder
that is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.
“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, to make Revolving Loans and to acquire participations in Letters of Credit
and Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.20 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender's Revolving
Commitment is set forth on Schedule III to the Amendment and Restatement
Agreement, or in the applicable documentation pursuant to which such Lender
shall have assumed its Revolving Commitment pursuant to the terms hereof, as
applicable. The aggregate amount of the Revolving Lenders’ Revolving Commitments
as of the Amendment and Restatement Effective Date is $600,000,000.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.
“Revolving Lender” means, as of any date of determination, each Lender that has
a Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Credit Exposure.
“Revolving Loan” means a Loan made pursuant to Section 2.01.
“RWG Germany” means RWG Germany GmbH, a company organized under the laws of
Germany.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (as of the Amendment and
Restatement Effective Date, Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union

20

--------------------------------------------------------------------------------

EXHIBIT 10.1

or any other relevant sanctions authority, (b) any Person operating, organized
or resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.
“SEC” means the United States Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions.
“Secured Obligations” means all Obligations owing to one or more Lenders or
their respective Affiliates, together with all Swap Obligations and Banking
Services Obligations owing to each Person that, on the Amendment and Restatement
Effective Date or at the time of making such Swap Agreement or Banking Services,
was a Lender or Affiliate of such Lender; provided that the definition of
“Secured Obligations” shall not create or include any guarantee by any Loan
Party of (or grant of security interest by any Loan Party to support, as
applicable) any Excluded Swap Obligations of such Loan Party for purposes of
determining any obligations of any Loan Party.
“Secured Parties” means the holders of the Secured Obligations from time to time
and shall include (i) each Lender and each Issuing Bank in respect of its Loans
and LC Exposure respectively, (ii) the Administrative Agent, the Issuing Banks
and the Lenders in respect of all other Obligations of the Company and each
Subsidiary arising under or in connection with this Agreement or any other Loan
Document, (iii) each Person that, on the Amendment and Restatement Effective
Date or at the time of making such Swap Agreement or Banking Services, was a
Lender or Affiliate of such Lender in respect of Swap Agreements and Banking
Services Agreements entered into with such Person by the Company or any
Subsidiary, (iv) each indemnified party under Section 9.03 in respect of the
Obligations of the Borrowers to such Person hereunder and under the other Loan
Documents, and (v) their respective successors and (in the case of a Lender,
permitted) transferees and assigns.
“Securities Act” means the Securities Act of 1933, as amended.
“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Securities Pledge Agreement” means (a) that certain Securities Pledge Agreement
dated as of even date herewith by and among the Loan Parties and the
Administrative Agent, as amended and in effect from time to time and (b) any
other agreement pursuant to which the Equity Interests (or any portion thereof)
of a Subsidiary of any Loan Party are pledged to the Administrative Agent for
the benefit of the Secured Parties to secure the Secured Obligations.
“Security Agreement” means that certain Security Agreement (including any and
all supplements thereto) dated as of November 20, 2012, by and among the Loan
Parties and the Administrative Agent, for the benefit of the Administrative
Agent and the other Secured Parties, and any other pledge or security agreement
entered into, after the Original Effective Date by any other Loan Party (as
required by this Agreement or any other Loan Document), as amended and in effect
from time to time.
“Senior Secured Leverage Ratio Adjusted Covenant Period” has the meaning
assigned to such term in Section 6.17(a).
“Share Mortgage” means that certain Equitable Share Mortgage entered into
pursuant to Section 5.13, by and among Kaman Aerospace Group, Inc. and the
Administrative Agent, as amended and in effect from time to time.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that

21

--------------------------------------------------------------------------------

EXHIBIT 10.1

will be required to pay the probable liability of such Person on its debts as
they become absolute and matured, (c) such Person does not intend to, and does
not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay such debts and liabilities as they mature, (d) such Person is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which such Person’s property would constitute an unreasonably
small capital, and (e) such Person is able to pay its debts and liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
“Specified Convertible Notes” means the 3.25% Convertible Senior Notes due 2017
issued by the Company pursuant to that certain Indenture dated as of November
19, 2010 by and between the Company and The Bank of New York Mellon Trust
Company, N.A., as trustee, or any other debt instrument incurred to refinance,
extend or replace the Specified Convertible Notes that has a maturity date not
later than the Maturity Date.
“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.
“Stated Amount” of each Letter of Credit or, if applicable, other letter of
credit, means the total Dollar Amount then available to be drawn under such
Letter of Credit or, if applicable, other letter of credit.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal. Such reserve, liquid asset, fees or similar requirements shall include
those imposed pursuant to Regulation D of the Board. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset, fee or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D of the Board. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve, liquid asset or similar requirement.
“Subordinated Indebtedness” means any Indebtedness of the Company or any
Subsidiary the payment of which is subordinated to payment of the obligations
under the Loan Documents.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which more than 50% of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person, and which is consolidated on such Person’s annual or quarterly
financial statements. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.
“Subsidiary Borrower” means (i) RWG Germany, (ii) Kaman UK and (iii) any other
Eligible Subsidiary that becomes a Subsidiary Borrower pursuant to Section 2.23
and, in each case, that has not ceased to be a Subsidiary Borrower pursuant to
such Section.
“Subsidiary Guarantor” means each Material Domestic Subsidiary that is a party
to the Subsidiary Guaranty. The Subsidiary Guarantors on the Amendment and
Restatement Effective Date are identified as such in Schedule 3.04 hereto.

22

--------------------------------------------------------------------------------

EXHIBIT 10.1

“Subsidiary Guaranty” means that certain Domestic Subsidiary Guarantee dated as
of the Original Effective Date in form and substance reasonably satisfactory to
the Administrative Agent (including any and all supplements thereto) and
executed by each Subsidiary Guarantor, as amended, restated, supplemented or
otherwise modified from time to time.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.
“Swap Obligations” means any and all obligations of the Company or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder entered into with a Person that, on the Amendment
and Restatement Effective Date or at the time of making such Swap Agreement, was
a Lender, the Administrative Agent or any of their respective Affiliates, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any such Swap Agreement transaction.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
“Swingline Lender” means Bank of America, N.A. in its capacity as lender of
Swingline Loans hereunder, and its successors in such capacity as provided in
Section 2.05(d).
“Swingline Loan” means a Loan made pursuant to Section 2.05.
“Swiss Francs” means the lawful currency of Switzerland.
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.
“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.
“Tax Credit” means a credit against, relief of remission for or repayment of any
UK Tax.
“Tax Deduction” means a deduction or withholding for or on account of UK Tax
from a payment under any Loan Document.
“Tax Payment” means either an increased payment made by a Borrower to a Lender
under Section 2.17A(d) or a payment under Section 2.17A(k).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto, but excluding UK Tax.
“Term Lender” means, as of any date of determination, each Lender that holds
Term Loans.
“Term Loans” means the term loans made by the Term Lenders to the Company (a) on
the Original Effective Date hereunder or (b) pursuant to Section 3 of the
Amendment and Restatement Agreement.

23

--------------------------------------------------------------------------------

EXHIBIT 10.1

“Total Leverage Ratio Adjusted Covenant Period” has the meaning assigned to such
term in Section 6.17(b).
“Threshold Amount” means $20,000,000.
“Trademark Security Agreement” means that certain Trademark Collateral Security
and Pledge Agreement, executed and delivered on the Original Effective Date,
among the Loan Parties and the Administrative Agent, in form and substance
reasonably satisfactory to the Administrative Agent and any other Trademark
Security Agreement or joinder or supplement thereto that may be entered into
after the Original Effective Date, each as amended, supplemented or otherwise
modified from time to time.
“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.
“Treaty Lender” means a Lender which:
(i) is treated as a resident of a Treaty State for the purposes of a Treaty; and
(ii) does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender's participation in the Loan is effectively
connected.
“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
“UK Borrower” means (i) Kaman UK and (ii) any other Subsidiary Borrower
organized under the laws of England and Wales.
“UK Insolvency Event” means:
(a)    a UK Relevant Entity is unable or admits inability to pay its debts as
they fall due or is deemed to or declared to be unable to pay its debts under
applicable law, suspends or threatens to suspend making payments on any of its
debts or, by reason of actual or anticipated financial difficulties, commences
negotiations with one or more of its creditors with a view to rescheduling any
of its indebtedness;
(b)    the value of the assets of any UK Relevant Entity (on a consolidated
basis with its Subsidiaries), is less than its liabilities (taking into account
contingent and prospective liabilities);
(c)    a moratorium is declared in respect of any indebtedness of any UK
Relevant Entity; provided that, if a moratorium occurs, the ending of the
moratorium will not remedy any Event of Default caused by such moratorium;
(d)    any corporate action, legal proceedings or other procedure or step is
taken in relation to:
(i)    the suspension of payments, a moratorium of any indebtedness, winding‑up,
dissolution, administration or reorganization (by way of voluntary arrangement,
scheme of arrangement or otherwise) of any UK Relevant Entity;

24

--------------------------------------------------------------------------------

EXHIBIT 10.1

(ii)    a composition, compromise, assignment or arrangement with any creditor
of any UK Relevant Entity;
(iii)    the appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager or other similar officer in respect of any UK
Relevant Entity, or any of its assets; or
(iv)    enforcement of any Lien over any assets of any UK Relevant Entity,
or any analogous procedure or step is taken in any jurisdiction, save that this
paragraph (d) shall not apply to any winding-up petition which is frivolous or
vexatious and is discharged, stayed or dismissed within 14 days of commencement;
or
(e)    any expropriation, attachment, sequestration, distress or execution or
any analogous process in any jurisdiction affects any asset or assets of a UK
Relevant Entity, in each such case, to the extent that any such actions or
process described in this clause (e) could reasonably be expected to result in a
Material Adverse Effect.
“UK Relevant Entity” means any UK Borrower or any other Borrower capable of
becoming subject of an order for winding-up or administration under the
Insolvency Act 1986 of the United Kingdom.
“UK Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same) imposed by the government
of the United Kingdom or any political subdivision thereof.
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to the Pension Funding Rules for the
applicable plan year.
“United States” and “U.S.” mean the United States of America.
“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
“VAT” means value added tax as provided for in the United Kingdom Value Added
Tax Act 1994 and any other UK Tax of a similar nature.
SECTION 1.02.     Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).


SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument

25

--------------------------------------------------------------------------------

EXHIBIT 10.1

or other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.


SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the Amendment and Restatement Effective Date in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Company that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, (i) all terms of
an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (a) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Company or any Subsidiary at “fair value”, as defined therein
and (b) without giving effect to any treatment of Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof and (ii) any
obligations relating to a lease that was accounted for by the Company as an
operating lease as of the Original Effective Date and any similar lease entered
into after the Original Effective Date by the Company shall be accounted for as
obligations relating to an operating lease and not as obligations relating to a
capital lease.


SECTION 1.05. Status of Obligations. In the event that the Company or any other
Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Company shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Secured Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the Obligations are
hereby designated as “senior indebtedness” and as “designated senior
indebtedness” and words of similar import under and in respect of any indenture
or other agreement or instrument under which such Subordinated Indebtedness is
outstanding and are further given all such other designations as shall be
required under the terms of any such Subordinated Indebtedness in order that the
Lenders may have and exercise any payment blockage or other remedies available
or potentially available to holders of senior indebtedness under the terms of
such Subordinated Indebtedness.


ARTICLE II



26

--------------------------------------------------------------------------------

EXHIBIT 10.1

The Credits
SECTION 2.01. Commitments. (a) Subject to the terms and conditions set forth
herein, each Revolving Lender agrees to make Revolving Loans to the Borrowers in
Agreed Currencies from time to time during the Availability Period in an
aggregate principal amount that will not result in (i) subject to Sections 2.04
and 2.11(b), the Dollar Amount of such Lender’s Revolving Credit Exposure
exceeding such Lender’s Revolving Commitment, (ii) subject to Sections 2.04 and
2.11(b), the sum of the Dollar Amount of the total Revolving Credit Exposures
exceeding the aggregate Revolving Commitments or (iii) subject to Sections 2.04
and 2.11(b), the Dollar Amount of the total outstanding Revolving Loans and LC
Exposure, in each case denominated in Foreign Currencies, exceeding the Foreign
Currency Sublimit by making immediately available funds available to the
Administrative Agent’s designated account, not later than the time specified by
the Administrative Agent. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Revolving Loans.
(b)     All Loans and Letters of Credit outstanding immediately prior to the
Amendment and Restatement Effective Date shall continue to be outstanding under
this Agreement on and after the Amendment and Restatement Effective Date. All
Term Loans outstanding immediately prior to the Amendment and Restatement
Effective Date, together with all Term Loans made on the Amendment and
Restatement Effective Date, shall constitute the same Class of Loans for all
purposes of this Agreement. Amounts repaid or prepaid in respect of Term Loans
may not be reborrowed.


SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the Lenders ratably in accordance with their respective Commitments
of the applicable Class. The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required. Any
Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.05. The Term Loans shall amortize as set forth in Section 2.10.
(b)     Subject to Section 2.14, each Revolving Borrowing and Term Loan
Borrowing shall be comprised entirely of ABR Loans or Eurocurrency Loans as the
relevant Borrower may request in accordance herewith; provided that all
Borrowings made on the Amendment and Restatement Effective Date must be made as
ABR Borrowings but may be converted into Eurocurrency Borrowings in accordance
with Section 2.08 and each ABR Loan shall only be made in Dollars. Each
Swingline Loan shall be a Eurocurrency Loan. Each Lender at its option may make
any Loan by causing any domestic or foreign branch or Affiliate of such Lender
to make such Loan (and in the case of an Affiliate, the provisions of
Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate to the same
extent as to such Lender); provided that any exercise of such option shall not
affect the obligation of the relevant Borrower to repay such Loan in accordance
with the terms of this Agreement.
(c)     At the commencement of each Interest Period for any Eurocurrency
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $500,000 (or, if such Borrowing is denominated in (i)
Japanese Yen, ¥50,000,000 and (ii) a Foreign Currency other than Japanese Yen,
500,000 units of such currency) and not less than $1,000,000 (or, if such
Borrowing is denominated in (i) Japanese Yen, ¥100,000,000 and (ii) a Foreign
Currency other than Japanese Yen, 1,000,000 units of such currency). At the time
that each ABR Revolving Borrowing is made, such Borrowing shall be in an
aggregate amount that is an integral multiple of $100,000 and not less than
$200,000; provided that an ABR Revolving Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the aggregate Revolving
Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e). Each Swingline Loan shall be in
an amount that is an integral multiple of $100,000 and not less than $200,000.
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of ten (10)
Eurocurrency Borrowings outstanding.
(d)     Notwithstanding any other provision of this Agreement, no Borrower shall
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.


SECTION 2.03. Requests for Borrowings. To request a Borrowing, the applicable
Borrower, or the Company on behalf of the applicable Borrower, shall notify the
Administrative Agent of such request (a) by irrevocable

27

--------------------------------------------------------------------------------

EXHIBIT 10.1

written notice (via a written Borrowing Request signed by the applicable
Borrower, or the Company on behalf of the applicable Borrower, promptly followed
by telephonic confirmation of such request) in the case of a Eurocurrency
Borrowing, not later than 11:00 a.m., Local Time, three (3) Business Days before
the date of the proposed Borrowing or (b) by telephone in the case of an ABR
Borrowing, not later than 11:00 a.m., New York City time, on the date of the
proposed Borrowing; provided that any such notice of an ABR Revolving Borrowing
to finance the reimbursement of an LC Disbursement as contemplated by Section
2.06(e) may be given not later than 10:00 a.m., New York City time, on the date
of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request signed by the applicable
Borrower, or the Company on behalf of the applicable Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:
(i)the name of the applicable Borrower;
(ii)the aggregate amount of the requested Borrowing;
(iii)the date of such Borrowing, which shall be a Business Day;
(iv)whether such Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing
and whether such Borrowing is a Revolving Borrowing or a Term Loan Borrowing;
(v)in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and
(vi)the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07.
If no election as to the Type of Borrowing is specified, then, in the case of a
Borrowing denominated in Dollars, the requested Borrowing shall be an ABR
Borrowing. If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing, then the relevant Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.
SECTION 2.04. Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of:
(a)each Eurocurrency Borrowing as of the date two (2) Business Days prior to the
date of such Borrowing or, if applicable, the date of conversion/continuation of
any Borrowing as a Eurocurrency Borrowing,
(b)the LC Exposure as of the date of each request for the issuance, amendment,
renewal or extension of any Letter of Credit and any LC Disbursement as of the
date of such disbursement, and
(c)all outstanding Credit Exposure on and as of (i) the last Business Day of
each calendar quarter, (ii) each date of (A) a Borrowing Request or an Interest
Election Request with respect to any Revolving Loan or (B) the issuance,
amendment, renewal or extension of a Letter of Credit and, (iii) during the
continuation of an Event of Default, on any other Business Day elected by the
Administrative Agent in its sole discretion.
Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.
SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans in its sole
discretion in Dollars to the Company from time to time during the Availability
Period, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding Swingline Loans
exceeding $30,000,000 or (ii) the Dollar Amount of the total Revolving Credit
Exposures exceeding the aggregate Revolving Commitments; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Company may borrow, prepay and reborrow
Swingline Loans.
(b)     To request a Swingline Loan, the Company shall notify the Swingline
Lender of such request in writing by telecopy, not later than 12:00 noon, New
York City time, on the day of a proposed Swingline Loan. Each such notice shall
be irrevocable and shall specify the requested date (which shall be a Business
Day) and amount of the requested Swingline Loan. The Swingline Lender shall make
each Swingline Loan available to the Company by means of a credit to the general
deposit account of the Company with the Swingline Lender (or, in the case of a

28

--------------------------------------------------------------------------------

EXHIBIT 10.1

Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e), by remittance to the relevant Issuing Bank) by 3:00
p.m., New York City time, on the requested date of such Swingline Loan.
(c)     The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Revolving Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Revolving Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the Administrative Agent, for the account of the Swingline
Lender, such Lender’s Applicable Percentage of such Swingline Loan or Loans.
Each Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Revolving
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Revolving Lenders. The Administrative Agent shall notify the Company of
any participations in any Swingline Loan acquired pursuant to this paragraph,
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Company (or other party on behalf of the Company)
in respect of a Swingline Loan after receipt by the Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Revolving Lenders
that shall have made their payments pursuant to this paragraph and to the
Swingline Lender, as their interests may appear; provided that any such payment
so remitted shall be repaid to the Swingline Lender or to the Administrative
Agent, as applicable, if and to the extent such payment is required to be
refunded to the Company for any reason. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve the Company of any
default in the payment thereof.
(d)The Administrative Agent may at any time replace the Swingline Lender (to the
extent the Swingline Lender is not the Lender then acting as the Administrative
Agent) with the Lender then acting as the Administrative Agent by providing not
less than ten (10) Business Days’ written notice to the Company and the Lender
then acting as the Swingline Lender of such replacement. The Administrative
Agent shall notify the Revolving Lenders of any such replacement of the
Swingline Lender. At the time any such replacement shall become effective, the
Company shall prepay any Swingline Exposure at such time, together with any
accrued interest to the extent required by Section 2.13. From and after the
effective date of any such replacement, (i) the successor Swingline Lender shall
have all the rights and obligations of the Swingline Lender under this Agreement
with respect to Swingline Loans to be made by such successor Swingline Lender
thereafter and (ii) references herein to the term “Swingline Lender” shall be
deemed to refer to such successor or to the previous Swingline Lender, or to
such successor and the previous Swingline Lenders, as the context shall require.
After the replacement of the Swingline Lender hereunder, and to the extent the
Swingline Exposure of such replaced Swingline Lender has not been repaid by the
Company pursuant to this clause (d), the replaced Swingline Lender shall remain
a party hereto and shall continue to have all the rights and obligations of a
Swingline Lender under this Agreement with respect to Swingline Loans then
outstanding and made by it prior to such replacement, but shall not be required
or able to make additional Swingline Loans.
(e)Unless otherwise agreed by the Administrative Agent, the Swingline Lender
shall, in addition to its notification obligations set forth elsewhere in this
Section, report in writing to the Administrative Agent (i) periodic activity
(for such period or recurrent periods as shall be requested by the
Administrative Agent) in respect of Swingline Loans made by the Swingline
Lender, (ii) on any Business Day on which the Company fails to repay a Swingline
Loan required to be repaid on such day, the date of such failure and the amount
of such Swingline Loan and (iii) on any other Business Day, such other
information as the Administrative Agent shall reasonably request as to the
Swingline Loans made by the Swingline Lender.


SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Company may request the issuance of Letters of
Credit denominated in Agreed Currencies as the applicant thereof

29

--------------------------------------------------------------------------------

EXHIBIT 10.1

for the support of its or its Subsidiaries’ obligations, in a form reasonably
acceptable to the Administrative Agent and the relevant Issuing Bank, at any
time and from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Company to, or entered into by the Company with, any Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control. Notwithstanding anything herein to the contrary, no
Issuing Bank shall have any obligation hereunder to issue, and shall not issue,
any Letter of Credit the proceeds of which would be made available to any Person
(i) to fund any activity or business of or with any Sanctioned Person, or in any
country or territory that, at the time of such funding, is the subject of any
Sanctions or (ii) in any manner that would result in a violation of any
Sanctions by any party to this Agreement. The Company unconditionally and
irrevocably agrees that, in connection with any Letter of Credit issued for the
support of any Subsidiary’s obligations as provided in the first sentence of
this paragraph, the Company will be fully responsible for the reimbursement of
LC Disbursements in accordance with the terms hereof, the payment of interest
thereon and the payment of fees due under Section 2.12(b) to the same extent as
if it were the sole account party in respect of such Letter of Credit (the
Company hereby irrevocably waiving any defenses that might otherwise be
available to it as a guarantor or surety of the obligations of such a Subsidiary
that is an account party in respect of any such Letter of Credit).
(b)     Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Company shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the relevant Issuing Bank) to the relevant Issuing Bank
and the Administrative Agent (reasonably in advance of the requested date of
issuance, amendment, renewal or extension) a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount of
such Letter of Credit, the Agreed Currency applicable thereto, the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by an Issuing Bank, the Company also shall submit a letter of credit application
on such Issuing Bank’s standard form in connection with any request for a Letter
of Credit. A Letter of Credit shall be issued, amended, renewed or extended only
if (and upon issuance, amendment, renewal or extension of each Letter of Credit
the Company shall be deemed to represent and warrant that), after giving effect
to such issuance, amendment, renewal or extension (i) subject to Sections 2.04
and 2.11(b), the Dollar Amount of the LC Exposure shall not exceed $150,000,000,
(ii) subject to Sections 2.04 and 2.11(b), the sum of the Dollar Amount of the
total Revolving Credit Exposures shall not exceed the aggregate Revolving
Commitments and (iii) subject to Sections 2.04 and 2.11(b), the Dollar Amount of
the total outstanding Revolving Loans and LC Exposure, in each case denominated
in Foreign Currencies, shall not exceed the Foreign Currency Sublimit.
Notwithstanding anything herein to the contrary, the Dollar Amount of the
aggregate face amount of Letters of Credit issued by (x) JPMorgan Chase Bank,
N.A. shall not exceed $50,000,000 at any time, (y) Bank of America, N.A. shall
not exceed $50,000,000 at any time and (z) Citizens Bank, N.A. shall not exceed
$50,000,000 at any time (in each case, as such amount may be increased from time
to time in the sole discretion of the applicable Issuing Bank, so long as such
amount does not exceed the limit set forth in clause (i) and notice of such
increase is provided to the Administrative Agent).
(c)     Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the relevant Issuing Bank to the beneficiary thereof)
at or prior to the close of business on the earlier of (i) the date one year
after the date of the issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, one year after such renewal or extension) and
(ii) the date that is five (5) Business Days prior to the Maturity Date.
(d)     Participations. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the relevant Issuing Bank or the Revolving Lenders, the
relevant Issuing Bank hereby grants to each Revolving Lender, and each Revolving
Lender hereby acquires from the relevant Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Applicable Percentage of the aggregate
amount available to be drawn under such Letter of Credit. In consideration and
in furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the relevant Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Company on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Company for any reason. Each Revolving
Lender

30

--------------------------------------------------------------------------------

EXHIBIT 10.1

acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.
(e)     Reimbursement. If the relevant Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the Company shall reimburse such
LC Disbursement by paying to the Administrative Agent in Dollars the Dollar
Amount equal to such LC Disbursement, calculated as of the date such Issuing
Bank made such LC Disbursement (or if such Issuing Bank shall so elect in its
sole discretion by notice to the Company, in such other Agreed Currency which
was paid by such Issuing Bank pursuant to such LC Disbursement in an amount
equal to such LC Disbursement) not later than 12:00 noon, Local Time, on the
date that such LC Disbursement is made, if the Company shall have received
notice of such LC Disbursement prior to 10:00 a.m., Local Time, on such date,
or, if such notice has not been received by the Company prior to such time on
such date, then not later than 12:00 noon, Local Time, on the Business Day
immediately following the day that the Company receives such notice; provided
that, if such LC Disbursement is not less than the Dollar Amount of $1,000,000,
the Company may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 or 2.05 that such payment be financed
with (i) to the extent such LC Disbursement was made in Dollars, an ABR
Revolving Borrowing, Eurocurrency Revolving Borrowing or Swingline Loan in
Dollars in an amount equal to such LC Disbursement or (ii) to the extent that
such LC Disbursement was made in a Foreign Currency, a Eurocurrency Revolving
Borrowing in such Foreign Currency in an amount equal to such LC Disbursement
and, in each case, to the extent so financed, the Company’s obligation to make
such payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing, Eurocurrency Revolving Borrowing or Swingline Loan, as applicable. If
the Company fails to make such payment when due, the Administrative Agent shall
notify each Revolving Lender of the applicable LC Disbursement, the payment then
due from the Company in respect thereof and such Lender’s Applicable Percentage
thereof. Promptly following receipt of such notice, each Revolving Lender shall
pay to the Administrative Agent its Applicable Percentage of the payment then
due from the Company, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the relevant Issuing Bank the amounts
so received by it from the Revolving Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Company pursuant to this paragraph,
the Administrative Agent shall distribute such payment to such Issuing Bank or,
to the extent that Revolving Lenders have made payments pursuant to this
paragraph to reimburse such Issuing Bank, then to such Lenders and such Issuing
Bank as their interests may appear. Any payment made by a Revolving Lender
pursuant to this paragraph to reimburse the relevant Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or a Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve the
Company of its obligation to reimburse such LC Disbursement. If the Company’s
reimbursement of, or obligation to reimburse, any amounts in any Foreign
Currency would subject the Administrative Agent, any Issuing Bank or any Lender
to any stamp duty, ad valorem charge or similar tax that would not be payable if
such reimbursement were made or required to be made in Dollars, the Company
shall, at its option, either (x) pay the amount of any such tax requested by the
Administrative Agent, the relevant Issuing Bank or the relevant Lender or
(y) reimburse each LC Disbursement made in such Foreign Currency in Dollars, in
an amount equal to the Dollar Amount, calculated using the applicable Exchange
Rates, on the date such LC Disbursement is made, of such LC Disbursement.
(f)Obligations Absolute. The Company’s obligation to reimburse LC Disbursements
as provided in paragraph (e) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the relevant Issuing Bank under a Letter of Credit
against presentation of a draft or other document that does not comply with the
terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Company’s obligations hereunder. Neither
the Administrative Agent, the Revolving Lenders nor the Issuing Banks, nor any
of their Related Parties, shall have any liability or responsibility by reason
of or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective

31

--------------------------------------------------------------------------------

EXHIBIT 10.1

of any of the circumstances referred to in the preceding sentence), or any
error, omission, interruption, loss or delay in transmission or delivery of any
draft, notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the relevant Issuing Bank; provided that the foregoing shall not
be construed to excuse the relevant Issuing Bank from liability to the Company
to the extent of any direct damages (as opposed to special, indirect,
consequential or punitive damages, claims in respect of which are hereby waived
by the Company to the extent permitted by applicable law) suffered by the
Company that are caused by such Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of any
Issuing Bank (as finally determined by a court of competent jurisdiction), such
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, each
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
(g)Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the Company by telephone (confirmed by telecopy) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Company of its obligation to reimburse such
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement.
(h)Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless the Company shall reimburse such LC Disbursement in full on the date such
LC Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Company reimburses such LC Disbursement, at the rate per annum
then applicable to ABR Revolving Loans (or in the case such LC Disbursement is
denominated in a Foreign Currency, at the Overnight Foreign Currency Rate for
such Agreed Currency plus the then effective Applicable Rate with respect to
Eurocurrency Revolving Loans); provided that, if the Company fails to reimburse
such LC Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.13(c) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the relevant Issuing Bank, except that interest accrued on
and after the date of payment by any Revolving Lender pursuant to paragraph (e)
of this Section to reimburse such Issuing Bank shall be for the account of such
Lender to the extent of such payment.
(i)Replacement of Issuing Banks. Any Issuing Bank may be replaced at any time by
written agreement among the Company, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Revolving Lenders of any such replacement of any Issuing Bank. At the
time any such replacement shall become effective, the Company shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
by such successor Issuing Bank thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit then outstanding and issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.
(j)Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Company shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Revolving Lenders (the “LC Collateral Account”), an amount in
cash equal to 105% of the Dollar Amount of the LC Exposure as of such date plus
any accrued and unpaid interest thereon; provided that (i) the portions of such
amount attributable to undrawn Foreign Currency Letters of Credit or LC
Disbursements in a Foreign Currency that the Company is not late in

32

--------------------------------------------------------------------------------

EXHIBIT 10.1

reimbursing shall be deposited in the applicable Foreign Currencies in the
actual amounts of such undrawn Letters of Credit and LC Disbursements and
(ii) the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Company described in Section 7.01(g). For the purposes of
this paragraph, the Foreign Currency LC Exposure shall be calculated using the
applicable Exchange Rate on the date notice demanding cash collateralization is
delivered to the Company. The Company also shall deposit cash collateral
pursuant to this paragraph as and to the extent required by Section 2.11(b).
Such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the Secured Obligations. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account and the Company hereby grants the Administrative
Agent a security interest in the LC Collateral Account. Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the Company’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the relevant
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Company for the LC Exposure at such time or, if
the maturity of the Loans has been accelerated (but subject to the consent of
Revolving Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other Secured Obligations. If the Company is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Company within three (3) Business Days after
all Events of Default have been cured or waived.
(k)Issuing Bank Agreements. Each Issuing Bank agrees that, unless otherwise
requested by the Administrative Agent, such Issuing Bank shall report in writing
to the Administrative Agent (i) on the first Business Day of each week, the
daily activity (set forth by day) in respect of Letters of Credit during the
immediately preceding week, including all issuances, extensions, amendments and
renewals, all expirations and cancellations and all disbursements and
reimbursements, (ii) on or prior to each Business Day on which such Issuing Bank
expects to issue, amend, renew or extend any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the aggregate face amount of the
Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension occurred (and whether the amount thereof changed), it being understood
that such Issuing Bank shall not permit any issuance, renewal, extension or
amendment resulting in the issuance of a new Letter of Credit or an increase in
the amount of any Letter of Credit to occur without first obtaining written
confirmation from the Administrative Agent that it is then permitted under this
Agreement, (iii) on each Business Day on which such Issuing Bank makes any LC
Disbursement, the date of such LC Disbursement and the amount of such LC
Disbursement, (iv) on any Business Day on which the Company fails to reimburse
an LC Disbursement required to be reimbursed to such Issuing Bank on such day,
the date of such failure and the amount and currency of such LC Disbursement and
(v) on any other Business Day, such other information as the Administrative
Agent shall reasonably request.
(l)Existing Letters of Credit. Each Existing Letter of Credit shall be deemed to
be a Letter of Credit issued hereunder.
        
SECTION 2.07. Funding of Borrowings (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars, by
12:00 noon, New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders, (ii) in the
case of each Loan denominated in a Foreign Currency (other than Swiss Francs),
by 12:00 noon, Local Time, in the city of the Administrative Agent’s
Eurocurrency Payment Office for such currency and at such Eurocurrency Payment
Office for such currency and (iii) in the case of each Loan denominated in Swiss
Francs, by 8:00 a.m., Local Time, in the city of the Administrative Agent’s
Eurocurrency Payment Office for such currency and at such Eurocurrency Payment
Office for such currency; provided that Swingline Loans shall be made as
provided in Section 2.05. The Administrative Agent will make such Loans
available to the relevant Borrower by promptly crediting the amounts so
received, in like funds, to (x) an account of such Borrower maintained with the
Administrative Agent in New York City or Chicago and designated by such Borrower
in the applicable Borrowing Request, in the case of Loans denominated in Dollars
and (y) an account of such Borrower in the relevant jurisdiction and designated
by such Borrower in the applicable Borrowing Request, in the case of Loans
denominated in a Foreign Currency; provided that ABR Revolving Loans made to
finance the reimbursement of an

33

--------------------------------------------------------------------------------

EXHIBIT 10.1

LC Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the relevant Issuing Bank.
(b)     Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing (or in the case of an ABR Borrowing,
prior to 12:00 noon, New York City time, on the date of such Borrowing) that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
relevant Borrower a corresponding amount. In such event, if a Lender has not in
fact made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and such Borrower severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to such Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation (including
without limitation the Overnight Foreign Currency Rate in the case of Loans
denominated in a Foreign Currency) or (ii) in the case of such Borrower, the
interest rate applicable to ABR Loans. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
        
SECTION 2.08. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the relevant Borrower may elect to convert
such Borrowing to a different Type or to continue such Borrowing and, in the
case of a Eurocurrency Borrowing, may elect Interest Periods therefor, all as
provided in this Section. A Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.
(b)     To make an election pursuant to this Section, a Borrower, or the Company
on its behalf, shall notify the Administrative Agent of such election (by
telephone or irrevocable written notice in the case of a Borrowing denominated
in Dollars or by irrevocable written notice (via an Interest Election Request
signed by such Borrower, or the Company on its behalf) in the case of a
Borrowing denominated in a Foreign Currency) by the time that a Borrowing
Request would be required under Section 2.03 if such Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request signed by the
relevant Borrower, or the Company on its behalf. Notwithstanding any contrary
provision herein, this Section shall not be construed to permit any Borrower to
(i) change the currency of any Borrowing, (ii) elect an Interest Period for
Eurocurrency Loans that does not comply with Section 2.02(d) or (iii) convert
any Borrowing to a Borrowing of a Type not available under the Class of
Commitments pursuant to which such Borrowing was made.
(c)     Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)     the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)     the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
(iv)     if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.



34

--------------------------------------------------------------------------------

EXHIBIT 10.1

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
(d)     Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)     If the relevant Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period (i) in the case of a
Borrowing denominated in Dollars, such Borrowing shall be converted to an ABR
Borrowing and (ii) in the case of a Borrowing denominated in a Foreign Currency
in respect of which the applicable Borrower shall have failed to deliver an
Interest Election Request prior to the third (3rd) Business Day preceding the
end of such Interest Period, such Borrowing shall automatically continue as a
Eurocurrency Borrowing in the same Agreed Currency with an Interest Period of
one month unless such Eurocurrency Borrowing is or was repaid in accordance with
Section 2.11. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Company, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing denominated in
Dollars may be converted to or continued as a Eurocurrency Borrowing,
(ii) unless repaid, each Eurocurrency Borrowing denominated in Dollars shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto and (iii) unless repaid, each Eurocurrency Borrowing denominated in a
Foreign Currency shall automatically be continued as a Eurocurrency Borrowing
with an Interest Period of one month.
        
SECTION 2.09. Termination and Reduction of Commitments (a) Unless previously
terminated, all Commitments shall terminate on the Maturity Date.
(b)     The Company may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $10,000,000 and (ii) the Company shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.11, the Dollar Amount of the sum of the
Revolving Credit Exposures would exceed the aggregate Revolving Commitments.
(c)     The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Company pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Company (by notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments shall be permanent. Each
reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.


SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt (a) Each
Borrower hereby unconditionally promises to pay (i) to the Administrative Agent
for the account of each Revolving Lender on the Maturity Date, the then unpaid
principal amount of each Revolving Loan made to such Borrower in the currency of
such Loan and (ii) in the case of the Company, to the Swingline Lender the then
unpaid principal amount of each Swingline Loan on the earlier of the Maturity
Date and the first date after such Swingline Loan is made that is the 15th or
last day of a calendar month and is at least two (2) Business Days after such
Swingline Loan is made; provided that on each date that a Revolving Borrowing is
made, the Company shall repay all Swingline Loans then outstanding. The Company
shall repay Term Loans on each date set forth below in the aggregate principal
amount set forth opposite such date (as adjusted from time to time pursuant to
Section 2.11(a)):

35

--------------------------------------------------------------------------------

EXHIBIT 10.1

Date
Amount
June 30, 2015
$1,250,000
September 30, 2015
$1,250,000
December 31, 2015
$1,250,000
March 31, 2016
$1,250,000
June 30, 2016
$1,250,000
September 30, 2016
$1,250,000
December 31, 2016
$1,250,000
March 31, 2017
$1,250,000
June 30, 2017
$1,875,000
September 30, 2017
$1,875,000
December 31, 2017
$1,875,000
March 31, 2018
$1,875,000
June 30, 2018
$1,875,000
September 30, 2018
$1,875,000
December 31, 2018
$1,875,000
March 31, 2019
$1,875,000
June 30, 2019
$2,500,000
September 30, 2019
$2,500,000
December 31, 2019
$2,500,000
March 31, 2020
$2,500,000



To the extent not previously repaid, all unpaid Term Loans shall be paid in full
in Dollars by the Company on the Maturity Date.
(b)     Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)     The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class, Agreed Currency
and Type thereof and the Interest Period applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
(d)     The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement.
(e)     Any Lender may request that Loans made by it to any Borrower be
evidenced by a promissory note. In such event, the relevant Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to the
order of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in a form approved by the Administrative Agent and the
Borrower. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the order
of the payee named therein (or, if any such promissory note is a registered
note, to such payee and its registered assigns).


SECTION 2.11. Prepayment of Loans.
(a)     Any Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with the provisions of this Section 2.11(a). The applicable Borrower, or the
Company on behalf of the applicable Borrower, shall notify the Administrative
Agent (and, in the case of prepayment of a Swingline Loan, the Swingline Lender)
by telephone (confirmed by telecopy) of any prepayment

36

--------------------------------------------------------------------------------

EXHIBIT 10.1

hereunder (i) in the case of prepayment of a Eurocurrency Revolving Borrowing,
not later than 11:00 a.m., Local Time, three (3) Business Days before the date
of prepayment, (ii) in the case of prepayment of an ABR Borrowing, not later
than 11:00 a.m., New York City time, one (1) Business Day before the date of
prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 12:00 noon, New York City time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.09, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02. Each prepayment of a Revolving Borrowing
shall be applied ratably to the Revolving Loans included in the prepaid
Revolving Borrowing, and each voluntary prepayment of a Term Loan Borrowing
shall be applied ratably to the Term Loans included in the prepaid Term Loan
Borrowing in such order of application as directed by the Company. Prepayments
shall be accompanied by (i) accrued interest to the extent required by
Section 2.13 and (ii) break funding payments pursuant to Section 2.16.
(b)     If at any time, (i) other than as a result of fluctuations in currency
exchange rates, (A) the sum of the aggregate principal Dollar Amount of all of
the Revolving Credit Exposures (calculated, with respect to those Credit Events
denominated in Foreign Currencies, as of the most recent Computation Date with
respect to each such Credit Event) exceeds the aggregate Revolving Commitments
or (B) the sum of the aggregate principal Dollar Amount of all of the
outstanding Revolving Credit Exposures denominated in Foreign Currencies (the
“Foreign Currency Exposure”) (so calculated), as of the most recent Computation
Date with respect to each such Credit Event, exceeds the Foreign Currency
Sublimit or (ii) solely as a result of fluctuations in currency exchange rates,
(A) the sum of the aggregate principal Dollar Amount of all of the Revolving
Credit Exposures (so calculated) exceeds 105% of the aggregate Revolving
Commitments or (B) the Foreign Currency Exposure, as of the most recent
Computation Date with respect to each such Credit Event, exceeds 105% of the
Foreign Currency Sublimit, the Borrowers shall in each case immediately repay
Revolving Borrowings or cash collateralize LC Exposure in an account with the
Administrative Agent pursuant to Section 2.06(j), as applicable, in an aggregate
principal amount sufficient to cause (x) the aggregate Dollar Amount of all
Revolving Credit Exposures (so calculated) to be less than or equal to the
aggregate Revolving Commitments and (y) the Foreign Currency Exposure to be less
than or equal to the Foreign Currency Sublimit, as applicable.


SECTION 2.12. Fees. (a) The Company agrees to pay to the Administrative Agent
for the account of each Revolving Lender a commitment fee, which shall accrue at
the Applicable Rate on the average daily Available Revolving Commitment of such
Lender during the period from and including the Amendment and Restatement
Effective Date to but excluding the date on which such Commitment terminates;
provided that, if such Lender continues to have any Revolving Credit Exposure
after its Revolving Commitment terminates, then such commitment fee shall
continue to accrue on the daily amount of such Lender’s Revolving Credit
Exposure from and including the date on which its Revolving Commitment
terminates to but excluding the date on which such Lender ceases to have any
Revolving Credit Exposure. Accrued commitment fees shall be payable in arrears
on the last day of March, June, September and December of each year and on the
date on which the Revolving Commitments terminate, commencing on the first such
date to occur after the Amendment and Restatement Effective Date; provided that
any commitment fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand. All commitment fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).
(b)     The Company agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurocurrency Revolving
Loans on the average daily Dollar Amount of such Lender’s LC Exposure (excluding
any portion thereof attributable to unreimbursed LC Disbursements) during the
period from and including the Amendment and Restatement Effective Date to but
excluding the later of the date on which such Revolving Lender’s Revolving
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure and (ii) to the relevant Issuing Bank for its own account a fronting
fee, which shall accrue at the rate of 0.125% per annum on the average daily
Dollar Amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) attributable to Letters of Credit issued by such
Issuing Bank during the period from and including the Amendment and Restatement
Effective Date to but excluding the later of the date

37

--------------------------------------------------------------------------------

EXHIBIT 10.1

of termination of the Revolving Commitments and the date on which there ceases
to be any LC Exposure, as well as such Issuing Bank’s reasonable and standard
fees and commissions with respect to the issuance, amendment, cancellation,
negotiation, transfer, presentment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third (3rd) Business Day following
such last day, commencing on the first such date to occur after the Amendment
and Restatement Effective Date; provided that all such fees shall be payable on
the date on which the Revolving Commitments terminate and any such fees accruing
after the date on which the Revolving Commitments terminate shall be payable on
demand. Any other fees payable to any Issuing Bank pursuant to this paragraph
shall be payable within ten (10) days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). Participation fees and fronting fees in respect of
Letters of Credit denominated in Dollars shall be paid in Dollars, and
participation fees and fronting fees in respect of Letters of Credit denominated
in a Foreign Currency shall be paid in such Foreign Currency.
(c)     The Company agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Company and the Administrative Agent.
(d)     All fees payable hereunder shall be paid on the dates due, in Dollars
(except as otherwise expressly provided in this Section 2.12) and immediately
available funds, to the Administrative Agent (or to each Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the applicable Lenders. Fees paid shall not be refundable
under any circumstances.


SECTION 2.13. Interest (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.
(b)     The Loans comprising each Eurocurrency Borrowing (other than each
Swingline Loan) shall bear interest at the Adjusted LIBO Rate for the Interest
Period in effect for such Borrowing plus the Applicable Rate. Each Swingline
Loan shall bear interest at the Adjusted LIBO Rate for a one (1) month Interest
Period plus the Applicable Rate.
(c)     Notwithstanding the foregoing, (i) during the occurrence and continuance
of any Event of Default arising from the failure by any Borrower to pay any
principal of or interest on any Loan or any fee or other amount payable
hereunder when due, whether at stated maturity, upon acceleration or otherwise,
such overdue amount shall bear interest, after as well as before judgment, at a
rate per annum equal to (x) in the case of overdue principal of any Loan, 2%
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (y) in the case of any other amount, 2% plus the
rate applicable to ABR Loans as provided in paragraph (a) of this Section and
(ii) during the occurrence and continuance of any other Event of Default not
described in clause (i) above, the Required Lenders may, at their option, by
notice to the Company (which notice may be revoked at the option of the Required
Lenders notwithstanding any provision of Section 9.02 requiring the consent of
“each Lender directly affected thereby” for reductions in interest rates),
declare that (x) all Loans shall bear interest at 2% plus the rate otherwise
applicable to such Loans as provided in the preceding paragraphs of this Section
or (y) in the case of any other amount outstanding hereunder, such amount shall
accrue at 2% plus the rate applicable to such fee or other obligation as
provided hereunder.
(d)     Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
(e)     All interest hereunder shall be computed on the basis of a year of
360 days, except that interest (i) computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
(ii) for Borrowings denominated in Pounds Sterling shall be computed on the
basis of a year of 365 days, and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

38

--------------------------------------------------------------------------------

EXHIBIT 10.1



SECTION 2.14. Alternate Rate of Interest. (a) If at the time that the
Administrative Agent shall seek to determine the LIBOR Screen Rate on the
Quotation Day for any Interest Period for a Eurocurrency Borrowing, the LIBOR
Screen Rate shall not be available for such Interest Period and/or for the
applicable currency with respect to such Eurocurrency Borrowing for any reason,
and the Administrative Agent shall reasonably determine that it is not possible
to determine the Interpolated Rate (which conclusion shall be conclusive and
binding absent manifest error), then the Reference Bank Rate shall be the LIBO
Rate for such Interest Period for such Eurocurrency Borrowing; provided that if
the Reference Bank Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement; provided, further, however, that if less
than two Reference Banks shall supply a rate to the Administrative Agent for
purposes of determining the LIBO Rate for such Eurocurrency Borrowing, (i) if
such Borrowing shall be requested in Dollars, then such Borrowing shall be made
as an ABR Borrowing at the Alternate Base Rate and (ii) if such Borrowing shall
be requested in any Foreign Currency, the LIBO Rate shall be equal to the rate
determined by the Administrative Agent in its reasonable discretion after
consultation with the Borrower and consented to in writing by the Required
Lenders (the “Alternative Rate”).
(b)     If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:
(i)the Administrative Agent reasonably determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for a Loan in the applicable currency or for the applicable Interest
Period; or
(ii)the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for a Loan in the applicable
currency or for the applicable Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the applicable Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurocurrency Borrowing in
the applicable currency or for the applicable Interest Period, as the case may
be, shall be ineffective, (ii) if any Borrowing Request requests a Eurocurrency
Borrowing in Dollars, such Borrowing shall be made as an ABR Borrowing and (iii)
if any Borrowing Request requests a Eurocurrency Borrowing in a Foreign
Currency, then the LIBO Rate for such Eurocurrency Borrowing shall be the
Alternative Rate; provided that if the circumstances giving rise to such notice
affect only one Type of Borrowings, then the other Type of Borrowings shall be
permitted.
SECTION 2.15. Increased Costs (a) If any Change in Law shall:
(i)     impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or any Issuing Bank;
(ii)     impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
or
(iii)subject any Recipient to any Taxes or UK Tax (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes, (C) Connection Income Taxes and (D) UK Tax consisting of a Tax
Deduction required by law to be made by a Borrower or compensated for by Section
2.17A) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Loan or of
maintaining its obligation to make any such Loan (including, without limitation,
pursuant to any conversion of any Borrowing denominated in an Agreed Currency
into a Borrowing denominated in any other Agreed Currency) or to increase the
cost to such Lender, such Issuing Bank or such other Recipient of participating
in, issuing or maintaining any Letter of Credit (including, without limitation,
pursuant to any conversion of any Borrowing denominated in an Agreed Currency
into a Borrowing denominated in any other Agreed Currency) or to reduce the
amount of any sum received or receivable by such Lender, such Issuing Bank or
such other Recipient hereunder, whether of principal, interest or otherwise
(including, without limitation, pursuant to any conversion of any

39

--------------------------------------------------------------------------------

EXHIBIT 10.1

Borrowing denominated in an Agreed Currency into a Borrowing denominated in any
other Agreed Currency), then the applicable Borrower will pay to such Lender,
such Issuing Bank or such other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender, such Issuing Bank or such
other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.
(b)     If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the applicable Borrower will pay to such Lender or such Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.
(c)     A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, and as determined in good faith, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Company and shall
be conclusive absent manifest error. The Company shall pay, or cause the other
Borrowers to pay, such Lender or such Issuing Bank, as the case may be, the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.
(d)     Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Company shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.


SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Company pursuant to Section 2.19, then, in any such event, the
Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in the relevant currency of a comparable amount and period from other
banks in the eurocurrency market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section, as determined in good faith, shall be delivered to the applicable
Borrower and shall be conclusive absent manifest error. The applicable Borrower
shall pay such Lender the amount shown as due on any such certificate within ten
(10) days after receipt thereof.


SECTION 2.17. Taxes (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable

40

--------------------------------------------------------------------------------

EXHIBIT 10.1

withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(b)     Payment of Other Taxes by the Borrowers. The relevant Borrower shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for, Other
Taxes.
(c)     Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.17,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(d)     Indemnification by the Loan Parties. The Loan Parties shall indemnify
each Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the relevant Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(e)     Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)     Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrowers and the Administrative Agent, prior to
the first payment received by such Lender pursuant to this Agreement or
otherwise, at the time or times reasonably requested by the Borrowers or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrowers or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrowers
or the Administrative Agent, shall deliver such other information or
documentation prescribed by applicable law or reasonably requested by the
Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)     Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person or, under any applicable Law, any Borrower is treated
as making payments from a U.S. Person:
(A)any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time

41

--------------------------------------------------------------------------------

EXHIBIT 10.1

thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed originals of IRS Form W-9 (as may be amended, modified or
replaced by the IRS, an “IRS Form W-9”) certifying that such Lender is exempt
from U.S. Federal backup withholding tax;
(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable;
(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN (as may
be amended, modified or replaced by the IRS, an “IRS Form W-8BEN”) or IRS Form
W-8BEN-E (as may be amended, modified or replaced by the IRS, an “IRS Form
W-8BEN-E”) establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8-BEN-E establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;


(2) executed originals of IRS Form W-8ECI (as may be amended, modified or
replaced by the IRS, an “IRS Form W-8ECI”);


(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8-BEN-E; or


(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY (as may be amended, modified or replaced by the
IRS, an “IRS Form W-8IMY”), accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
G-4 on behalf of each such direct and indirect partner;
(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit such Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to such Borrower and the Administrative Agent at the time or times
and in the manner prescribed by law and at such time or times and in the manner
reasonably requested by such Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional information and documentation
reasonably requested by

42

--------------------------------------------------------------------------------

EXHIBIT 10.1

such Borrower or the Administrative Agent as may be necessary for such Borrower
and the Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the Amendment and Restatement Effective Date.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall promptly
update such form or certification or promptly notify the Company and the
Administrative Agent in writing of its legal inability to do so.
(g)     Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all reasonable out-of-pocket expenses
(including all Taxes) of such indemnified party and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.
(h)     Survival. Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(i)     Defined Terms. For purposes of this Section 2.17, the term “Lender”
includes each Issuing Bank and the term “applicable law” includes FATCA.
(j)     Certain FATCA Matters. For purposes of determining withholding Taxes
imposed under FATCA, from and after the Amendment and Restatement Effective
Date, the Loan Parties and the Administrative Agent shall treat (and the Lenders
hereby authorize the Administrative Agent to treat) this Agreement and the Loans
as not qualifying as “grandfathered obligations” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).


SECTION 2.17A.    UK Tax.
(a)    Unless a contrary indication appears, in this Section 2.17A a reference
to “determines” or “determined” means a determination made in the absolute
discretion of the person making the determination.
(b)    A Borrower shall make all payments to be made by it under a Loan Document
without any Tax Deduction, unless a Tax Deduction is required by law.
(c)    A Borrower shall promptly upon becoming aware that it must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Administrative Agent accordingly. Similarly, a Lender
shall notify the Administrative Agent on becoming so aware in respect of a
payment payable to that Lender. If the Administrative Agent receives such
notification from a Lender it shall notify the relevant Borrower.
(d)    If a Tax Deduction is required by law to be made by a Borrower under any
Loan Document, the amount of the payment due from a Borrower shall be increased
to an amount which (after making any Tax Deduction) leaves an amount equal to
the payment which would have been due if no Tax Deduction had been required.

43

--------------------------------------------------------------------------------

EXHIBIT 10.1

(e)    A Borrower is not required to make an increased payment to a Lender under
clause (d) above for a Tax Deduction in respect of tax imposed by the United
Kingdom from a payment of interest on a Loan, if on the date on which the
payment falls due:
(i)    the payment could have been made to the relevant Lender without a Tax
Deduction if it was a Qualifying Lender, but on that date that Lender is not or
has ceased to be a Qualifying Lender other than as a result of any change after
the date it became a Lender under this Agreement in (or in the interpretation,
administration, or application of) any law or any published practice or
concession of any relevant taxing authority; or
(ii)    the relevant Lender is a Qualifying Lender solely under sub-paragraph
(i)(b) of the definition of Qualifying Lender and:
(A)
an officer of H.M. Revenue & Customs has given (and not revoked) a direction (a
“Direction”) under section 931 of the ITA which relates to that payment and that
Lender has received from a Borrower a certified copy of that Direction; and

(B)
the payment could have been made to the Lender without any Tax Deduction if that
Direction had not been made; or

(iii)    the relevant Lender is a Qualifying Lender solely by virtue of
paragraph (i)(b) of the definition of Qualifying Lender and:
(A)
the relevant Lender has not given a Tax Confirmation to the Company; and

(B)
the payment could have been made to the Lender without any Tax Deduction if the
Lender had given a Tax Confirmation to the Company, on the basis that the Tax
Confirmation would have enabled the Company to have formed a reasonable belief
that the payment was an “excepted payment” for the purpose of section 930 of the
ITA; or

(iv)    the relevant Lender is a Treaty Lender and a Borrower is able to
demonstrate that the payment could have been made to the Lender without the Tax
Deduction had that Lender complied with its obligations under clause (h) below.
(f)    If a Borrower is required to make a Tax Deduction, such Borrower shall
make that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.
(g)    Within 30 days of making either a Tax Deduction or any payment required
in connection with that Tax Deduction, a Borrower shall deliver to the
Administrative Agent for the Lender entitled to the payment a statement under
section 975 of the ITA or other evidence reasonably satisfactory to the Lender
that the Tax Deduction has been made or (as applicable) any appropriate payment
paid to the relevant taxing authority.
(h)    (i) Subject to paragraph (ii) below, a Treaty Lender and a Borrower which
makes a payment to which that Treaty Lender is entitled shall co-operate in
completing any procedural formalities necessary for that Borrower to obtain
authorization to make that payment without a Tax Deduction.
(ii)    Nothing in paragraph (i) above shall require a Treaty Lender to:
(A)
register under the HMRC DT Treaty Passport scheme;

(B)
apply the HMRC DT Treaty Passport scheme to any Loan if it has so registered; or


44

--------------------------------------------------------------------------------

EXHIBIT 10.1

(C)
file Treaty forms if it has included an indication to the effect that it wishes
the HMRC DT Treaty Passport scheme to apply to this Agreement in accordance with
paragraph (i) below and the Borrower making that payment has not complied with
its obligations under paragraph (j) below.

(i)    A Treaty Lender which holds a passport under the HMRC DT Treaty Passport
scheme, and which wishes that scheme to apply to this Agreement, shall provide
an indication to that effect by notifying the Company of its scheme reference
number and its jurisdiction of tax residence (and, in the case of a Treaty
Lender that is a party to this Agreement on the Original Effective Date, it may
provide such notification by including such details on its signature page to
this Agreement).
(j)    Where a Lender includes the indication described in paragraph (i) above
the relevant Borrower shall file a duly completed form DTTP2 in respect of such
Lender with HM Revenue & Customs, within 30 working days after the later of the
Amendment and Restatement Effective Date and the date such Lender becomes a
Lender under this Agreement or, within 30 working days after the later of the
Amendment and Restatement Effective Date and the date such Borrower becomes a
Borrower under this Agreement (as the case may be), and shall promptly provide
the Lender with a copy of that filing.
(k)    A Borrower shall (within 3 Business Days of demand by the Administrative
Agent) pay to a Protected Party an amount equal to the loss, liability or cost
which that Protected Party determines will be or has been (directly or
indirectly) suffered for or on account of UK Tax by that Protected Party in
respect of any Loan Document.
(l)    Clause (k) above shall not apply with respect to any UK Tax assessed on a
Protected Party:
(i)    under the law of the jurisdiction in which that Protected Party is
incorporated or, if different, the jurisdiction (or jurisdictions) in which that
Protected Party is treated as resident for tax purposes; or
(ii)    under the law of the jurisdiction in which that Protected Party’s
facility office is located in respect of amounts received or receivable in that
jurisdiction,
if that UK Tax is imposed on or calculated by reference to the net income
received or receivable (but not any sum deemed to be received or receivable) by
that Protected Party.
(m)    Furthermore, clause (k) above shall not apply to the extent a loss,
liability or cost:
(i)    is compensated for by an increased payment under clause (d) above; or
(ii)    would have been compensated for by an increased payment under clause (d)
above but was not so compensated solely because one of the exclusions in clause
(e) applied.
(n)    A Protected Party making, or intending to make a claim under clause (k)
above shall promptly notify the Administrative Agent of the event which will
give, or has given, rise to the claim, following which the Administrative Agent
shall notify the Borrowers.
(o)    A Protected Party shall, on receiving a payment from a Borrower under
clause (i) above, notify the Administrative Agent.
(p)    If a Borrower makes a Tax Payment and the relevant Lender determines
that:
(i)    a Tax Credit is attributable either to an increased payment of which that
Tax Payment forms part or to that Tax Payment; and
(ii)    that Lender has obtained, utilized and retained that Tax Credit,

45

--------------------------------------------------------------------------------

EXHIBIT 10.1

the relevant Lender shall pay an amount to that Borrower which that Lender
determines will leave it (after that payment) in the same after-tax position as
it would have been in had the Tax Payment not been made by that Borrower.
(q)    A Borrower shall pay and, within three (3) Business Days of demand,
indemnify each Credit Party against any cost, loss or liability that Credit
Party incurs in relation to all stamp duty, registration and other similar UK
Tax payable in respect of any Loan Document (excluding, for the avoidance of
doubt, any such UK Tax arising in connection with an assignment or transfer by
that Credit Party of its rights under any Loan Document).
(r)    All amounts set out, or expressed to be payable under a Loan Document by
any party to a Credit Party which (in whole or part) constitute the
consideration for a supply or supplies for VAT purposes shall be deemed to be
exclusive of any VAT which is chargeable on such supply or supplies, and
accordingly, subject to clause (s) below, if VAT is or becomes chargeable on any
supply made by any Credit Party to any party under a Loan Document, that party
shall pay to the Credit Party (in addition to and at the same time as paying the
consideration for such supply) an amount equal to the amount of such VAT (and
such Credit Party shall promptly provide an appropriate VAT invoice to such
party).
(s)    If VAT is or becomes chargeable on any supply made by any Credit Party
(the “Supplier”) to any other Credit Party (the “Recipient”) under a Loan
Document, and any party other than the Recipient (the “Subject Party”) is
required by the terms of any Loan Document to pay an amount equal to the
consideration for such supply to the Supplier (rather than being required to
reimburse the Recipient in respect of that consideration), (i) (where the
Supplier is the person required to account to the relevant tax authority for the
VAT) the Subject Party must also pay to the Supplier (in addition to and at the
same time as paying such amount) an amount equal to the amount of such VAT. The
Recipient must (where this clause (s)(i) applies) promptly pay to the Subject
Party an amount equal to any credit or repayment obtained by the Recipient from
the relevant tax authority which the Recipient reasonably determines is in
respect of such VAT and (ii) (where the Recipient is the person required to
account to the relevant tax authority for the VAT) the Subject Party must
promptly, following demand from the Recipient, pay to the Recipient an amount
equal to the VAT chargeable but only to the extent that the Recipient reasonably
determines that it is not entitled to credit or repayment from the relevant tax
authority in respect of that VAT.
(t)    Where a Loan Document requires any party to reimburse a Credit Party for
any costs or expenses, that party shall also at the same time pay and indemnify
the Credit Party against all VAT incurred by the Credit Party in respect of the
costs or expenses to the extent that the Credit Party reasonably determines that
neither it nor any other member of any group of which it is a member for VAT
purposes is entitled to credit or repayment from the relevant tax authority in
respect of the VAT.
(u)    Any reference in this Section 2.17A to any party shall, at any time when
such party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term “representative
member” to have the same meaning as in the Value Added Tax Act 1994).
This Section 2.17A shall be deemed to constitute an integral part of Section
2.17 and any reference in this Agreement to Section 2.17 shall be deemed to
include Section 2.17A.
SECTION 2.18. Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs.
(a)     Each Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to (i) in the case of payments denominated in Dollars, 12:00
noon, New York City time and (ii) in the case of payments denominated in a
Foreign Currency, 12:00 noon, Local Time, in the city of the Administrative
Agent’s Eurocurrency Payment Office for such currency, in each case on the date
when due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made (i) in the same currency in which the applicable Credit Event was
made (or where such currency has been converted to euro, in euro) and (ii) to
the Administrative Agent at

46

--------------------------------------------------------------------------------

EXHIBIT 10.1

its offices at 10 South Dearborn Street, Chicago, Illinois 60603 or, in the case
of a Credit Event denominated in a Foreign Currency, the Administrative Agent’s
Eurocurrency Payment Office for such currency, except payments to be made
directly to any Issuing Bank or Swingline Lender as expressly provided herein
and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments denominated in the same currency received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. Notwithstanding the
foregoing provisions of this Section, if, after the making of any Credit Event
in any Foreign Currency, currency control or exchange regulations are imposed in
the country which issues such currency with the result that the type of currency
in which the Credit Event was made (the “Original Currency”) no longer exists or
any Borrower is not able to make payment to the Administrative Agent for the
account of the Lenders in such Original Currency, then all payments to be made
by such Borrower hereunder in such currency shall instead be made when due in
Dollars in an amount equal to the Dollar Amount (as of the date of repayment) of
such payment due, it being the intention of the parties hereto that the
Borrowers take all risks of the imposition of any such currency control or
exchange regulations.
(b)     Any proceeds of Collateral received by the Administrative Agent (i) not
constituting (A) a specific payment of principal, interest, fees or other sum
payable under the Loan Documents (which shall be applied as specified by the
Company) or (B) a mandatory prepayment (which shall be applied in accordance
with Section 2.11) or (ii) after an Event of Default has occurred and is
continuing and the Administrative Agent so elects or the Required Lenders so
direct, such funds shall be applied ratably first, to pay any fees, indemnities,
or expense reimbursements including amounts then due to the Administrative Agent
and the Issuing Banks from any Borrower, second, to pay any fees or expense
reimbursements then due to the Lenders from any Borrower, third, to pay interest
then due and payable on the Loans ratably, fourth, to prepay principal on the
Loans and unreimbursed LC Disbursements and any other amounts owing with respect
to Banking Services Obligations and Swap Obligations ratably, fifth, to pay an
amount to the Administrative Agent equal to one hundred five percent (105%) of
the aggregate undrawn face amount of all outstanding Letters of Credit and the
aggregate amount of any unpaid LC Disbursements, to be held as cash collateral
for such Obligations and sixth, to the payment of any other Secured Obligation
due to the Administrative Agent or any Lender by any Borrower. Notwithstanding
the foregoing, amounts received from any Loan Party shall not be applied to any
Excluded Swap Obligation of such Loan Party. Notwithstanding anything to the
contrary contained in this Agreement, unless so directed by the Company, or
unless a Default is in existence, none of the Administrative Agent or any Lender
shall apply any payment which it receives to any Eurocurrency Loan of a Class,
except (a) on the expiration date of the Interest Period applicable to any such
Eurocurrency Loan or (b) in the event, and only to the extent, that there are no
outstanding ABR Loans of the same Class and, in any event, the Borrowers shall
pay the break funding payment required in accordance with Section 2.16. The
Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Secured Obligations.
(c)     At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to Section
9.03), and other sums payable under the Loan Documents, may be paid from the
proceeds of Borrowings made hereunder whether made following a request by a
Borrower (or the Company on behalf of a Borrower) pursuant to Section 2.03 or a
deemed request as provided in this Section or may be deducted from any deposit
account of such Borrower maintained with the Administrative Agent. Each Borrower
hereby irrevocably authorizes (i) the Administrative Agent to make a Borrowing
for the purpose of paying each payment of principal, interest and fees as it
becomes due hereunder or any other amount due under the Loan Documents and
agrees that all such amounts charged shall constitute Loans (including Swingline
Loans) and that all such Borrowings shall be deemed to have been requested
pursuant to Sections 2.03 or 2.05, as applicable and (ii) the Administrative
Agent to charge any deposit account of the relevant Borrower maintained with the
Administrative Agent for each payment of principal, interest and fees as it
becomes due hereunder or any other amount due under the Loan Documents.
(d)     If, except as expressly provided herein, any Lender shall, by exercising
any right of set-off or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other similarly situated Lender, then the Lender
receiving such greater

47

--------------------------------------------------------------------------------

EXHIBIT 10.1

proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements and Swingline Loans of other Lenders to
the extent necessary so that the benefit of all such payments shall be shared by
all such Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements and Swingline Loans to any assignee or participant, other
than to the Company or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.
(e)     Unless the Administrative Agent shall have received notice from the
relevant Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Banks
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Banks, as the case may be, the amount due. In such event,
if such Borrower has not in fact made such payment, then each of the Lenders or
each of the Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation (including without
limitation the Overnight Foreign Currency Rate in the case of Loans denominated
in a Foreign Currency).
(f)     If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Banks to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account over which the Administrative Agent shall have exclusive control as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section; in the case of each of clauses (i) and
(ii) above, in any order as determined by the Administrative Agent in its
discretion.


SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if any Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Company
hereby agrees to pay all reasonable out-of-pocket costs and expenses incurred by
any Lender in connection with any such designation or assignment.
(b)     If (i) any Lender requests compensation under Section 2.15, (ii) any
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17 or (iii) any Lender becomes a Defaulting Lender, then the Company
may, at its sole discretion, expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.15 or 2.17) and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Company shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld or delayed, (ii) such
Lender shall have

48

--------------------------------------------------------------------------------

EXHIBIT 10.1

received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Company (in the case of all other amounts) and (iii) in the case of
any such assignment resulting from a claim for compensation under Section 2.15
or payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Company to require such assignment and delegation cease to apply.


SECTION 2.20. Expansion Option. The Company may from time to time elect to
increase the Revolving Commitments or enter into one or more tranches of term
loans (each an “Incremental Term Loan”), in each case in minimum increments of
$10,000,000 so long as, after giving effect thereto, the aggregate amount of
such increases and all such Incremental Term Loans does not exceed $200,000,000.
The Company may arrange for any such increase or tranche to be provided by one
or more Lenders (each Lender so agreeing to an increase in its Revolving
Commitment, or to participate in such Incremental Term Loans, an “Increasing
Lender”), or by one or more new banks, financial institutions or other entities
(each such new bank, financial institution or other entity, an “Augmenting
Lender”; provided that no Ineligible Institution may be an Augmenting Lender),
to increase their existing Revolving Commitments, or to participate in such
Incremental Term Loans, or extend Revolving Commitments, as the case may be;
provided that (i) each Augmenting Lender, shall be subject to the approval of
the Company and the Administrative Agent and (ii) (x) in the case of an
Increasing Lender, the Company and such Increasing Lender execute an agreement
substantially in the form of Exhibit C hereto, and (y) in the case of an
Augmenting Lender, the Company and such Augmenting Lender execute an agreement
substantially in the form of Exhibit D hereto. No consent of any Lender (other
than the Lenders participating in the increase or any Incremental Term Loan)
shall be required for any increase in Revolving Commitments or Incremental Term
Loan pursuant to this Section 2.20. Increases and new Revolving Commitments and
Incremental Term Loans created pursuant to this Section 2.20 shall become
effective on the date agreed by the Company, the Administrative Agent and the
relevant Increasing Lenders or Augmenting Lenders, and the Administrative Agent
shall notify each Lender thereof. Notwithstanding the foregoing, no increase in
the Revolving Commitments (or in the Revolving Commitment of any Lender) or
tranche of Incremental Term Loans shall become effective under this paragraph
unless, (i) on the proposed date of the effectiveness of such increase or
Incremental Term Loans, (A) the conditions set forth in paragraphs (a) and
(b) of Section 4.02 shall be satisfied or waived by the Required Lenders and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Responsible Officer of the Company and (B) the Company
shall be in compliance (on a pro forma basis) with the covenants contained in
Section 6.17 and (ii) the Administrative Agent shall have received documents
consistent with those delivered on the Amendment and Restatement Effective Date
as to the corporate power and authority of the Borrowers to borrow hereunder
after giving effect to such increase. On the effective date of any increase in
the Revolving Commitments or any Incremental Term Loans being made, (i) each
relevant Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Revolving Loans of all the Lenders to equal its
Applicable Percentage of such outstanding Revolving Loans, and (ii) except in
the case of any Incremental Term Loans, the Borrowers shall be deemed to have
repaid and reborrowed all outstanding Revolving Loans as of the date of any
increase in the Revolving Commitments (with such reborrowing to consist of the
Types of Revolving Loans, with related Interest Periods if applicable, specified
in a notice delivered by the applicable Borrower, or the Company on behalf of
the applicable Borrower, in accordance with the requirements of Section 2.03).
The deemed payments made pursuant to clause (ii) of the immediately preceding
sentence shall be accompanied by payment of all accrued interest on the amount
prepaid and, in respect of each Eurocurrency Loan, shall be subject to
indemnification by the Borrowers pursuant to the provisions of Section 2.16 if
the deemed payment occurs other than on the last day of the related Interest
Periods. The Incremental Term Loans (a) shall rank pari passu in right of
payment with the Revolving Loans and the initial Term Loans, (b) shall not
mature earlier than the Maturity Date (but may have amortization prior to such
date) and (c) shall be treated substantially the same as (and in any event no
more favorably than) the Revolving Loans and the initial Term Loans; provided
that (i) the terms and conditions applicable to any tranche of Incremental Term
Loans maturing after the Maturity Date may provide for material additional or
different financial or other covenants or prepayment requirements applicable

49

--------------------------------------------------------------------------------

EXHIBIT 10.1

only during periods after the Maturity Date and (ii) the Incremental Term Loans
may be priced differently than the Revolving Loans and the initial Term Loans.
Incremental Term Loans may be made hereunder pursuant to an amendment or
restatement (an “Incremental Term Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrowers, each
Increasing Lender participating in such tranche, each Augmenting Lender
participating in such tranche, if any, and the Administrative Agent. The
Incremental Term Loan Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 2.20. Nothing contained in this
Section 2.20 shall constitute, or otherwise be deemed to be, a commitment on the
part of any Lender to increase its Revolving Commitment hereunder, or provide
Incremental Term Loans, at any time.


SECTION 2.21. Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non‑appealable judgment is given. The obligations of each Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to such Borrower.


SECTION 2.22. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)     fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.12(a);
(b)     the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided, that, except as
otherwise provided in Section 9.02, this clause (b) shall not apply to the vote
of a Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender directly affected thereby;
(c)     if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
(i)     all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
that (A) no Event of Default has occurred and is continuing at the time of such
reallocation and (B) the sum of all non-Defaulting Lenders’ Revolving Credit
Exposures plus such Defaulting Lender’s Swingline Exposure and LC Exposure does
not exceed the total of all non-Defaulting Lenders’ Revolving Commitments;
(ii)     if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of each Issuing Bank only the
Borrowers’ obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to

50

--------------------------------------------------------------------------------

EXHIBIT 10.1

clause (i) above) in accordance with the procedures set forth in Section 2.06(j)
for so long as such LC Exposure is outstanding;
(iii)     if the Company cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(iv)if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and
(v)if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the relevant Issuing Bank or any
other Lender hereunder, all letter of credit fees payable under Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure shall be payable to such
Issuing Bank until and to the extent that such LC Exposure is reallocated and/or
cash collateralized; and
(d)     so long as such Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and the relevant Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure and the Defaulting Lender’s then
outstanding LC Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Company in
accordance with Section 2.22(c), and participating interests in any such newly
made Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.22(c)(i) (and such Defaulting Lender shall not participate therein).
If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the Amendment and Restatement Effective Date and for so long as such
event shall continue or (ii) the Swingline Lender or any Issuing Bank has a good
faith belief that any Lender has defaulted in fulfilling its obligations under
one or more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and no Issuing
Bank shall be required to issue, amend or increase any Letter of Credit, unless
the Swingline Lender or the relevant Issuing Bank, as the case may be, shall
have entered into arrangements with the Company or such Lender, satisfactory to
the Swingline Lender or such Issuing Bank, as the case may be, to defease any
risk to it in respect of such Lender hereunder.
In the event that the Administrative Agent, the Company, the Swingline Lender
and each Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.
SECTION 2.23. Designation of Subsidiary Borrowers. On the Amendment and
Restatement Effective Date, each of RWG Germany and Kaman UK is a Subsidiary
Borrower party to this Agreement and will remain so until the Company shall have
executed and delivered to the Administrative Agent a Borrowing Subsidiary
Termination with respect to RWG Germany or Kaman UK, as the case may be,
whereupon RWG Germany or Kaman UK, as the case may be, shall cease to be a
Subsidiary Borrower and a party to this Agreement. After the Amendment and
Restatement Effective Date, the Company may at any time and from time to time
designate any Eligible Subsidiary as a Subsidiary Borrower by delivery to the
Administrative Agent of a Borrowing Subsidiary Agreement executed by such
Subsidiary and the Company and the satisfaction of the other conditions
precedent set forth in Section 4.03, and upon such delivery and satisfaction
such Subsidiary shall for all purposes of this Agreement be a Subsidiary
Borrower and a party to this Agreement until the Company shall have executed and
delivered to the Administrative Agent a Borrowing Subsidiary Termination with
respect to such Subsidiary, whereupon such Subsidiary shall cease to be a
Subsidiary Borrower and a party to this Agreement. Notwithstanding the preceding
sentence, no Borrowing Subsidiary Termination will become effective as to any
Subsidiary Borrower at a time when any principal of or interest on any Loan to
such Borrower shall be outstanding hereunder, provided that such Borrowing
Subsidiary Termination shall be effective to terminate the right of such
Subsidiary Borrower to make further Borrowings under this Agreement. As

51

--------------------------------------------------------------------------------

EXHIBIT 10.1

soon as practicable upon receipt of a Borrowing Subsidiary Agreement, the
Administrative Agent shall furnish a copy thereof to each Lender.
ARTICLE III


Representations and Warranties


Each Borrower represents and warrants to the Administrative Agent and each of
the Lenders that:
SECTION 3.01. Due Organization; Good Standing; Qualification. The Company and
each of its Subsidiaries are duly organized, validly existing and, as
applicable, in good standing under the Laws of their respective jurisdictions of
incorporation, except where a Subsidiary’s failure to be in good standing would
not have a Material Adverse Effect. Each of the Company and its Subsidiaries has
all requisite corporate power, authority, licenses, consents, approvals and the
like required (a) to own and operate its respective properties (except where the
failure to do so would not have a Material Adverse Effect), (b) to carry on its
respective business as presently conducted and (c) to execute, deliver and
perform its obligations under the Loan Documents to which it is a party, and
each is duly qualified to do business and is in good standing as a foreign
corporation in each jurisdiction wherein the character of the properties owned
or leased by it therein or in which the transaction of its respective business
therein makes such qualification necessary except where failure to comply with
any of the foregoing would not have a Material Adverse Effect. Each Subsidiary
organized under the laws of England and Wales or incorporated in a European
Union jurisdiction represents and warrants to the Lenders that its centre of
main interest (as that term is used in Article 3(1) of the Regulation) is in its
jurisdiction of incorporation and it has no Establishment in any other
jurisdiction.


SECTION 3.02. Due Authorization; No Conflicts. The execution, delivery and
performance by each Borrower of this Agreement and each other Loan Document
executed or to be executed by it, and the execution, delivery and performance by
each other Loan Party of the Subsidiary Guaranty, and each other Loan Document
executed or to be executed by it, and each Borrower’s authority to make the
Borrowings and obtain the other Credit Events contemplated hereby, have been
duly authorized by all necessary corporate or other action on the part of the
Company and each such other Loan Party. Such execution, delivery, and
performance by the Company and each such other Loan Party, and the making by
each Borrower of the Borrowings and the obtaining of the other Credit Events
contemplated hereby, do not and will not (a) contravene any provision of such
Loan Party’s Organization Documents, (b) conflict with or result in a breach of
the terms, conditions or provisions of, or constitute a default under or result
in the creation of any Lien upon any of the property of such Loan Party, under
any agreement, trust, deed, indenture, mortgage or other instrument to which
such Loan Party is a party or by which such Loan Party or any of their
respective properties is bound or affected, (c) require any waiver, consent or
approval by any creditors, shareholders, or public authority, or (d) violate any
Law.


SECTION 3.03. Binding Agreements. This Agreement has been, and each Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is a party thereto. This Agreement constitutes, and each
other Loan Document when issued and delivered pursuant hereto for value received
shall constitute, the legal, valid and binding obligations of each of the Loan
Parties that is a party thereto, enforceable in accordance with their respective
terms, except as enforcement may be limited by principles of equity, bankruptcy,
insolvency, or other laws affecting the enforcement of creditors’ rights
generally.
        
SECTION 3.04. Subsidiaries; Maintenance of Subsidiary Guaranty. (a) All of the
issued and outstanding shares of capital stock of each Subsidiary of the Company
which is owned by the Company or a Subsidiary of the Company on the Amendment
and Restatement Effective Date is specifically disclosed in Part (a) of
Schedule 3.04, has been validly issued and is fully paid and non assessable and
is free and clear of any Lien except those created under the Collateral
Documents. No rights to subscribe for additional shares of stock of any
Subsidiary have been granted. On the Amendment and Restatement Effective Date,
the Company has no equity investments in any other corporation or entity other
than those specifically disclosed in Part (b) of Schedule 3.04.

52

--------------------------------------------------------------------------------

EXHIBIT 10.1

(b)     The Administrative Agent and the Lenders have the full credit support of
the Subsidiary Guarantors pursuant to the Subsidiary Guaranty (Guaranteeing in
full the payment of all Obligations pursuant to and as further described in the
Subsidiary Guaranty).


SECTION 3.05. No Default. No Default or Event of Default is continuing.


SECTION 3.06. Financial Statements. The Company has furnished to each of the
Lenders: (a) the Audited Financial Statements certified by
PricewaterhouseCoopers LLP, certified public accountants, and (b) the unaudited
consolidated balance sheets of the Company and its Subsidiaries as of April 3,
2015 and the related consolidated statements of income and cash flows and
shareholders’ equity for the three months ended as of such date, in each case
certified by the president or principal financial officer of the Company. Such
balance sheets and statements have been prepared in conformity with GAAP applied
on a consistent basis throughout the periods specified and present fairly the
financial condition and results of operations of the Company and its
Subsidiaries as at the dates and for the periods indicated, subject, with
respect to the financial statements as of, and for the period ending, April 3,
2015, to the absence of footnote disclosures and to normal year-end audit
adjustments. The balance sheets referred to in this Section 3.06 and the notes
thereto disclose all material liabilities, direct or contingent, known to the
Company and its Subsidiaries as of the dates thereof.


SECTION 3.07. No Material Adverse Changes. Since December 31, 2014, there has
been no change in the business, assets, operations, prospects, liabilities or
condition, financial or otherwise, of the Company and its Subsidiaries, taken as
a whole, other than changes the effect of which have not had a Material Adverse
Effect.


SECTION 3.08. No Material Litigation. No action, suit, investigation or
proceeding is pending or known to be threatened by or against or affecting the
Company or any of its Subsidiaries or any of their respective properties or
rights before any Governmental Authority (a) which involves this Agreement or
any other Loan Document or (b) as to which there is a reasonable possibility of
an adverse determination and which, if adversely determined, could, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect.


SECTION 3.09. Environmental Compliance. To the best of the Company’s knowledge
and belief, the Company and each of its Subsidiaries is in substantial
compliance with all material provisions of applicable Environmental Laws and all
judgments, orders and decrees relating thereto and binding upon the Company or
any of its Subsidiaries, except where failure to be in compliance would not have
a Material Adverse Effect.


SECTION 3.10. Liens. None of the assets of the Company or any of its
Subsidiaries is subject to Liens other than Liens permitted pursuant to
Section 6.01.


SECTION 3.11. ERISA Compliance. (a) Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other federal or
state Laws. Each Plan that is intended to qualify under Section 401(a) of the
Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of the Company or any Borrower,
nothing has occurred which would prevent, or cause the loss of, such
qualification. The Company and each Borrower and ERISA Affiliate have made all
required contributions to each Plan subject to the Pension Funding Rules, and no
application for a funding waiver or an extension of any amortization period
pursuant to the Pension Funding Rules has been made with respect to any Plan.
(b)     There are no pending or, to the best knowledge of the Company or any
Borrower, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction under ERISA or
the Code or violation of the fiduciary responsibility rules set forth in Part 4
of Title I of ERISA with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
(c)     (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability in an amount that would
result in a Material Adverse Effect; (iii) neither the Company nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Pension Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (iv) neither the

53

--------------------------------------------------------------------------------

EXHIBIT 10.1

Company nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the Company
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA.
(d)     With respect to each scheme or arrangement mandated by a government
other than the United States (a “Foreign Government Scheme or Arrangement”) and
with respect to each employee benefit plan maintained or contributed to by any
Loan Party or any Subsidiary of any Loan Party that is not subject to United
States law (a “Foreign Plan”):
(vi)any employer and employee contributions required by law or by the terms of
any Foreign Government Scheme or Arrangement or any Foreign Plan have been made,
or, if applicable, accrued, in accordance with normal accounting practices;
(vii)the fair market value of the assets of each funded Foreign Plan, together
with the liability of each insurer for any Foreign Plan funded through insurance
or the book reserve established for any Foreign Plan, and any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the Amendment and Restatement Effective Date, with respect to
all current and former participants in such Foreign Plan according to the
actuarial assumptions and valuations most recently used to account for such
obligations in accordance with applicable generally accepted accounting
principles; and
(viii)each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities.


SECTION 3.12. Ownership of Properties. (a) The Company and each of its
Subsidiaries owns good and marketable title to all of its properties and assets,
real and personal (except where the failure to so own such properties or assets,
or have such title, would not have a Material Adverse Effect).
(b)     Schedule 3.12(b) sets forth a complete and accurate list of all Liens
(other than the Liens otherwise permitted by Section 6.01) on the property or
assets of each Loan Party and each of its Subsidiaries, showing as of the
Amendment and Restatement Effective Date the lienholder thereof, the principal
amount of the obligations secured thereby and the property or assets of such
Loan Party or such Subsidiary subject thereto. The property of each Loan Party
and each of its Subsidiaries is subject to no Liens, other than Liens set forth
on Schedule 3.12(b), and as otherwise permitted by Section 6.01.
(c)     Schedule 3.12(c) sets forth a complete and accurate list of all
Investments held by any Loan Party or any Subsidiary of a Loan Party on the
Amendment and Restatement Effective Date, showing as of the Amendment and
Restatement Effective Date the amount, obligor or issuer and maturity, if any,
thereof.


SECTION 3.13. Taxes. Except for Taxes and UK Tax, the payment of which is being
diligently contested in good faith after the establishment of any reserves
required by GAAP, consistently applied, the Company and each of its Subsidiaries
has filed all tax returns and reports required by Law to have been filed by it
and has paid or caused to be paid all Taxes, UK Tax, assessments and
governmental charges of every kind thereby shown to be owing which would, in the
aggregate, if not paid, be material as to the Company and its Subsidiaries when
taken as a whole or be reportable under the Securities Exchange Act or required
under FASB Standards to be disclosed on the Company’s consolidated audited
financial statements.


SECTION 3.14. Regulations U and X. Neither the Company nor any of its
Subsidiaries is engaged in the business of extending credit for the purpose of
purchasing or carrying margin stock, and no proceeds of any Loans, nor any
Letters of Credit, will be used for a purpose which violates, or would be
inconsistent with, Regulation U or X of the Board. Terms for which meanings are
provided in Regulation U or X of the Board or any regulations substituted
therefor, as from time to time in effect, are used in this Section with such
meanings.
        
SECTION 3.15. Investment Company Act. Neither the Company nor any of its
Subsidiaries is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.


SECTION 3.16. Accuracy of Information. The Company has disclosed to the
Administrative Agent and the Lenders all agreements, instruments and corporate
or other restrictions to which it or any of its Subsidiaries is subject, and all
other matters known to it, that, individually or in the aggregate could
reasonably be expected to

54

--------------------------------------------------------------------------------

EXHIBIT 10.1

result in a Material Adverse Effect. All factual information heretofore or
contemporaneously furnished by or on behalf of the Company or any other Loan
Party in writing to the Administrative Agent, any Lender or any Issuing Bank for
purposes of or in connection with this Agreement or any other Loan Document or
any transaction contemplated hereby or thereby is, and all other such factual
information hereafter furnished by or on behalf of the Company or any other Loan
Party to the Administrative Agent, any Lender or any Issuing Bank will be, true
and correct in every material respect on the date as of which such information
is dated or certified and as of the date of execution and delivery of this
Agreement by the Company, the Administrative Agent and the Lenders, and such
information is not, or shall not be, as the case may be, incomplete by omitting
to state any material fact necessary to make such information not misleading in
light of the circumstances under which such information is furnished and, in the
case of projections, on the basis of reasonable assumptions made in good faith
as disclosed in the Loan Documents.


SECTION 3.17. Use of Proceeds. The Company shall use the proceeds of the Loans
in accordance with Section 5.12.


SECTION 3.18. Compliance with Laws. The Company and each of its Subsidiaries is
in compliance in all material respects with all Requirements of Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such Requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.


SECTION 3.19. Representations as to Foreign Subsidiaries. The Company and each
Borrower that is a Foreign Subsidiary represents and warrants to the
Administrative Agent and the Lenders that:
(a) Such Foreign Subsidiary is subject to civil and commercial Laws with respect
to its obligations under this Agreement and the other Loan Documents to which it
is a party (collectively as to such Foreign Subsidiary, the “Applicable Foreign
Subsidiary Documents”), and the execution, delivery and performance by such
Foreign Subsidiary of the Applicable Foreign Subsidiary Documents constitute and
will constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Subsidiary nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign
Subsidiary is organized and existing in respect of its obligations under the
Applicable Foreign Subsidiary Documents.
(b) The Applicable Foreign Subsidiary Documents are in proper legal form under
the Laws of the jurisdiction in which such Foreign Subsidiary is organized and
existing for the enforcement thereof against such Foreign Subsidiary under the
Laws of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Subsidiary
Documents. It is not necessary to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Subsidiary
Documents that the Applicable Foreign Subsidiary Documents be filed, registered
or recorded with, or executed or notarized before, any court or other authority
in the jurisdiction in which such Foreign Subsidiary is organized and existing
or that any registration charge or stamp or similar tax be paid on or in respect
of the Applicable Foreign Subsidiary Documents or any other document, except for
(i) any such filing, registration, recording, execution or notarization as has
been made or is not required to be made until the Applicable Foreign Subsidiary
Document or any other document is sought to be enforced and (ii) any charge or
tax as has been timely paid.
(c) There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which such Foreign Subsidiary is organized and
existing either (i) on or by virtue of the execution or delivery of the
Applicable Foreign Subsidiary Documents or (ii) on any payment to be made by
such Foreign Subsidiary pursuant to the Applicable Foreign Subsidiary Documents,
except as has been disclosed to the Lenders.
(d) The execution, delivery and performance of the Applicable Foreign Subsidiary
Documents executed by such Foreign Subsidiary are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign
Subsidiary is organized and existing, not subject to any notification or
authorization except (i) such as have been made or obtained or (ii) such as
cannot be made or obtained until a later date (provided that any notification or
authorization described in clause (ii) shall be made or obtained as soon as is
reasonably practicable).

55

--------------------------------------------------------------------------------

EXHIBIT 10.1

SECTION 3.20. Governmental Authorization; Other Consents. Except for filings
completed prior to the Amendment and Restatement Effective Date and as
contemplated hereby and by the Collateral Documents, no approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the first priority nature thereof) or (d) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents.


SECTION 3.21. Insurance. The properties of the Company and its Subsidiaries are
insured with financially sound and reputable insurance companies and otherwise
in accordance with the requirements of Section 5.03.


SECTION 3.22. Intellectual Property; Licenses, Etc. The Company and each of its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person, and Schedule 3.22 sets forth a
complete and accurate list of all such federally registered IP Rights owned or
used by the Company and each of its Subsidiaries as of the Amendment and
Restatement Effective Date. To the best knowledge of the Company, no slogan or
other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by the Company or any
of its Subsidiaries infringes upon any rights held by any other Person. No claim
or litigation regarding any of the foregoing is pending or, to the best
knowledge of the Company, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.


SECTION 3.23. Solvency. The Company is, individually, and the Loan Parties are,
taken as a whole, on a consolidated basis, Solvent.


SECTION 3.24. Collateral Documents. The provisions of the Collateral Documents
are effective to create in favor of the Administrative Agent for the benefit of
the Secured Parties a legal, valid and enforceable first priority Lien (subject
to Liens permitted by Section 6.01) on all right, title and interest of the
respective Loan Parties in the Collateral described therein. Except for filings
completed prior to the Amendment and Restatement Effective Date and as
contemplated hereby and by the Collateral Documents, no filing or other action
will be necessary to perfect or protect such Liens with respect to Collateral
for which filing is the appropriate method of perfection under applicable Law.


SECTION 3.25. Anti-Corruption Laws and Sanctions. The Company has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Company, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Company, its Subsidiaries and their respective officers and employees and to the
knowledge of the Company its directors and agents with respect to their dealings
by or on behalf of the Company, are in compliance with applicable Sanctions (1)
solely with respect to any Borrowing made on the Amendment and Restatement
Effective Date, except to the extent the failure to comply therewith, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect and, in the case of any Foreign Subsidiary Borrower, is
not knowingly engaged in any activity that could reasonably be expected to
result in such Borrower being designated as a Sanctioned Person and (2) from and
after the Amendment and Restatement Effective Date, in all material respects.
None of (a) the Company, any Subsidiary or to the knowledge of the Company or
such Subsidiary any of their respective directors, officers or employees, or (b)
to the knowledge of the Company, any agent of the Company or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Borrowing or Letter of Credit,
use of proceeds or other Transactions will violate any Anti-Corruption Law or
Sanctions applicable to any party hereto.

56

--------------------------------------------------------------------------------

EXHIBIT 10.1



ARTICLE IV


Conditions


SECTION 4.01. Amendment and Restatement Effective Date. Conditions to the
effectiveness of this Agreement and to the obligations of the Lenders to make
Loans and of the Issuing Banks to issue Letters of Credit hereunder are set
forth in the Amendment and Restatement Agreement.


SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Banks to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
(a)     The representations and warranties of the Borrowers set forth in this
Agreement shall be true and correct in all material respects (or in all respects
if the applicable representation and warranty is qualified by materiality or
Material Adverse Effect) on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable.
(b)     At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
SECTION 4.03. Designation of a Subsidiary Borrower. The designation of a
Subsidiary Borrower pursuant to Section 2.23 is subject to the condition
precedent that the Company or such proposed Subsidiary Borrower shall have
furnished or caused to be furnished to the Administrative Agent:
(a)     Copies, certified by the Secretary or Assistant Secretary of such
Subsidiary, of its Board of Directors’ resolutions (and resolutions of other
bodies, if any are reasonably deemed necessary by counsel for the Administrative
Agent) approving the Borrowing Subsidiary Agreement and any other Loan Documents
to which such Subsidiary is becoming a party and such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of such Subsidiary;
(b)     An incumbency certificate, executed by the Secretary or Assistant
Secretary of such Subsidiary, which shall identify by name and title and bear
the signature of the officers of such Subsidiary authorized to request
Borrowings hereunder and sign the Borrowing Subsidiary Agreement and the other
Loan Documents to which such Subsidiary is becoming a party, upon which
certificate the Administrative Agent and the Lenders shall be entitled to rely
until informed of any change in writing by the Company or such Subsidiary;
(c)     Opinions of counsel to such Subsidiary, in form and substance reasonably
satisfactory to the Administrative Agent and its counsel, with respect to the
laws of its jurisdiction of organization and such other matters as are
reasonably requested by counsel to the Administrative Agent and addressed to the
Administrative Agent and the Lenders; and
(d)     Any promissory notes requested by any Lender, and any other instruments
and documents reasonably requested by the Administrative Agent.




ARTICLE V


Affirmative Covenants


The Company covenants to and agrees with the Administrative Agent, the Issuing
Banks and each of the Lenders that, until the Commitments have expired or been
terminated and the principal of and interest on each Loan and all fees payable
hereunder shall have been paid in full and all Letters of Credit shall have
expired or terminated, in each case, without any pending draw, and all LC
Disbursements shall have been reimbursed, unless the Required Lenders otherwise
consent in writing, the Company shall and shall cause each of its Subsidiaries
to:

57

--------------------------------------------------------------------------------

EXHIBIT 10.1

SECTION 5.01. Financial Statements. Deliver to the Administrative Agent and each
of the Lenders and the Issuing Banks (a) within (i) sixty (60) days after the
close of each of the first three quarters of each fiscal year of the Company and
(ii) within one hundred twenty (120) days after the close of each fiscal year of
the Company, the consolidated balance sheets of the Company and its Subsidiaries
as of the close of each such period and consolidated statements of income, cash
flows and shareholders’ equity for such period, prepared in conformity with GAAP
(subject, in the case of financial statements delivered pursuant to Section
5.01(a)(i), to the absence of footnote disclosures and normal year-end audit
adjustments), applied on a basis consistent with that of the preceding period or
containing disclosure of the effect on financial position or results of
operations of any change in the application of GAAP during the period, and
certified by the president or a principal financial officer of the Company as
accurate, true and correct in all material respects; (b) together with each such
balance sheet referred to in clause (a)(i) and (ii) above, a Compliance
Certificate substantially in the form of Exhibit I attached hereto (which
Compliance Certificate shall contain written calculations by the Company in
reasonable detail concerning compliance or non-compliance, as the case may be,
by the Company with the financial covenants referred to herein (it being
understood and agreed that the Company shall only be required to include
calculations in respect of the financial covenant set forth in Section 6.17(d)
to the extent that the Company is required to maintain a certain level of
Liquidity pursuant to such Section 6.17(d) at such time)); (c) together with the
annual consolidated financial statements required to be delivered pursuant to
clause (a)(ii) above for each fiscal year, a report containing an unqualified
opinion of, prior to January 1, 2013, KPMG LLP, and from and after January 1,
2013, PricewaterhouseCoopers LLP or a comparable nationally recognized certified
public accounting firm, which opinion shall state that such financial statements
fairly present the financial condition and results of operations of the Company
and its Subsidiaries in accordance with GAAP; (d) promptly upon the written
request of the Administrative Agent, such other information about the business,
financial, legal or corporate affairs of the Company and its Subsidiaries, and
any endorser or guarantor (if any), as the Administrative Agent may, from time
to time, reasonably request or in compliance with the terms of the Loan
Documents; and (e) promptly after becoming available, copies of all financial
statements, reports, notices and proxy statements sent by the Company to
stockholders, and of all regular and periodic reports filed by the Company with
any securities exchange or with the SEC or any governmental agency successor to
any or all of the functions of the SEC, and of all press releases issued by the
Company.
As to any information contained in materials furnished pursuant to Section 5.02,
the Company shall not be separately required to furnish such information under
Section 5.01(a)(i) above, but the foregoing shall not be in derogation of the
obligation of the Company to furnish the information and materials described in
Section 5.01(a)(ii) above at the times specified therein.
SECTION 5.02. Securities Regulation Compliance Reports. Promptly deliver to the
Administrative Agent and each of the Lenders and the Issuing Banks a copy of:
(a) all filings including financial statements and reports filed therewith and
amendments thereto made by the Company with the SEC pursuant to the Securities
Act, the Securities Exchange Act, and the rules and regulations promulgated
under either of them; (b) all filings, financial statements and reports filed
therewith and amendments thereto made by the Company with each securities
exchange on which the securities of the Company are listed, if any, pursuant to
the rules and regulations of each such exchange; and (c) all written
communications, financial statements, reports, notices and proxy statements sent
to any class of holders of securities of the Company.


Documents required to be delivered pursuant to Section 5.01 or Section 5.02(a)
and (c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet
at www.kaman.com; or (ii) on which such documents are posted on the Company’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent. The Administrative Agent shall
not have any obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Company with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.
Each Borrower hereby acknowledges that (a) the Administrative Agent and/or each
Joint Lead Arranger will make available to the Lenders and the Issuing Banks
materials and/or information provided by or on behalf of such Borrower

58

--------------------------------------------------------------------------------

EXHIBIT 10.1

hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks or another similar electronic system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to any of the
Borrowers or their respective Affiliates, or the respective securities of any of
the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Each Borrower hereby agrees
that it will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrowers shall be deemed to have authorized the Administrative
Agent, the Joint Lead Arrangers, the Issuing Banks and the Lenders to treat such
Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrowers or
their respective securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 9.12);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and
(z) the Administrative Agent and the Joint Lead Arrangers shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Side
Information.” Notwithstanding the foregoing, no Borrower shall be under any
obligation to mark any Borrower Materials “PUBLIC.”
SECTION 5.03. Insurance. (a) Keep its properties insured against fire and other
hazards (so‑called “All Risk” coverage) in amounts and with companies
satisfactory to the Administrative Agent to the same extent and covering such
risks as are customary and reasonably available in the same or a similar
business; (b) maintain general liability coverage against claims for bodily
injuries or death; and (c) maintain all workers’ compensation, employment or
similar insurance as may be required by applicable Law. Alternatively, the
Company may self-insure in such amounts and in such manner as may be appropriate
in the Company’s industry and in the Company’s reasonable business judgment. The
Company, upon the request of the Administrative Agent, agrees to deliver
certificates evidencing all of the aforesaid insurance policies to the
Administrative Agent, which shall provide for not less than 30 days’ prior
notice to the Administrative Agent of termination, lapse or cancellation of such
insurance.


SECTION 5.04. Conduct of Business. Do or cause to be done all things necessary
to (a) preserve and keep in full force and effect its legal existence under the
laws of its jurisdiction of incorporation; (b) obtain, preserve, renew, extend
and keep in full force and effect all rights, licenses, permits, franchises,
authorizations, patents, copyrights, trademarks and trade names material to the
conduct of its business; (c) comply in all material respects with all
Requirements of Law; (d) comply with all of its Organization Documents;
(e) maintain its qualification to do business in each jurisdiction in which the
conduct of business requires such qualification; and (f) maintain and preserve
all property material to the conduct of its business and keep such property in
good repair, working order and condition from time to time, and make, or cause
to be made, all needful and proper repairs, renewals, additions, improvements
and replacements thereto necessary in order that the business carried on in
connection therewith may properly be conducted at all times, except, in each
case, (i) where the failure to do so would not have a Material Adverse Effect,
(ii) that the Company may liquidate or dissolve Subsidiaries from time to time
as the Company in the proper exercise of its judgment may determine, so long as
any such liquidation or dissolution shall not (x) either individually or in the
aggregate have a Material Adverse Effect, (y) be of a Borrower or (z) be of a
Subsidiary Guarantor, unless such liquidation or dissolution is by merger into,
or transfer of assets and/or liabilities to, another Subsidiary Guarantor, and
after giving effect thereto there shall be no Default or Event of Default
hereunder (including in respect of Section 3.04(b) and Section 5.07) and
(iii) that the Company may liquidate or transfer such other assets as it may
deem advisable, in the proper exercise of its judgment, so long as such sale or
liquidation is in compliance with Section 6.06 and, after giving effect thereto,
the Company is in compliance with Section 5.07 and the representation and
warranty set forth in Section 3.04(b) shall be true and correct. Each UK
Borrower shall cause its registered office and centre of main interests (as that
term is used in Article 3(1) of the Regulation) to be situated solely in its
jurisdiction of incorporation and shall have an Establishment situated solely in
its jurisdiction of incorporation.


SECTION 5.05. Records and Accounts. Maintain true records and books of account,
complete and correct in all material respects and in accordance with GAAP, and
maintain adequate accounts and reserves for all

59

--------------------------------------------------------------------------------

EXHIBIT 10.1

Taxes and UK Tax (including income Taxes and UK Tax), all depreciation,
depletion, obsolescence and amortization of its properties, all other
contingencies, and all other proper reserves.


SECTION 5.06. Inspection. Permit any officer or employee designated by the
Administrative Agent or any Lender or any Issuing Bank to visit and inspect any
of its properties and to examine its books and discuss the affairs, finances and
accounts of the Company or any of its Subsidiaries with its officers, all at
such reasonable times, upon reasonable notice, in a reasonable manner and as
often as the Administrative Agent or any Lender or any Issuing Bank may
reasonably request; provided, however, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Company at any time during normal business hours and without advance notice;
provided, further, however, that any such visit, inspection or examination,
whether during the existence of an Event of Default or otherwise shall be
subject to compliance with all applicable security regulations and requirements
of any Governmental Authority and the Company’s reasonable policies and
practices applicable to safeguarding its trade secrets and proprietary products
and practices. The Company agrees with the Administrative Agent and the Lenders
and the Issuing Banks that such policies and practices may restrict access by
the Administrative Agent and the Lenders and the Issuing Banks to certain areas
of certain facilities of the Company or its Subsidiaries, but that such policies
and practices shall not restrict in any material respect access by the
Administrative Agent and the Lenders and the Issuing Banks to personnel of the
Company and its Subsidiaries.


SECTION 5.07. Subsidiary Guaranty. The Company shall cause the Administrative
Agent and the Lenders and the Issuing Banks to have at all times the full credit
support of the Subsidiary Guarantors pursuant to the Subsidiary Guaranty
(Guaranteeing in full the payment of all Obligations).


SECTION 5.08. Further Assurances. Cooperate with the Administrative Agent and
each Lender and each Issuing Bank and take such action and execute such further
instruments and documents as the Administrative Agent shall reasonably request
to effect the purposes of this Agreement and the other Loan Documents.


SECTION 5.09. Payment of Obligations. Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets; (b) all lawful claims which, if unpaid, would by law
become a Lien upon its property; and (c) all Indebtedness, as and when due and
payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing such Indebtedness, in each case, unless the same are
being contested in good faith by appropriate proceedings diligently conducted
and adequate reserves in accordance with GAAP are being maintained by the
Company or such Subsidiary.


SECTION 5.10. Compliance with Laws. (a) Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (i) such Requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(ii) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect; and (b) maintain in effect and enforce policies and
procedures designed to ensure compliance by the Company, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.


SECTION 5.11. Notices. Promptly deliver notice in writing to the Administrative
Agent and each Lender:
(a)     upon any Responsible Officer of a Borrower or a Subsidiary Guarantor, or
the chief legal officer of the Company, becoming aware of any Default or Event
of Default;
(b)     upon any Responsible Officer of a Borrower or a Subsidiary Guarantor, or
the chief legal officer of the Company, becoming aware of any matter that has
resulted or could reasonably be expected to result in a Material Adverse Effect,
including (i) any breach or non-performance by the Company or any of its
Subsidiaries of, or any default by the Company or any of its Subsidiaries under,
a material Contractual Obligation of the Company or any of its Subsidiaries;
(ii) any material dispute, litigation, investigation, proceeding or suspension
between the Company or any Subsidiary and any Governmental Authority; or
(iii) the commencement of, or any material

60

--------------------------------------------------------------------------------

EXHIBIT 10.1

development in, any material litigation or proceeding affecting the Company or
any of its Subsidiaries, including pursuant to any applicable Environmental
Laws;
(c)     of the occurrence of any ERISA Event;
(d)     of any material change in accounting policies or financial reporting
practices by the Company or any Subsidiary; and
(e)     of the occurrence of any sale of capital stock or other Equity
Interests, in each case, of any Subsidiary.


Each notice pursuant to this Section 5.11 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to Section 5.11(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.


SECTION 5.12. Use of Proceeds. Use the proceeds of the Loans for working
capital, Capital Expenditures and other general corporate purposes (including,
without limitation, acquisitions (including Permitted Acquisitions) permitted
hereunder) not in contravention of Anti-Corruption Laws or other applicable Law
or of any Loan Document.
        
SECTION 5.13. Covenant to Guarantee Obligations and Give Security.
(a)     If any Subsidiary qualifies independently as, or is designated by the
Company or the Administrative Agent as, a Material Domestic Subsidiary pursuant
to the definition of “Material Domestic Subsidiary”, the Company shall, at the
Company’s expense, within 90 days after such qualification or designation, cause
such Subsidiary, and cause each direct and indirect parent of such Subsidiary
(if it has not already done so), to (i) duly execute and deliver to the
Administrative Agent (A) a joinder to the Subsidiary Guaranty, in the form
contemplated thereby, Guaranteeing the other Loan Parties’ obligations under the
Loan Documents, and (B) a joinder to the Security Agreement and supplements to
the other Collateral Documents, as applicable, in the forms contemplated thereby
or otherwise in form and substance reasonably satisfactory to the Administrative
Agent (including delivery of all Pledged Stock Collateral and Pledged Debt in
and of such Subsidiary), securing payment of all the Secured Obligations and
constituting Liens on all such properties, (ii) take whatever action (including
the filing of UCC financing statements and the giving of notices) may be
necessary or advisable in the reasonable opinion of the Administrative Agent to
cause all of such Subsidiary’s owned property (whether personal, tangible,
intangible, or mixed) to be subject at all times to first priority, perfected
Liens in favor of the Administrative Agent for the benefit of the Secured
Parties to secure the Secured Obligations in accordance with the terms and
conditions of the Collateral Documents delivered pursuant to this Section 5.13,
enforceable against all third parties in accordance with their terms but subject
in any case to Liens permitted by Section 6.01 and (iii) deliver to the
Administrative Agent, upon the request of the Administrative Agent in its sole
discretion, appropriate corporate resolutions, other corporate documentation and
a signed copy of a favorable opinion, addressed to the Administrative Agent and
the other Secured Parties, of counsel for the Loan Parties, in each case in form
and substance reasonably acceptable to the Administrative Agent.
(b)     The Company will cause, and will cause each other Loan Party that
qualifies independently as, or is designated by the Company or the
Administrative Agent as, a Material Domestic Subsidiary pursuant to the
definition of “Material Domestic Subsidiary” to cause, all of its owned property
(whether personal, tangible, intangible, or mixed) to be subject at all times to
first priority, perfected Liens in favor of the Administrative Agent for the
benefit of the Secured Parties to secure the Secured Obligations in accordance
with the terms and conditions of the Collateral Documents, subject in any case
to Liens permitted by Section 6.01. Without limiting the generality of the
foregoing, the Company will (i) cause 100% of the Equity Interests of each
Material Domestic Subsidiary directly owned by the Company or any other Loan
Party to be subject at all times to a first priority, perfected Lien in favor of
the Administrative Agent to secure the Secured Obligations in accordance with
the terms and conditions of the Collateral Documents or such other pledge and
security documents as the Administrative Agent shall reasonably request and (ii)
(x) cause 66% of the Equity Interests of each Material Foreign Subsidiary that
is a First Tier Foreign Subsidiary to be pledged pursuant to a pledge agreement
governed under the local law applicable to such Foreign Subsidiary, which pledge
agreement shall be in form and substance reasonably satisfactory to the
Administrative Agent, (y) take whatever action (including the giving of notices)
may be necessary or advisable in the reasonable opinion of the Administrative
Agent to vest in the Administrative Agent (or in any representative of the
Administrative Agent designated by it) valid and subsisting

61

--------------------------------------------------------------------------------

EXHIBIT 10.1

Liens on the properties purported to be subject to the pledge agreement
delivered pursuant to this Section 5.13, enforceable against all third parties
in accordance with their terms, and (z) deliver to the Administrative Agent,
upon the request of the Administrative Agent in its reasonable discretion, a
signed copy of an opinion, addressed to the Administrative Agent and the other
Secured Parties, of counsel for the Loan Parties acceptable to the
Administrative Agent as to the matters contained in clauses (x) and (y) above,
and as to such other matters as the Administrative Agent may reasonably request.
Notwithstanding the foregoing, no such pledge agreement in respect of the Equity
Interests of a Foreign Subsidiary (including, without limitation, the Share
Mortgage) shall be required hereunder to the extent the Administrative Agent
determines that such pledge would not provide material credit support for the
benefit of the Secured Parties pursuant to legally valid, binding and
enforceable pledge agreements.
(c)     At any time upon request of the Administrative Agent, promptly execute
and deliver any and all further instruments and documents and take all such
other action (including the filing and recording of financing statements and
other documents and such other actions or deliveries of the type required by the
Amendment and Restatement Agreement, as applicable), which may be required by
law or which the Administrative Agent may reasonably deem necessary or desirable
in obtaining the full benefits of, or (as applicable) in perfecting and
preserving the Liens of, such guaranties, joinders and supplements to the
Collateral Documents.
(d)     If any assets (other than any real property or improvements thereto or
any interest therein) are acquired by the Company or any Loan Party that is a
Domestic Subsidiary after the Original Effective Date (other than assets
constituting Collateral under the Security Agreement that become subject to the
Lien under the Security Agreement upon acquisition thereof), the Company will
notify the Administrative Agent thereof, and, if requested by the Administrative
Agent, the Company will cause such assets to be subjected to a Lien securing the
Secured Obligations and will take, and cause the other Loan Parties to take,
such actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect such Liens, including actions described in
paragraph (c) of this Section, all at the expense of the Company.


SECTION 5.14. Compliance with Environmental Laws. Comply, and use commercially
reasonable efforts to obtain the agreement of all lessees and other Persons
operating or occupying its properties to comply, in all material respects, with
all applicable Environmental Laws and Environmental Permits; obtain and renew
all Environmental Permits necessary for its operations and properties; and
conduct any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties, in accordance with, but solely
to the extent required by, the requirements of all Environmental Laws; provided,
however, that neither the Company nor any of its Subsidiaries shall be required
to undertake any such cleanup, removal, remedial or other action to the extent
that its obligation to do so is being contested in good faith and by proper
proceedings and appropriate reserves are being maintained with respect to such
circumstances in accordance with GAAP.


SECTION 5.15. Approvals and Authorizations. Maintain all authorizations,
consents, approvals and licenses from, exemptions of, and filings and
registrations with, each Governmental Authority of the jurisdiction in which
each Loan Party that is a Foreign Subsidiary is organized and existing, in each
case, to the extent the failure to do so would result in a Material Adverse
Effect, and all approvals and consents of each other Person in such
jurisdiction, in each case that are required pursuant to the terms of the Loan
Documents.
SECTION 5.16. Permitted Supplier Financing Arrangements. (a) Promptly provide
the Administrative Agent with executed copies of all documentation regarding
Permitted Supplier Financing Arrangements and (b) include on each Compliance
Certificate delivered pursuant to Section 5.01(b) the aggregate amount of any
accounts receivable that have been sold pursuant to Permitted Supplier Financing
Arrangements during the applicable fiscal quarter and the applicable fiscal year
(or portion thereof) and the applicable discount rate with respect to such
sales.


ARTICLE VI


Negative Covenants


Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated, in each case,

62

--------------------------------------------------------------------------------

EXHIBIT 10.1

without any pending draw, and all LC Disbursements shall have been reimbursed,
the Company covenants and agrees with the Lenders that the Company shall not,
nor shall it permit any Subsidiary to, directly or indirectly:
SECTION 6.01. Liens. Incur or permit to exist any Lien against any of its
property or assets, whether now owned or hereafter acquired, except:
(a)     any judgment Lien for the payment of money not constituting an Event of
Default under Section 7.01(k);
(b)     easements, rights-of-way, zoning and similar restrictions, encumbrances
or title defects (but specifically excluding mortgages and any other Liens
securing Indebtedness) which, in the aggregate, do not materially detract from
the value of the properties of, and do not materially and adversely interfere
with the ordinary conduct of the business of the applicable Person;
(c)     Liens incurred in the ordinary course of business which are not material
(individually or in the aggregate) to the Company and its Subsidiaries when
taken as a whole and do not secure Indebtedness for borrowed money (other than
Liens securing reimbursement obligations under banker’s acceptances or
commercial letters of credit; provided that such Liens are permitted so long as
they only cover the inventory which is the subject of such banker’s acceptances
or commercial letters of credit);
(d)     Liens on assets which secure previously existing Indebtedness of
corporations or business entities acquired by the Company or a Subsidiary,
whether by purchase of assets and assumption of liabilities or by purchase of
Equity Interests, merger or consolidation, so long as (i) such acquisition is a
Permitted Acquisition, (ii) such Liens were not incurred in contemplation of
such acquisition and as a result of such acquisition, and do not extend to any
of the Company’s or any Subsidiary’s assets owned before such acquisition and
(iii) the Indebtedness secured by such Liens is permitted pursuant to
Section 6.02; provided, that the aggregate amount of Current Assets subject to
such Liens does not, when aggregated with the aggregate amount of Current Assets
subject to Liens permitted by Section 6.01(g), exceed $35,000,000 at any time;
(e)     Liens existing on the Amendment and Restatement Effective Date and
listed on Schedule 3.12(b) and any renewals or extensions thereof, provided that
(i) the property covered thereby is not changed, (ii) the amount secured or
benefited thereby is not increased, (iii) the direct or any contingent obligor
with respect thereto is not changed, and (iv) any renewal or extension of the
obligations secured or benefited thereby is permitted by Section 6.02;
(f)     carriers’, landlords’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 30 days or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person;
(g)     any other Liens; provided that the aggregate amount of Indebtedness
secured by such Liens shall not exceed 5.0% of Consolidated Total Assets at such
time (calculated as of the end of the immediately preceding fiscal quarter of
the Company for which the Company’s financial statements were most recently
delivered pursuant to Section 5.01(a)(i) or Section 5.01(a)(ii) or, if prior to
the date of the delivery of the first financial statements to be delivered
pursuant to Section 5.01(a)(i) or Section 5.01(a)(ii), the most recent financial
statements referred to in Section 3.06); and provided, further, that (i) the
Indebtedness secured by such Liens shall be permitted pursuant to Section 6.02
and (ii) the aggregate amount of Current Assets subject to such Liens does not,
when aggregated with the aggregate amount of Current Assets subject to Liens
permitted by Section 6.01(d), exceed $35,000,000 at any time;
(h)     Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
(i)     Liens on accounts receivable sold pursuant to Permitted Supplier
Financing Arrangements;
(j)     Liens solely on escrowed amounts granted in favor of escrow agents
pursuant to customary terms of escrow agreements in connection with acquisitions
permitted hereunder (including Permitted Acquisitions);
(k)     Liens pursuant to any Loan Document (including, without limitation,
Liens in respect of Banking Services Agreements and Swap Agreements); and
(l)     Liens on fixed or capital assets acquired, constructed or improved by
the Company or any Subsidiary; provided that (i) such security interests secure
purchase money Indebtedness permitted under Section 6.02, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
ninety (90) days after such acquisition or the completion of such construction
or improvement, (iii) the Indebtedness secured thereby does

63

--------------------------------------------------------------------------------

EXHIBIT 10.1

not exceed the cost of acquiring, constructing or improving such fixed or
capital assets, (iv) such security interests shall not apply to any other
property or assets of the Company or any Subsidiary and (v) the aggregate amount
of Indebtedness secured by such Liens shall not exceed 7.5% of Consolidated
Total Assets at such time (calculated as of the end of the immediately preceding
fiscal quarter of the Company for which the Company’s financial statements were
most recently delivered pursuant to Section 5.01(a)(i) or Section 5.01(a)(ii)
or, if prior to the date of the delivery of the first financial statements to be
delivered pursuant to Section 5.01(a)(i) or Section 5.01(a)(ii), the most recent
financial statements referred to in Section 3.06).


No Indebtedness or Liens which might be permitted in connection with the
transactions described in clauses (d), (g) and (l) above shall be permitted if,
after giving effect to the incurrence of such Indebtedness or Liens, a violation
of the financial covenants contained in Section 6.17 would exist on a pro forma
basis.
SECTION 6.02. Limitation on Indebtedness. Create, incur or permit to exist or
remain outstanding any Indebtedness except:
(a)     Indebtedness under and in respect of the Loan Documents; or
(b)     Indebtedness, the incurrence of which would not cause the Company to be
in violation of the financial covenants set forth in Section 6.17 on a pro forma
basis after giving effect thereto (including on a Pro Forma Basis with respect
to any Permitted Acquisition); provided that (i) to the extent any such
Indebtedness is secured, the Liens in respect of such Indebtedness are permitted
pursuant to Section 6.01, and (ii) in the case of Indebtedness of Subsidiaries
which are not Subsidiary Guarantors, such Indebtedness (excluding intercompany
loans) shall not exceed the greater of (x) 5.0% of Consolidated Total Assets at
such time (calculated as of the end of the immediately preceding fiscal quarter
of the Company for which the Company’s financial statements were most recently
delivered pursuant to Section 5.01(a)(i) or Section 5.01(a)(ii) or, if prior to
the date of the delivery of the first financial statements to be delivered
pursuant to Section 5.01(a)(i) or Section 5.01(a)(ii), the most recent financial
statements referred to in Section 3.06) or (y) individually or in the aggregate,
$75,000,000 at any time;
(c)     Indebtedness constituting Investments permitted by Section 6.10; or
(d)     Contingent liabilities permitted by Section 6.03.


SECTION 6.03. Contingent Liabilities. Assume, guarantee, endorse or otherwise
become liable upon the obligations of any Person or enter into any other
agreement having substantially the same effect as a Guarantee, except for:
(e)     the endorsement of negotiable instruments for deposit or collection or
other transactions in the ordinary course of business which are not material to
the Company and its Subsidiaries when taken as a whole;
(f)     obligations incurred by the Company or a Subsidiary to a third party
which do not constitute Indebtedness, including for the avoidance of doubt
Guarantees for (i) trade obligations incurred by the Company’s Affiliates in the
ordinary course of business and (ii) Indebtedness or trade obligations of other
Persons in which the Company or its Affiliates have made an Investment not
otherwise prohibited under Section 6.10; or
(g)     obligations of the Company or a Subsidiary constituting Indebtedness
permitted by Section 6.02 or constituting Investments permitted by Section 6.10.
provided, that (i) each Subsidiary may guarantee the Obligations of the Company
and each other Loan Party hereunder and under each other Loan Document pursuant
to the Subsidiary Guaranty and (ii) subject to Section 6.02, the Company may
guarantee Indebtedness of its Subsidiaries and any Subsidiary may guarantee
Indebtedness of any Borrower or another Subsidiary, so long as the aggregate
amount of all Indebtedness so guaranteed, when totaled with all Consolidated
Total Indebtedness, without duplication shall not result in an Event of Default
hereunder; and provided, further, that the foregoing shall not prohibit
contractual indemnities, not having substantially the same effect as a
Guarantee, given in the ordinary course of business. Neither such contractual
indemnities nor contingent liabilities under clause (b) of this Section 6.03
shall be included for purposes of calculating any financial covenant under this
Agreement.
SECTION 6.04. Consolidation or Merger. Enter into or undertake any plan or
agreement or transaction to merge into or consolidate with or into any Person,
unless immediately after the consummation of such merger or consolidation,
(a)(i) in the case of the Company, except as set forth in clause (ii) below, the
Company is the surviving entity, (ii) in the case of the Company, if the Company
elects to reincorporate by merger into a wholly-owned Subsidiary

64

--------------------------------------------------------------------------------

EXHIBIT 10.1

Guarantor, such Subsidiary is the surviving entity, and, in the case of such a
reincorporation by merger, (A) such wholly-owned Subsidiary expressly assumes,
in a written instrument executed and delivered to the Administrative Agent, and
in form and substance reasonably satisfactory to the Administrative Agent, all
the Obligations of the Company or such other Loan Party, as the case may be,
under each of the Loan Documents and (B) the Administrative Agent, the Lenders
and the Issuing Banks have received a written opinion of outside legal counsel
to the Company stating that, pursuant to such merger and instrument of
assumption, such wholly-owned Subsidiary has assumed all the Obligations of the
Company or such other Loan Party under each of the Loan Documents, (iii) in the
case of a merger or consolidation between a Subsidiary and an unaffiliated
Person, the Subsidiary is the surviving entity, (iv) in the case of a merger of
a Subsidiary Guarantor and a Subsidiary that is not a Subsidiary Guarantor, such
Subsidiary Guarantor is the surviving entity, (v) in the case of a merger
between Foreign Subsidiaries that are not Loan Parties, either Foreign
Subsidiary may be the surviving entity, (vi) in the case of a merger of a
Subsidiary Guarantor and another Subsidiary Guarantor, either Subsidiary
Guarantor is the surviving entity, (vii) in the case of a merger between Foreign
Subsidiaries that are Loan Parties, either Foreign Subsidiary may be the
surviving entity, (viii) in the case of a merger between Domestic Subsidiaries
that are not Loan Parties, either Domestic Subsidiary may be the surviving
entity, and (ix) in the case of a merger between a Domestic Subsidiary that is
not a Loan Party and a Foreign Subsidiary that is not a Loan Party, the Domestic
Subsidiary is the surviving entity (b) the Company’s management remains in
control of the merged entity, (c) no Default or Event of Default hereunder shall
exist or would be reasonably likely to occur as a result of such transaction and
(d) the requirements of Section 6.11 are satisfied. For the purposes of this
Section 6.04, the acquisition by the Company or any Subsidiary of the Company of
all or substantially all of the Equity Interests or all or substantially all of
the assets of any Person shall be deemed to be a consolidation of such Person
with the Company or such Subsidiary, as the case may be.


SECTION 6.05. Limitation on Certain Other Fundamental Changes; Amendment to
Organization Documents.
(a)     In the case of the Company, liquidate, wind-up or dissolve itself (or
suffer any liquidation, winding up or dissolution to occur), or make any
liquidating distribution.
(b)     Amend its Organization Documents in a manner adverse to the Lenders and
in a manner inconsistent with the obligations of the Loan Parties under the Loan
Documents.


SECTION 6.06. Sale of Assets. Sell, license, lease, transfer or otherwise
dispose of any assets, except for:
(a)     sales of inventory in the ordinary course of business;
(b)     licenses or leases in the ordinary course of business;
(c)     dispositions permitted pursuant to Section 6.04;
(d)     conversions of intercompany indebtedness held by the Company or any of
its Subsidiaries into equity Investments in any Subsidiary permitted pursuant to
Section 6.16;
(e)     sales of accounts receivable pursuant to any Permitted Supplier
Financing Arrangement; and
(f)     other sales of assets; provided that (i) in no event shall the aggregate
net book value of the assets permitted to be sold, licensed, leased, transferred
or otherwise disposed pursuant to this clause (f) exceed (x) 10% of Consolidated
Total Assets (calculated as of the end of the immediately preceding fiscal
quarter of the Company for which the Company’s financial statements were most
recently delivered pursuant to Section 5.01(a)(i) or Section 5.01(a)(ii) or, if
prior to the date of the delivery of the first financial statements to be
delivered pursuant to Section 5.01(a)(i) or Section 5.01(a)(ii), the most recent
financial statements referred to in Section 3.06) during any calendar year and
(y) $200,000,000 during the term of this Agreement and (ii) in connection with a
sale (a “Reinvestment Sale”) in any calendar year, if the Company or such
Subsidiary re-invests the proceeds of such Reinvestment Sale in other useful
assets of the Company or such Subsidiary within twelve (12) months of the date
of such Reinvestment Sale, the net book value of the assets sold pursuant to
such Reinvestment Sale shall not be included in the determinations made under
clauses (f)(i)(x) and (f)(i)(y) above.


SECTION 6.07. Affiliate Transactions. Enter into any transaction with an
Affiliate, except (a) upon fair, reasonable and arm’s-length terms, or
(b) transactions between (i) the Company and a Subsidiary Guarantor, (ii) a
Subsidiary Guarantor and another Subsidiary Guarantor, (iii) a Foreign
Subsidiary that is not a Loan Party and another

65

--------------------------------------------------------------------------------

EXHIBIT 10.1

Foreign Subsidiary that is not a Loan Party, or (iv) subject to Section 5.13,
intercompany Investments permitted pursuant to Section 6.10.


SECTION 6.08. Certain Restrictive Agreements. Enter into or permit to exist any
indenture, agreement, instrument or other arrangement (other than any Loan
Document), in connection with the incurrence of Indebtedness which, directly or
indirectly, prohibits or limits, or has the effect of prohibiting or limiting,
(a) the incurrence of Indebtedness to the Lenders pursuant to any Loan Document,
or the payment of such Indebtedness or other Obligations to the Secured Parties
or the Issuing Banks, (b) the payment of dividends by any Subsidiary or the
making by any Subsidiary of any advances or other payments or distributions to
the parent of such Subsidiary, (c) any Subsidiary Guaranty or the Guarantee
contemplated under Article X, or (d) the ability of any Loan Party or any
Domestic Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person.


SECTION 6.09. Compliance With Environmental Laws. Except in compliance with all
applicable Environmental Laws (and except to the extent that noncompliance would
not have a Material Adverse Effect), (a) use any of the Real Estate or any
portion thereof for the handling, processing, storage or disposal of Hazardous
Materials, (b) cause or permit to be located on any of the Real Estate any
underground tank or other underground storage receptacle for Hazardous
Materials, or (c) generate any Hazardous Materials on any of the Real Estate.


SECTION 6.10. Limitation on Investments. Make any Investments, except:
(a)     (i) Investments in existence on the Amendment and Restatement Effective
Date and described on Schedule 3.12(c) hereto and (ii) Investments held by the
Company or such Subsidiary in the form of Cash Equivalents;
(b)         advances to officers, directors and employees of the Company and
Subsidiaries in an aggregate amount not to exceed $5,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
(c)     Investments of the Company or any Subsidiary in or to (i) any Loan Party
and (ii) subject to Section 6.13, any Subsidiary that is not a Loan Party;
(d)     Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(e)     Guarantees permitted by Section 6.02;
(f)     acquisitions (including, without limitation, Permitted Acquisitions)
permitted by Section 6.11; and
(g)     other Investments not to exceed $50,000,000 (calculated, with respect to
any Investment, as of the date on which such Investment is first made) in the
aggregate during the term of this Agreement.


SECTION 6.11. Limitations on Acquisitions. Enter into any stock or asset
acquisition other than for: (a) the acquisition of assets in the ordinary course
of such Person’s business; and (b) Acquisitions; provided that, with respect to
this clause (b), (i) no Default or Event of Default has occurred and is
continuing or would result therefrom, (ii) the assets or business subject to
such Acquisition is in substantially the same or similar type of business as the
Company, (iii) the board of directors (in the case of an asset acquisition) and
the shareholders (in the case of a stock acquisition) or both (if required by
Law) of any Person to be acquired has approved the terms of such Acquisition,
(iv) the Company has delivered to the Administrative Agent a notice of its
intention to consummate such Acquisition at least five Business Days prior to
the date on which such Acquisition is to be consummated, (v) any newly created
or acquired Subsidiary shall comply with the requirements of Section 5.13 within
the time period set forth therein, and (vi) on a Pro Forma Basis no Default or
Event of Default would occur over the twelve (12) month period following the
effective date of such Acquisition as a result of such Acquisition; provided,
further, that to the extent the Company or any of its Subsidiaries agrees to, or
consummates, any Acquisition having a purchase price in excess of $125,000,000,
the Company shall deliver to the Administrative Agent on or before the date of
such Acquisition financial statements prepared on a Pro Forma Basis
demonstrating such compliance on a Pro Forma Basis.


SECTION 6.12. Fiscal Year; Accounting Changes. Permit the fiscal year of the
Company to end on a day other than December 31.

66

--------------------------------------------------------------------------------

EXHIBIT 10.1



SECTION 6.13. Limitations on Transfers to Foreign Subsidiaries. Notwithstanding
any provision herein to the contrary, in no event shall Investments (other than
Investments in existence on the Amendment and Restatement Effective Date and
described on Schedule 3.12(c) hereto) of the Company and Domestic Subsidiaries
in Foreign Subsidiaries that are not Loan Parties (including intercompany loans)
exceed 15% of Consolidated Total Assets (calculated as of the end of the
immediately preceding fiscal quarter of the Company for which the Company’s
financial statements were most recently delivered pursuant to Section 5.01(a)(i)
or Section 5.01(a)(ii) or, if prior to the date of the delivery of the first
financial statements to be delivered pursuant to Section 5.01(a)(i) or Section
5.01(a)(ii), the most recent financial statements referred to in Section 3.06)
at such time in the aggregate at any one time outstanding.


SECTION 6.14. Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrowers and their Subsidiaries on the Original Effective Date or any business
substantially related or incidental thereto.


SECTION 6.15. Use of Proceeds. (a) Use the proceeds of any Loan in any manner
which would result in a violation of the representation contained in
Section 3.14 or (b) request any Borrowing or Letter of Credit, and no Borrower
shall use, and the Company shall ensure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing or Letter of Credit (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (ii) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.


SECTION 6.16. Prepayments, Etc. of Subordinated Indebtedness. Prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner, or make any payment in violation of any subordination terms of,
any Subordinated Indebtedness, except (a) subject to Section 6.13, repayments of
intercompany Indebtedness permitted hereunder or conversions of intercompany
Indebtedness held by the Company or any of its Subsidiaries into equity
Investments in any Subsidiary, (b) repayments or redemptions of Subordinated
Indebtedness in an aggregate amount not to exceed $5,000,000 in any calendar
year and (c) repayments of Specified Convertible Notes.
SECTION 6.17. Financial Covenants.
(a)     Consolidated Senior Secured Leverage Ratio. Permit the Consolidated
Senior Secured Leverage Ratio as of the end of any Measurement Period to be
greater than 3.50 to 1.00; provided, that (x) the Company may elect to increase
the maximum Consolidated Senior Secured Leverage Ratio permitted under this
Section 6.17(a) to 3.75 to 1.00 for any period of four consecutive fiscal
quarters in connection with a Permitted Acquisition occurring during the first
of such four fiscal quarters if the aggregate consideration paid or to be paid
in respect of such Permitted Acquisition exceeds $125,000,000 (each such period,
a “Senior Secured Leverage Ratio Adjusted Covenant Period”) and
(y) notwithstanding the foregoing clause (x), absent the consent of the Required
Lenders, the Company may not elect a Senior Secured Leverage Ratio Adjusted
Covenant Period for at least one fiscal quarter following the end of a Senior
Secured Leverage Ratio Adjusted Covenant Period before a new Senior Secured
Leverage Ratio Adjusted Covenant Period is available again pursuant to the
foregoing clause (x) for a new period of four consecutive fiscal quarters;
provided, further, that (i) the Company shall provide notice in writing to the
Administrative Agent of such increase and a transaction description of such
Permitted Acquisition (regarding the name of the Person or assets being acquired
and the approximate purchase price, subject in each case to applicable
confidentiality restrictions) and (ii) at the end of such period of four
consecutive fiscal quarters, the maximum Consolidated Senior Secured Leverage
Ratio permitted shall revert to 3.50 to 1.00.


(b)     Consolidated Total Leverage Ratio. Permit the Consolidated Total
Leverage Ratio as of the end of any Measurement Period to be greater than 4.00
to 1.00; provided, that (x) the Company may elect to increase the maximum
Consolidated Total Leverage Ratio permitted under this Section 6.17(b) to 4.25
to 1.00 for any period of four consecutive fiscal quarters in connection with a
Permitted Acquisition occurring during the first of such four fiscal quarters if
the aggregate consideration paid or to be paid in respect of such Permitted
Acquisition exceeds $125,000,000 (each such period, a “Total Leverage Ratio
Adjusted Covenant Period”) and (y) notwithstanding the

67

--------------------------------------------------------------------------------

EXHIBIT 10.1

foregoing clause (x), absent the consent of the Required Lenders, the Company
may not elect a Total Leverage Ratio Adjusted Covenant Period for at least one
fiscal quarter following the end of a Total Leverage Ratio Adjusted Covenant
Period before a new Total Leverage Ratio Adjusted Covenant Period is available
again pursuant to the foregoing clause (x) for a new period of four consecutive
fiscal quarters; provided, further, that (i) the Company shall provide notice in
writing to the Administrative Agent of such increase and a transaction
description of such Permitted Acquisition (regarding the name of the Person or
assets being acquired and the approximate purchase price, subject in each case
to applicable confidentiality restrictions) and (ii) at the end of such period
of four consecutive fiscal quarters, the maximum Consolidated Total Leverage
Ratio permitted shall revert to 4.00 to 1.00.
(c)     Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any Measurement Period to be less than 4.00 to
1.00.
(d)     Minimum Liquidity. Permit Liquidity: (i) as of the last day of the
fiscal quarter of the Company ending two full fiscal quarters prior to the
stated maturity of the Specified Convertible Notes, to be less than an amount
equal to 50% of the outstanding principal amount of the Specified Convertible
Notes and (ii) as of the last day of each fiscal quarter of the Company ending
thereafter, to be less than an amount equal to the outstanding principal amount
of the Specified Convertible Notes as of such day.


SECTION 6.18. [Intentionally Omitted].


SECTION 6.19. Limitations on Swap Agreements. Create any obligations (contingent
or otherwise) of the Company or any Subsidiary existing or arising under any
Swap Agreement, provided, that the Company or any Subsidiary may enter into Swap
Agreements if (i) such obligations are (or were) entered into by such Person in
the ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a “market
view;” and (ii) such Swap Agreement does not contain any provision exonerating
the non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party.


ARTICLE VII


Events of Default


SECTION 7.01. Events of Default. The occurrence of any one or more of the
following events or conditions shall constitute an “Event of Default”:
(a)     Non-Payment of Principal. The principal amount due upon any Loan or LC
Disbursement is not paid when due, whether at maturity, by acceleration or
otherwise, or any Borrower shall fail to deposit any funds as cash collateral in
respect of LC Disbursements as required hereunder; or
(b)     Non-Payment of Interest, Fees, Etc. Any interest on any Loan or on any
LC Disbursement, or any fee, or other amount payable or due hereunder or under
any other Loan Document, is not paid within five (5) Business Days of the due
date thereof; or
(c)     Specific Covenants. Any Loan Party fails to perform or observe any
covenant, term or agreement contained in clause (a) of Section 5.04,
Section 5.07, Section 5.13 or Article VI of this Agreement; or
(d)     Other Defaults. Any Loan Party fails to perform or observe any covenant,
term or agreement contained in this Agreement (other than those referred to in
clauses (a) - (c) above) or in any Loan Document on its part to be performed or
observed and such failure continues unremedied for a period of thirty (30) days
after any Responsible Officer or chief legal officer of the Company becomes
aware or is notified by the Administrative Agent of such default, whichever
first occurs; or
(e)     Representations and Warranties. Any representation made by the Company
or any other Loan Party in this Agreement or in any other Loan Document shall be
false or incorrect in any material respect on the date as of which made or
deemed to have been made or repeated; or
(f)     Cross-Default. Any obligation of the Company or any Subsidiary for the
payment of Indebtedness in excess of the Threshold Amount, individually or in
the aggregate, (i) becomes or is declared to be due and payable prior to the
stated maturity thereof as a result of a default by the Company or any
Subsidiary, (ii) is not paid when due or within any grace period for the payment
thereof, or (iii) is evidenced or secured by an agreement

68

--------------------------------------------------------------------------------

EXHIBIT 10.1

pursuant to which there shall occur any default in the performance or observance
of any other term, condition or agreement if the effect of such default is to
cause or permit the holder or holders of such obligation to cause such
obligation to become due prior to its stated maturity; or
(g)     Insolvency Proceedings, Etc. (i) Any Borrower or any Material Subsidiary
makes an assignment for the benefit of creditors; admits in writing its
inability to pay its debts as they become due; files a voluntary petition in
bankruptcy; is adjudicated bankrupt or insolvent; files or consents to the
filing of any petition or answer seeking for itself any reorganization,
arrangement, composition, readjustment, dissolution, liquidation or similar
relief under any Debtor Relief Law; petitions or applies to any tribunal for any
receiver, liquidator, fiscal agent or any other similar agent or any trustee; or
there is commenced against any Borrower or any such Subsidiary any such
proceeding without the consent of such Borrower or such Subsidiary which is not
dismissed within sixty (60) days after the commencement thereof or (ii) a UK
Insolvency Event shall occur in respect of any UK Relevant Entity; or
(h)    Change of Control. Any Change of Control occurs; or
(i)     ERISA; Foreign Plans. (i) An ERISA Event occurs with respect to a
Pension Plan or Multiemployer Plan which has resulted or could reasonably be
expected to result in liability of the Borrowers under Title IV of ERISA to the
Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount that could
reasonably be expected to have a Material Adverse Effect, (ii) the Borrowers or
any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount that could reasonably be expected to have a Material Adverse Effect or
(iii) any of Borrowers or the Subsidiaries shall have been notified that any of
them has, in relation to a Foreign Plan, incurred a debt or other liability
under section 75 or 75A of the Pensions Act 1995, or has been issued with a
contribution notice or financial support direction (as those terms are defined
in the Pensions Act 2004), or otherwise is liable to pay any other amount in
respect of Foreign Plans, in each case, that could reasonably be expected to
have a Material Adverse Effect; or
(j)     Invalidity of Loan Documents. This Agreement or any other Loan Document
shall (except in accordance with its terms or except as expressly permitted
herein or therein), in whole or in part, terminate, cease to be effective or
cease to be the legally valid, binding and enforceable obligation of any Loan
Party party thereto; or the Company or any other Loan Party shall, directly or
indirectly, contest in any manner such effectiveness, validity, binding nature
or enforceability; or
(k)     Judgments. One or more judgments for the payment of money in an
aggregate amount in excess of the Threshold Amount shall be rendered against the
Company, any Subsidiary or any combination thereof and the same shall remain
undischarged for a period of forty-five (45) consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the Company or any
Subsidiary to enforce any such judgment; or
(l)     Collateral Documents. Any Collateral Document after delivery thereof
pursuant to the Amendment and Restatement Agreement or Section 5.13(b) shall for
any reason (other than pursuant to the terms thereof) cease to create a valid
and perfected first priority Lien (subject to Liens permitted by Section 6.01)
in all or a material portion of the Collateral purported to be covered thereby.


SECTION 7.02. Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, then, and in every such event (other than an event with respect
to any Borrower described in Section 7.01(g)), and at any time thereafter during
the continuance of such event, the Administrative Agent may, and at the request
of the Required Lenders shall, by notice to the Company, take either or both of
the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Secured Obligations of the Borrowers accrued
hereunder and under the other Loan Documents, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers; and in case of any event with
respect to any Borrower described in Section 7.01(g), the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Secured
Obligations accrued hereunder and under the other Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers. Upon
the occurrence and during the continuance of an Event of Default, the
Administrative Agent may,

69

--------------------------------------------------------------------------------

EXHIBIT 10.1

and at the request of the Required Lenders shall, exercise any rights and
remedies provided to the Administrative Agent under the Loan Documents or at law
or equity, including all remedies provided under the UCC.


ARTICLE VIII


The Administrative Agent
Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Company or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, (v) the creation, perfection or priority of Liens on the
Collateral or the existence of the Collateral or (vi) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

70

--------------------------------------------------------------------------------

EXHIBIT 10.1

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Company. Upon any such
resignation, the Required Lenders shall have the right (with the consent of the
Company, such consent not to be unreasonably withheld or delayed, provided that
no consent of the Company shall be required if an Event of Default has occurred
and is continuing) to appoint a successor. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by any Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between such Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and informa-tion (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Company and its Affiliates) as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a lender or assign or otherwise transfer its
rights, interests and obligations hereunder.
None of the Lenders, if any, identified in this Agreement as a Co-Syndication
Agent or Co-Documentation Agent shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, none of such
Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to the
relevant Lenders in their respective capacities as Co-Syndication Agents or
Co-Documentation Agents, as applicable, as it makes with respect to the
Administrative Agent in the preceding paragraph.
The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.
In its capacity, the Administrative Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the New
York Uniform Commercial Code. Each Lender authorizes the Administrative Agent to
enter into each of the Collateral Documents to which it is a party and to take
all action contemplated by such documents. Each Lender agrees that no Secured
Party (other than the Administrative Agent) shall have the right individually to
seek to realize upon the security granted by any Collateral Document, it being
understood and agreed that such rights and remedies may be exercised solely by
the Administrative Agent for the benefit of the Secured Parties upon the terms
of the Collateral Documents. In the event that any Collateral is hereafter
pledged by any Person as collateral security for the Secured Obligations, the
Administrative Agent is hereby authorized, and hereby granted a power of
attorney, to execute and deliver on behalf of the Secured Parties any Loan
Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of the Administrative Agent on behalf of the Secured
Parties. The Lenders hereby authorize the Administrative Agent, at its option
and in its discretion, to

71

--------------------------------------------------------------------------------

EXHIBIT 10.1

(a) release any Lien granted to or held by the Administrative Agent upon any
Collateral (i) as described in Section 9.02(d); (ii) as permitted by, but only
in accordance with, the terms of the applicable Loan Document; or (iii) if
approved, authorized or ratified in writing by the Required Lenders, unless such
release is required to be approved by all of the Lenders hereunder and (b)
subordinate (and, in the case of Liens permitted by Section 6.01(i), release)
any Lien on any property granted to, or held by, the Administrative Agent under
any Loan Document to the holder of any Lien on such property that is permitted
by Section 6.01(c) or (i), it being understood that any Liens granted to the
Administrative Agent pursuant to the Collateral Documents with respect to
accounts receivable sold pursuant to a Permitted Supplier Financing Arrangement
shall, upon the sale of such receivables pursuant to such Permitted Supplier
Financing Arrangement, be deemed to be automatically released to the extent
required to give effect to such transaction (it being further understood that
any such Lien on an account receivable sold pursuant to a transaction that is
not a Permitted Supplier Financing Arrangement shall not be deemed to be
automatically released upon its sale), and the Administrative Agent, upon the
Company’s written request, shall coordinate efforts with the Company to take all
actions necessary to evidence the release of such Liens in a manner customary
for the relevant jurisdiction and otherwise satisfactory to the Administrative
Agent. Upon request by the Administrative Agent at any time, the Lenders will
confirm in writing the Administrative Agent’s authority to release particular
types or items of Collateral pursuant hereto. Upon any sale or transfer of
assets constituting Collateral which is permitted pursuant to the terms of any
Loan Document, or consented to in writing by the Required Lenders or all of the
Lenders, as applicable, and upon at least five (5) Business Days’ prior written
request by the Company to the Administrative Agent, the Administrative Agent
shall (and is hereby irrevocably authorized by the Lenders to) execute such
documents as may be necessary to evidence the release of the Liens granted to
the Administrative Agent for the benefit of the Secured Parties herein or
pursuant hereto upon the Collateral that was sold or transferred; provided,
however, that (i) the Administrative Agent shall not be required to execute any
such document on terms which, in the Administrative Agent’s opinion, would
expose the Administrative Agent to liability or create any obligation or entail
any consequence other than the release of such Liens without recourse or
warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Secured Obligations or any Liens upon (or obligations of the Company
or any Subsidiary in respect of) all interests retained by the Company or any
Subsidiary, including (without limitation) the proceeds of the sale, all of
which shall continue to constitute part of the Collateral.
Each Borrower, on its behalf and on behalf of its Subsidiaries, and each Lender,
on its behalf and on the behalf of its affiliated Secured Parties, hereby
irrevocably constitute the Administrative Agent as the holder of an irrevocable
power of attorney (fondé de pouvoir within the meaning of Article 2692 of the
Civil Code of Québec) in order to hold hypothecs and security granted by each
Borrower or any Subsidiary on property pursuant to the laws of the Province of
Québec to secure obligations of any Borrower or any Subsidiary under any bond,
debenture or similar title of indebtedness issued by any Borrower or any
Subsidiary in connection with this Agreement, and agree that the Administrative
Agent may act as the bondholder and mandatary with respect to any bond,
debenture or similar title of indebtedness that may be issued by any Borrower or
any Subsidiary and pledged in favor of the Secured Parties in connection with
this Agreement. Notwithstanding the provisions of Section 32 of the An Act
respecting the special powers of legal persons (Québec), JPMorgan Chase Bank,
N.A. as Administrative Agent may acquire and be the holder of any bond issued by
any Borrower or any Subsidiary in connection with this Agreement (i.e., the
fondé de pouvoir may acquire and hold the first bond issued under any deed of
hypothec by any Borrower or any Subsidiary).
The Administrative Agent is hereby authorized to execute and deliver any
documents necessary or appropriate to create and perfect the rights of pledge
for the benefit of the Secured Parties including a right of pledge with respect
to the entitlements to profits, the balance left after winding up and the voting
rights of the Company as ultimate parent of any Subsidiary of the Company which
is organized under the laws of the Netherlands and the Equity Interests of which
are pledged in connection herewith (a “Dutch Pledge”). Without prejudice to the
provisions of this Agreement and the other Loan Documents, the parties hereto
acknowledge and agree with the creation of parallel debt obligations of the
Company or any relevant Subsidiary as will be described in any Dutch Pledge (the
“Parallel Debt”), including that any payment received by the Administrative
Agent in respect of the Parallel Debt will - conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application - be deemed a satisfaction of a pro rata portion of the
corresponding amounts of the Secured Obligations, and any payment to the Secured
Parties in satisfaction of the Secured Obligations shall - conditionally upon
such payment not subsequently being avoided or

72

--------------------------------------------------------------------------------

EXHIBIT 10.1

reduced by virtue of any provisions or enactments relating to bankruptcy,
insolvency, preference, liquidation or similar laws of general application - be
deemed as satisfaction of the corresponding amount of the Parallel Debt. The
parties hereto acknowledge and agree that, for purposes of a Dutch Pledge, any
resignation by the Administrative Agent is not effective until its rights under
the Parallel Debt are assigned to the successor Administrative Agent.
The parties hereto acknowledge and agree for the purposes of taking and ensuring
the continuing validity of German law governed pledges (Pfandrechte) with the
creation of parallel debt obligations of the Company and its Subsidiaries as
will be further described in a separate German law governed parallel debt
undertaking. The Administrative Agent shall (i) hold such parallel debt
undertaking as fiduciary agent (Treuhaender) and (ii) administer and hold as
fiduciary agent (Treuhaender) any pledge created under a German law governed
Collateral Document which is created in favor of any Secured Party or
transferred to any Secured Party due to its accessory nature (Akzessorietaet),
in each case of (i) and (ii) in its own name and for the account of the Secured
Parties. Each Lender, on its own behalf and on behalf of its affiliated Secured
Parties, hereby authorizes the Administrative Agent to enter as its agent
(Vertreter) in its name and on its behalf into any German law governed
Collateral Document, to accept as its agent in its name and on its behalf any
pledge under such Collateral Document and to agree to and execute as agent its
in its name and on its behalf any amendments, supplements and other alterations
to any such Collateral Document and to release any such Collateral Document and
any pledge created under any such Collateral Document in accordance with the
provisions herein and/or the provisions in any such Collateral Document.
ARTICLE IX


Miscellaneous
SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
(i)     if to any Borrower, to it c/o Kaman Corporation, 1332 Blue Hills Avenue,
Bloomfield, Connecticut 06002, Attention of Vice President & Treasurer (Telecopy
No. (860) 502-1253; Telephone No. (860) 243-7838);
(ii)     if to the Administrative Agent, (A) in the case of Borrowings
denominated in Dollars, to JPMorgan Chase Bank, N.A., 10 South Dearborn Street,
Chicago, Illinois 60603, Attention of Sabana Johnson (Telecopy No. (888)
292-9533) and (B) in the case of Borrowings denominated in Foreign Currencies,
to J.P. Morgan Europe Limited, 25 Bank Street, Canary Wharf, London E14 5JP,
Attention of The Manager, Loan & Agency Services (Telecopy No. 44 207 777 2360),
and in each case with a copy to JPMorgan Chase Bank, N.A., Two Corporate Drive,
Suite 730, Shelton, Connecticut 06484, Attention of Peter Killea (Telecopy
No. (203) 944-8495);
(iii)     if to JPMorgan Chase Bank, N.A. in its capacity as an Issuing Bank, to
it at JPMorgan Chase Bank, N.A., 10 South Dearborn Street, Chicago, Illinois
60603, Attention of Sabana Johnson (Telecopy No. (888) 292-9533);
(iv)     if to Bank of America, N.A. in its capacity as an Issuing Bank or as
the Swingline Lender, to it at Bank of America, N.A., One Independence Center,
101 North Tryon Street, Charlotte, North Carolina 28255, Attention of Robert
Garvey (Telecopy No. (617) 310-3288); and
(v)     if to any other Lender or Issuing Bank, to it at its address (or
telecopy number) set forth in its Administrative Questionnaire.
(b)     Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it; provided that approval of such procedures may be limited to particular
notices or communications.
(c)     Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.


SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or

73

--------------------------------------------------------------------------------

EXHIBIT 10.1

discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.
(b)     Except as provided in Section 2.20 with respect to an Incremental Term
Loan Amendment, neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Required Lenders or by the Borrowers and
the Administrative Agent with the consent of the Required Lenders; provided that
no such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby, (iv) change Section 2.18(b) or
(d) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender (it being
understood that, solely with the consent of the parties prescribed by
Section 2.20 to be parties to an Incremental Term Loan Amendment, Incremental
Term Loans may be included in the determination of Required Lenders on
substantially the same basis as the Commitments and the Revolving Loans are
included on the Amendment and Restatement Effective Date), (vi) release the
Company from its obligations under Article X or release all or substantially all
of the Subsidiary Guarantors from their obligations under the Subsidiary
Guaranty, in each case, without the written consent of each Lender, or
(vii) except as provided in clause (d) of this Section or in any Collateral
Document, release all or substantially all of the Collateral, without the
written consent of each Lender; provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent, any Issuing Bank or the Swingline Lender hereunder without the prior
written consent of the Administrative Agent, such Issuing Bank or the Swingline
Lender, as the case may be (it being understood that any change to Section 2.22
shall require the consent of the Administrative Agent, the Issuing Banks and the
Swingline Lender). Notwithstanding the foregoing, no consent with respect to any
amendment, waiver or other modification of this Agreement shall be required of
any Defaulting Lender, except with respect to any amendment, waiver or other
modification referred to in clause (i), (ii) or (iii) of the first proviso of
this paragraph and then only in the event such Defaulting Lender shall be
directly affected by such amendment, waiver or other modification.
(c)     Notwithstanding the foregoing, this Agreement and any other Loan
Document may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent and the Borrowers (x) to add one
or more credit facilities (in addition to the Incremental Term Loans pursuant to
an Incremental Term Loan Amendment) to this Agreement and to permit extensions
of credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Revolving Loans, the initial Term Loans,
Incremental Term Loans and the accrued interest and fees in respect thereof and
(y) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and Lenders.
(d)     The Lenders hereby irrevocably authorize the Administrative Agent, at
its option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of all the Commitments, payment and satisfaction in full in cash of
all Secured Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
the Administrative Agent, (ii) constituting property being sold or disposed of
if the Company certifies to the Administrative Agent that the sale or
disposition is made in compliance with the terms of this Agreement (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting property

74

--------------------------------------------------------------------------------

EXHIBIT 10.1

leased to the Company or any Subsidiary under a lease which has expired or been
terminated in a transaction permitted under this Agreement, or (iv) as required
to effect any sale or other disposition of such Collateral in connection with
any exercise of remedies of the Administrative Agent and the Lenders pursuant to
Section 7.02. Any such release shall not in any manner discharge, affect, or
impair the Obligations or any Liens (other than those expressly being released)
upon (or obligations of the Loan Parties in respect of) all interests retained
by the Loan Parties, including the proceeds of any sale, all of which shall
continue to constitute part of the Collateral.
(e)     If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Company may elect to replace a Non-Consenting Lender as a
Lender party to this Agreement, provided that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Company and the Administrative Agent shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, and (ii) each Borrower shall pay to
such Non-Consenting Lender in same day funds on the day of such replacement
(1) all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by such Borrower hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.
(f)     Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrowers only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.


SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Company shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent,
the Joint Lead Arrangers and their respective Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication and distribution (including, without
limitation, via the internet or through a service such as Intralinks) of the
credit facilities provided for herein, the preparation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Banks in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, any Issuing Bank or any Lender,
including the reasonable fees, charges and disbursements of any counsel for the
Administrative Agent, any Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement and
any other Loan Document, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
(b)     The Company shall indemnify the Administrative Agent, each Joint Lead
Arranger, each Issuing Bank and each Lender, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by any Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Company or any of its
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any

75

--------------------------------------------------------------------------------

EXHIBIT 10.1

other theory, whether brought by a third party or by the Company or any of its
Subsidiaries, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (i) the gross negligence or willful misconduct of
such Indemnitee or (ii) the material breach by such Indemnitee of its express
obligations under this Agreement pursuant to a claim initiated by the Company.
This Section 9.03(b) shall not apply with respect to Taxes or UK Tax other than
any Taxes or UK Tax that represent losses, claims or damages arising from any
non-Tax or non-UK Tax claim.
(c)     To the extent that the Company fails to pay any amount required to be
paid by it to the Administrative Agent, any Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, and each Revolving Lender severally agrees to pay
to such Issuing Bank or the Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Company’s failure to pay any such amount shall not
relieve the Company of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, such Issuing Bank or the Swingline Lender in its capacity
as such.
(d)     To the extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee (i) for any
damages arising from the use by unintended recipients of information or other
materials obtained through telecommunications, electronic or other information
transmission systems (including the Internet), other than damages that are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee, or (ii) on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.
(e)     All amounts due under this Section shall be payable not later than
fifteen (15) days after written demand therefor.


SECTION 9.04. Successors and Assigns
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) no Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by any Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Banks and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)     (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld or
delayed) of:
(A)the Company (provided that the Company shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof); provided, further, that no consent of the Company shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;

76

--------------------------------------------------------------------------------

EXHIBIT 10.1

(B)the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund; and
(C)the Swingline Lender; provided that no consent of the Swingline Lender shall
be required for an assignment of a Term Loan to a Lender, an Affiliate of a
Lender or an Approved Fund.
(ii)     Assignments shall be subject to the following additional conditions:
(A)     except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (in the case of Revolving Commitments and Revolving Loans) or
$1,000,000 (in the case of a Term Loan) unless each of the Company and the
Administrative Agent otherwise consent, provided that no such consent of the
Company shall be required if an Event of Default has occurred and is continuing;
(B)     each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;
(C)     the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders; and
(D)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.


For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
(iii)     Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(iv)     The Administrative Agent, acting for this purpose as an agent of each
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent,
the Issuing Banks and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by

77

--------------------------------------------------------------------------------

EXHIBIT 10.1

the Company, any Issuing Bank and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.
(v)     Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(e) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
(c)     Any Lender may, without the consent of any Borrower, the Administrative
Agent, the Issuing Banks or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”), other than an Ineligible
Institution, in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged; (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (C) the Borrowers,
the Administrative Agent, the Issuing Banks and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Each Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) (it being understood
that the documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.18(d) as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(d)     Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.



78

--------------------------------------------------------------------------------

EXHIBIT 10.1

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.


SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in the Amendment and Restatement Agreement, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, e-mailed .pdf or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement.


SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency denominated) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of any Borrower or any Subsidiary Guarantor against any of and
all of the Secured Obligations held by such Lender, irrespective of whether or
not such Lender shall have made any demand under the Loan Documents and although
such obligations may be unmatured. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.


SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.
(b)     Each Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County, Borough of Manhattan, and of the
United States District Court for the Southern District of New York, sitting in
the Borough of Manhattan, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to any Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall

79

--------------------------------------------------------------------------------

EXHIBIT 10.1

affect any right that the Administrative Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Loan Party or its properties in the
courts of any jurisdiction.
(c)     Each Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(d)     Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Each Subsidiary Borrower
irrevocably designates and appoints the Company, as its authorized agent, to
accept and acknowledge on its behalf, service of any and all process which may
be served in any suit, action or proceeding of the nature referred to in Section
9.09(b) in any federal or New York State court sitting in New York City. The
Company hereby represents, warrants and confirms that the Company has agreed to
accept such appointment. Said designation and appointment shall be irrevocable
by each such Subsidiary Borrower until all Loans, all reimbursement obligations,
interest thereon and all other amounts payable by such Subsidiary Borrower
hereunder and under the other Loan Documents shall have been paid in full in
accordance with the provisions hereof and thereof and such Subsidiary Borrower
shall have been terminated as a Borrower hereunder pursuant to Section 2.23.
Each Subsidiary Borrower hereby consents to process being served in any suit,
action or proceeding of the nature referred to in Section 9.09(b) in any federal
or New York State court sitting in New York City by service of process upon the
Company as provided in this Section 9.09(d); provided that, to the extent lawful
and possible, notice of said service upon such agent shall be mailed by
registered or certified air mail, postage prepaid, return receipt requested, to
the Company and (if applicable to) such Subsidiary Borrower at its address set
forth in the Borrowing Subsidiary Agreement to which it is a party or to any
other address of which such Subsidiary Borrower shall have given written notice
to the Administrative Agent (with a copy thereof to the Company). Each
Subsidiary Borrower irrevocably waives, to the fullest extent permitted by
applicable law, all claim of error by reason of any such service in such manner
and agrees that such service shall be deemed in every respect effective service
of process upon such Subsidiary Borrower in any such suit, action or proceeding
and shall, to the fullest extent permitted by law, be taken and held to be valid
and personal service upon and personal delivery to such Subsidiary Borrower. To
the extent any Subsidiary Borrower has or hereafter may acquire any immunity
from jurisdiction of any court or from any legal process (whether from service
or notice, attachment prior to judgment, attachment in aid of execution of a
judgment, execution or otherwise), each Subsidiary Borrower hereby irrevocably
waives such immunity in respect of its obligations under the Loan Documents.
Nothing in this Agreement or any other Loan Document will affect the right of
any party to this Agreement to serve process in any other manner permitted by
applicable law.


SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.


SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential

80

--------------------------------------------------------------------------------

EXHIBIT 10.1

nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners) (in which case each of the Administrative Agent, the
Issuing Banks and the Lenders agree to the extent not prohibited by applicable
law, rule, regulation or order, to inform the Company promptly of the disclosure
thereof and to the extent practicable, prior thereto), (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (in which case each of the Administrative Agent, the Issuing Banks and
the Lenders agree to the extent not prohibited by applicable law, rule,
regulation or order, to inform the Company promptly of the disclosure thereof
and to the extent practicable, prior thereto), (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies under this
Agreement or any other Loan Document or any suit, action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Borrower and its obligations, (g) with the written consent of the Company or
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Company. Notwithstanding the foregoing, none of the
Administrative Agent, any Issuing Bank or any Lender shall be required to
provide notice of any permitted disclosures made in connection with any
regulatory review of the Administrative Agent, such Issuing Bank or such Lender
by any governmental agency or regulatory body with jurisdiction over the
Administrative Agent, such Issuing Bank or such Lender. For the purposes of this
Section, “Information” means all information received from the Company relating
to the Company or its business, other than any such information that is
available to the Administrative Agent, any Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by the Company and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry; provided that, in the case of information received from the Company
after the Original Effective Date, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.


SECTION 9.13. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies each Loan Party that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies such Loan Party, which information includes the name and address
of such Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Act.


SECTION 9.14. Releases of Subsidiary Guarantors.
(a)     A Subsidiary Guarantor shall automatically be released from its
obligations under the Subsidiary Guaranty upon the consummation of any
transaction permitted by this Agreement as a result of which such Subsidiary
Guarantor ceases to be a Subsidiary; provided that, if so required by this
Agreement, the Required Lenders shall have consented to such transaction and the
terms of such consent shall not have provided otherwise. In connection with any
termination or release pursuant to this Section, the Administrative Agent shall
(and is hereby irrevocably authorized by each Lender to) execute and deliver to
any Loan Party, at such Loan Party’s expense, all documents that such Loan Party
shall reasonably request to evidence such termination or release. Any execution
and delivery of documents pursuant to this Section shall be without recourse to
or warranty by the Administrative Agent.
(b)     Further, provided no Event of Default exists, the Administrative Agent
may (and is hereby irrevocably authorized by each Lender to), upon the request
of the Company, release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty if such Subsidiary Guarantor is no longer a Domestic
Subsidiary.
(c)     At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Obligations (other than Banking Services Obligations,
Swap Obligations, and other Obligations expressly stated to survive such payment
and termination) shall have been paid in full in cash, the Commitments shall
have been terminated and no Letters of Credit shall be outstanding, the
Subsidiary Guaranty and all obligations (other than those expressly stated to
survive such termination) of each

81

--------------------------------------------------------------------------------

EXHIBIT 10.1

Subsidiary Guarantor thereunder shall automatically terminate, all without
delivery of any instrument or performance of any act by any Person.


SECTION 9.15. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Secured Parties, in assets which, in accordance
with Article 9 of the UCC or any other applicable law can be perfected only by
possession. Should any Lender (other than the Administrative Agent) obtain
possession of any such Collateral, such Lender shall notify the Administrative
Agent thereof, and, promptly upon the Administrative Agent’s request therefor
shall deliver such Collateral to the Administrative Agent or otherwise deal with
such Collateral in accordance with the Administrative Agent’s instructions.
        
SECTION 9.16. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
    
SECTION 9.17. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between such Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) such Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) such Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Lenders and their Affiliates is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for such
Borrower or any of its Affiliates, or any other Person and (B) no Lender or any
of its Affiliates has any obligation to such Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except, in the case of a
Lender, those obligations expressly set forth herein and in the other Loan
Documents; and (iii) each of the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of such Borrower and its Affiliates, and no Lender or any of its
Affiliates has any obligation to disclose any of such interests to such Borrower
or its Affiliates. To the fullest extent permitted by law, each Borrower hereby
waives and releases any claims that it may have against each of the Lenders and
their Affiliates with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.


SECTION 9.18. Material Non-Public Information.
(a)     EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE COMPANY AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.
(b)     ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE

82

--------------------------------------------------------------------------------

EXHIBIT 10.1

COMPANY AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE COMPANY AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.




ARTICLE X


Company Guarantee
In order to induce the Lenders to extend credit to the other Borrowers
hereunder, the Company hereby irrevocably and unconditionally guarantees, as a
primary obligor and not merely as a surety, the payment when and as due of the
Secured Obligations of the other Loan Parties. The Company further agrees that
the due and punctual payment of such Secured Obligations may be extended or
renewed, in whole or in part, without notice to or further assent from it, and
that it will remain bound upon its guarantee hereunder notwithstanding any such
extension or renewal of any such Secured Obligation.
The Company waives presentment to, demand of payment from and protest to any
Loan Party of any of the Secured Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment. The
obligations of the Company hereunder shall not be affected by (a) the failure of
the Administrative Agent, any Issuing Bank or any Lender to assert any claim or
demand or to enforce any right or remedy against any Loan Party under the
provisions of this Agreement, any other Loan Document or otherwise; (b) any
extension or renewal of any of the Secured Obligations; (c) any rescission,
waiver, amendment or modification of, or release from, any of the terms or
provisions of this Agreement, or any other Loan Document or agreement; (d) any
default, failure or delay, willful or otherwise, in the performance of any of
the Secured Obligations; (e) the failure of the Administrative Agent to take any
steps to perfect and maintain any security interest in, or to preserve any
rights to, any security or collateral for the Secured Obligations, if any; (f)
any change in the corporate, partnership or other existence, structure or
ownership of any Loan Party or any other guarantor of any of the Secured
Obligations; (g) the enforceability or validity of the Secured Obligations or
any part thereof or the genuineness, enforceability or validity of any agreement
relating thereto or with respect to any collateral securing the Secured
Obligations or any part thereof, or any other invalidity or unenforceability
relating to or against any Loan Party or any other guarantor of any of the
Secured Obligations, for any reason related to this Agreement, any Swap
Agreement, any Banking Services Agreement, any other Loan Document, or any
provision of applicable law, decree, order or regulation of any jurisdiction
purporting to prohibit the payment by any Loan Party or any other guarantor of
the Secured Obligations, of any of the Secured Obligations or otherwise
affecting any term of any of the Secured Obligations; or (h) any other act,
omission or delay to do any other act which may or might in any manner or to any
extent vary the risk of the Company or otherwise operate as a discharge of a
guarantor as a matter of law or equity or which would impair or eliminate any
right of the Company to subrogation.
The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Secured Obligations or
operated as a discharge thereof) and not merely of collection, and waives any
right to require that any resort be had by the Administrative Agent, any Issuing
Bank or any Lender to any balance of any deposit account or credit on the books
of the Administrative Agent, any Issuing Bank or any Lender in favor of any Loan
Party or any other Person.
The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever,
by reason of the invalidity, illegality or unenforceability of any of the
Secured Obligations, any impossibility in the performance of any of the Secured
Obligations or otherwise.
The Company further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Secured Obligation (including a payment effected through
exercise of a right of setoff) is rescinded, or is or must otherwise be restored
or returned by the Administrative

83

--------------------------------------------------------------------------------

EXHIBIT 10.1

Agent, any Issuing Bank or any Lender upon the insolvency, bankruptcy or
reorganization of any Loan Party or otherwise (including pursuant to any
settlement entered into by a Secured Party in its discretion).
In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent, any Issuing Bank or any Lender may have at law or in
equity against any Loan Party by virtue hereof, upon the failure of any other
Loan Party to pay any Secured Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
the Company hereby promises to and will, upon receipt of written demand by the
Administrative Agent, any Issuing Bank or any Lender, forthwith pay, or cause to
be paid, to the Administrative Agent, any Issuing Bank or any Lender in cash an
amount equal to the unpaid principal amount of the Secured Obligations then due,
together with accrued and unpaid interest thereon. The Company further agrees
that if payment in respect of any Secured Obligation shall be due in a currency
other than Dollars and/or at a place of payment other than New York, Chicago or
any other Eurocurrency Payment Office and if, by reason of any Change in Law,
disruption of currency or foreign exchange markets, war or civil disturbance or
other event, payment of such Secured Obligation in such currency or at such
place of payment shall be impossible or, in the reasonable judgment of the
Administrative Agent, any Issuing Bank or any Lender, disadvantageous to the
Administrative Agent, any Issuing Bank or any Lender in any material respect,
then, at the election of the Administrative Agent, the Company shall make
payment of such Secured Obligation in Dollars (based upon the applicable
Equivalent Amount in effect on the date of payment) and/or in New York, Chicago
or such other Eurocurrency Payment Office as is designated by the Administrative
Agent and, as a separate and independent obligation, shall indemnify the
Administrative Agent, any Issuing Bank and any Lender against any losses or
reasonable out-of-pocket expenses that it shall sustain as a result of such
alternative payment.
Upon payment by the Company of any sums as provided above, all rights of the
Company against any Loan Party arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Secured Obligations owed by the Loan Parties to the Administrative Agent, the
Issuing Banks and the Lenders.
The Company hereby absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Loan Party to honor all of its obligations under the Subsidiary Guaranty
in respect of Specified Swap Obligations (provided, however, that the Company
shall only be liable under this paragraph for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this paragraph or otherwise under this Article X voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The Company intends that this paragraph constitute, and this
paragraph shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Subsidiary Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
Nothing shall discharge or satisfy the liability of the Company hereunder except
the full performance and payment in cash of the Secured Obligations.
[Signature Pages Follow]


 





84